UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: September 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended September 30, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 1 13.46 7.66 6.80 6.05 13.46 44.65 93.10 Class B 1 13.43 7.63 6.25 6.21 13.43 44.41 83.33 Class C 1 17.44 7.91 6.24 10.22 17.44 46.35 83.26 Class I 19.84 9.20 7.71 11.85 19.84 55.25 110.26 Class R1 18.89 8.31 6.66 11.38 18.89 49.05 90.49 Class R2 19.19 7.58 5.91 11.57 19.19 44.12 77.49 Class R3 19.02 8.43 6.77 11.44 19.02 49.86 92.51 Class R4 19.47 8.78 7.10 11.68 19.47 52.32 98.58 Class R5 19.73 9.09 7.41 11.78 19.73 54.47 104.38 Class R6 19.86 9.23 7.76 11.88 19.86 55.48 111.15 Class T 13.38 7.38 6.28 6.06 13.38 42.74 83.93 Class ADV 19.51 8.92 7.44 11.68 19.51 53.30 105.03 Class NAV 19.98 9.28 7.81 11.91 19.98 55.87 112.06 Index 1 † 19.27 12.07 7.82 10.34 19.27 76.80 112.41 Index 2 † 19.34 10.02 7.57 8.31 19.34 61.18 107.37 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A and Class T shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class ADV, and Class NAV shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-14 for Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, and Class ADV shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 Class T Class ADV Class NAV Net (%) 1.25 2.06 2.07 0.91 1.70 1.45 1.60 1.20 1.00 1.33 1.33 1.14 0.79 Gross (%) 1.25 2.06 2.07 0.91 5.97 20.66 15.17 14.65 14.21 0.86 1.33 1.33 0.79 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement will remain in effect through 6-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the Russell 1000 Growth Index; Index 2 is the S&P 500 Index. See the following page for footnotes. 6 Rainier Growth Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 9-30-03 $18,333 $18,333 $21,241 $20,737 Class C 3 9-30-03 18,326 18,326 21,241 20,737 Class I 2 9-30-03 21,026 21,026 21,241 20,737 Class R1 2 9-30-03 19,049 19,049 21,241 20,737 Class R2 2 9-30-03 17,749 17,749 21,241 20,737 Class R3 2 9-30-03 19,251 19,251 21,241 20,737 Class R4 2 9-30-03 19,858 19,858 21,241 20,737 Class R5 2 9-30-03 20,438 20,438 21,241 20,737 Class R6 2 9-30-03 21,115 21,115 21,241 20,737 Class T 2 9-30-03 18,393 19,356 21,241 20,737 Class ADV 2 9-30-03 20,503 20,503 21,241 20,737 Class NAV 2 9-30-03 21,206 21,206 21,241 20,737 Russell 1000 Growth Index is an unmanaged index containing those securities in the Russell 1000 Index with a greater-than-average growth orientation. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 On 4-25-08, through a reorganization, the fund acquired all of the assets of Rainier Large Cap Growth Equity Portfolio (the predecessor fund). On that date, the predecessor fund’s original class shares and institutional class shares were exchanged for Class A and Class I shares, respectively, of John Hancock Rainier Growth Fund. Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV, and Class NAV shares of John Hancock Rainier Growth Fund were first offered on 4-28-08; Class R2 shares were first offered on 3-1-12. The returns prior to these dates are those of the predecessor fund’s original shares that have been recalculated to reflect the gross fees and expenses of Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV, Class NAV, and Class R2 shares, as applicable. Class T shares were first offered on 10-6-08. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class T shares. Class R6 shares were first offered on 9-1-11. The returns prior to this date are those of the predecessor fund’s original class shares, first offered on 6-15-00, and the returns of the fund’s Class A shares (from inception, 4-28-08), which have been recalculated to apply the estimated fees and expenses of Class R6 shares. 2 For certain types of investors, as described in the fund’s prospectuses. 3 The contingent deferred sales charge is not applicable. Semiannual report | Rainier Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,116.40 $6.37 Class B 1,000.00 1,112.10 10.64 Class C 1,000.00 1,112.20 10.85 Class I 1,000.00 1,118.50 4.78 Class R1 1,000.00 1,113.80 9.01 Class R2 1,000.00 1,115.70 7.69 Class R3 1,000.00 1,114.40 8.48 Class R4 1,000.00 1,116.80 6.37 Class R5 1,000.00 1,117.80 5.31 Class R6 1,000.00 1,118.80 4.57 Class T 1,000.00 1,116.50 6.74 Class ADV 1,000.00 1,116.80 6.05 Class NAV 1,000.00 1,119.10 4.14 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your 8 Rainier Growth Fund | Semiannual report share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,019.10 $6.07 Class B 1,000.00 1,015.00 10.15 Class C 1,000.00 1,014.80 10.35 Class I 1,000.00 1,020.60 4.56 Class R1 1,000.00 1,016.50 8.59 Class R2 1,000.00 1,017.80 7.33 Class R3 1,000.00 1,017.00 8.09 Class R4 1,000.00 1,019.10 6.07 Class R5 1,000.00 1,020.10 5.06 Class R6 1,000.00 1,020.80 4.36 Class T 1,000.00 1,018.70 6.43 Class ADV 1,000.00 1,019.40 5.77 Class NAV 1,000.00 1,021.20 3.95 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.20%, 2.01%, 2.05%, 0.90%, 1.70%, 1.45%, 1.60%, 1.20%, 1.00%, 0.86%, 1.27%, 1.14% and 0.78% for Class A, Class B, Class C, Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class T, Class ADV and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Rainier Growth Fund 9 Portfolio summary Top 10 Holdings (27.9% of Total Investments on 9-30-13) Google, Inc., Class A 3.8% Facebook, Inc., Class A 2.5% Amazon.com, Inc. 3.5% Salesforce.com, Inc. 2.5% Gilead Sciences, Inc. 3.0% Las Vegas Sands Corp. 2.4% Visa, Inc., Class A 3.0% Liberty Global PLC, Class A 2.3% EOG Resources, Inc. 2.6% Michael Kors Holdings, Ltd. 2.3% Sector Composition Information Technology 29.7% Consumer Staples 4.7% Consumer Discretionary 22.0% Energy 4.5% Health Care 13.6% Materials 3.6% Industrials 10.2% Short-Term Investments & Other 4.9% Financials 6.8% 1 As a percentage of total investments on 9-30-13. 2 Cash and cash equivalents not included. 3 Growth stocks may be subject to greater price fluctuations because their prices tend to place more emphasis on earnings expectations. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Large company stocks as a group could fall out of favor with the market, causing the fund to underperform. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is no successful, could result in a significant loss. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the fund’s prospectuses. 10 Rainier Growth Fund | Semiannual report Fund’s investments As of 9-30-13 (unaudited) Shares Value Common Stocks 101.1% (Cost $851,487,766) Consumer Discretionary 23.4% Hotels, Restaurants & Leisure 2.5% Las Vegas Sands Corp. 400,500 26,601,210 Internet & Catalog Retail 7.7% Amazon.com, Inc. (I) 123,670 38,664,189 Expedia, Inc. 424,910 22,006,089 priceline.com, Inc. (I) 19,460 19,673,087 Media 7.8% Discovery Communications, Inc., Class A (I)(L) 178,730 15,088,387 Liberty Global PLC, Class A (I) 326,610 25,916,501 Sirius XM Radio, Inc. (L) 4,785,230 18,518,840 The Walt Disney Company 347,210 22,391,573 Textiles, Apparel & Luxury Goods 5.4% Michael Kors Holdings, Ltd. (I) 339,510 25,300,285 Ralph Lauren Corp. 86,610 14,267,265 Under Armour, Inc., Class A (I)(L) 215,800 17,145,310 Consumer Staples 5.0% Beverages 1.3% Monster Beverage Corp. (I) 261,620 13,669,645 Food & Staples Retailing 1.1% Costco Wholesale Corp. 96,970 11,163,186 Household Products 0.9% Church & Dwight Company, Inc. 162,490 9,757,525 Personal Products 1.7% The Estee Lauder Companies, Inc., Class A 253,660 17,730,834 Energy 4.8% Energy Equipment & Services 0.6% Cameron International Corp. (I) 108,370 6,325,557 Oil, Gas & Consumable Fuels 4.2% Anadarko Petroleum Corp. 165,520 15,391,705 EOG Resources, Inc. 170,520 28,865,626 See notes to financial statements Semiannual report | Rainier Growth Fund 11 Shares Value Financials 7.3% Capital Markets 3.5% Affiliated Managers Group, Inc. (I) 94,690 17,294,182 The Goldman Sachs Group, Inc. 121,780 19,266,814 Consumer Finance 2.0% Discover Financial Services 405,790 20,508,627 Diversified Financial Services 1.8% IntercontinentalExchange, Inc. (I)(L) 105,790 19,192,422 Health Care 14.4% Biotechnology 10.2% Biogen Idec, Inc. (I) 76,400 18,394,064 BioMarin Pharmaceutical, Inc. (I) 220,540 15,927,399 Celgene Corp. (I) 139,110 21,413,202 Gilead Sciences, Inc. (I) 540,510 33,965,648 Regeneron Pharmaceuticals, Inc. (I) 56,260 17,602,066 Health Care Providers & Services 1.0% Catamaran Corp. (I) 234,580 10,778,951 Pharmaceuticals 3.2% Actavis, Inc. (I) 113,140 16,292,160 Allergan, Inc. 186,205 16,842,242 Industrials 10.8% Aerospace & Defense 5.3% B/E Aerospace, Inc. (I) 239,500 17,679,890 Honeywell International, Inc. 176,430 14,650,747 Precision Castparts Corp. 100,280 22,787,627 Building Products 1.5% Fortune Brands Home & Security, Inc. 382,770 15,934,715 Electrical Equipment 1.5% Eaton Corp. PLC 228,070 15,700,339 Professional Services 1.0% Verisk Analytics, Inc., Class A (I) 167,380 10,873,005 Road & Rail 1.5% Kansas City Southern 146,370 16,007,023 Information Technology 31.5% Communications Equipment 1.4% BancTec, Inc. (I)(S) 197,026 197,026 F5 Networks, Inc. (I) 167,290 14,346,790 Internet Software & Services 15.7% eBay, Inc. (I) 351,850 19,629,712 Equinix, Inc. (I) 76,830 14,109,830 Facebook, Inc., Class A (I) 564,080 28,339,379 Google, Inc., Class A (I) 47,990 42,034,921 LinkedIn Corp., Class A (I) 94,630 23,284,658 Yahoo!, Inc. (I) 754,660 25,024,526 Yandex NV, Class A (I) 345,310 12,576,190 12 Rainier Growth Fund | Semiannual report See notes to financial statements Shares Value IT Services 6.9% Mastercard, Inc., Class A 34,450 $23,177,271 Teradata Corp. (I) 292,960 16,241,702 Visa, Inc., Class A 175,575 33,552,383 Software 7.5% Citrix Systems, Inc. (I) 260,350 18,383,314 Red Hat, Inc. (I) 111,850 5,160,759 Salesforce.com, Inc. (I)(L) 544,400 28,259,804 ServiceNow, Inc. (I)(L) 217,730 11,311,074 VMware, Inc., Class A (I) 187,270 15,150,143 Materials 3.9% Chemicals 3.9% Ecolab, Inc. 154,570 15,265,333 The Sherwin-Williams Company 138,450 25,222,821 Yield (%) Shares Value Securities Lending Collateral 4.2% (Cost $44,661,807) John Hancock Collateral Investment Trust (W) 0.1739 (Y) 4,463,155 44,668,150 Short-Term Investments 0.9% (Cost $9,525,311) Money Market Funds 0.9% State Street Institutional US Government Money Market Fund 0.0000 (Y) $9,525,311 9,525,311 Total investments (Cost $905,674,884) † 106.2% Other assets and liabilities, net (6.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (L) A portion of this security is on loan as of 9-30-13. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 9-30-13. † At 9-30-13, the aggregate cost of investment securities for federal income tax purposes was $910,716,588. Net unrealized appreciation aggregated $204,332,446, of which $216,876,932 related to appreciated investment securities and $12,544,486 related to depreciated investment securities. See notes to financial statements Semiannual report | Rainier Growth Fund 13 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 9-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $861,013,077) including $43,754,100 of securitiesloaned $1,070,380,884 Investments in affiliated issuers, at value (Cost $44,661,807) 44,668,150 Total investments, at value (Cost $905,674,884) Receivable for fund sharessold 690,318 Dividends and interestreceivable 231,535 Receivable for securities lendingincome 7,415 Receivable due fromadvisor 490 Other receivables and prepaidexpenses 219,821 Totalassets Liabilities Payable for fund sharesrepurchased 21,708,019 Payable upon return of securitiesloaned 44,675,967 Payable toaffiliates Accounting and legal servicesfees 57,706 Transfer agentfees 70,558 Distribution and servicefees 105 Trustees’fees 109,046 Other liabilities and accruedexpenses 100,959 Totalliabilities Netassets Net assets consistof Paid-incapital $769,316,194 Accumulated net investmentloss (922,653) Accumulated net realized gain (loss) oninvestments 71,708,562 Net unrealized appreciation (depreciation) oninvestments 209,374,150 Netassets 14 Rainier Growth Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($367,781,718 ÷ 13,544,300shares) 1 $27.15 Class B ($19,716,027 ÷ 755,625shares) 1 $26.09 Class C ($18,136,702 ÷ 695,554shares) 1 $26.08 Class I ($112,094,887 ÷ 4,041,336shares) $27.74 Class R1 ($540,125 ÷ 20,289shares) $26.62 Class R2 ($122,836 ÷ 4,454shares) $27.58 Class R3 ($121,574 ÷ 4,540shares) $26.78 Class R4 ($158,787 ÷ 5,826shares) $27.25 Class R5 ($123,172 ÷ 4,460shares) $27.62 Class R6 ($4,374,114 ÷ 157,391shares) $27.79 Class T ($76,951,102 ÷ 2,856,352shares) $26.94 Class ADV ($19,344,731 ÷ 704,939shares) $27.44 Class NAV ($430,010,478 ÷ 15,454,700shares) $27.82 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $28.58 Class T (net asset value per share ÷ 95%) 2 $26.36 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Rainier Growth Fund 15 FINANCIAL STATEMENTS Statement of operations For the six-month period ended 9-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $3,933,914 Securitieslending 139,043 Interest 145 Less foreign taxeswithheld (99,091) Total investmentincome Expenses Investment managementfees 3,895,712 Distribution and servicefees 774,190 Accounting and legal servicesfees 109,968 Transfer agentfees 434,497 Trustees’fees 25,146 State registrationfees 90,912 Printing andpostage 42,624 Professionalfees 28,471 Custodianfees 62,181 Registration and filingfees 32,550 Other 10,403 Total expenses Less expensereductions (69,590) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 105,770,868 Investments in affiliatedissuers (8,933) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 14,111,395 Investments in affiliatedissuers (6,173) Net realized and unrealizedgain Increase in net assets fromoperations 16 Rainier Growth Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 9-30-13 ended (Unaudited) 3-31-13 Increase (decrease) in netassets Fromoperations Net investment income(loss) ($1,463,053) $1,704,098 Net realizedgain 105,761,935 157,789,629 Change in net unrealized appreciation(depreciation) 14,105,222 (99,638,952) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassI — (133,627) ClassR5 — (50) ClassR6 — (4,078) ClassNAV — (612,300) Totaldistributions — From fund sharetransactions Totaldecrease Netassets Beginning ofperiod 1,067,460,523 1,259,106,469 End ofperiod Undistributed (accumulated net investment loss) net investmentincome See notes to financial statements Semiannual report | Rainier Growth Fund 17 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.06) (0.01) (0.09) (0.06) (0.03) (0.01) Net realized and unrealized gain (loss) oninvestments 2.89 1.49 1.61 3.07 5.50 (8.06) Total from investmentoperations Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $368 $356 $369 $413 $384 $193 Ratios (as a percentage of average net assets): Expenses beforereductions 1.21 7 1.25 1.27 1.30 1.45 1.47 Expenses net of feewaivers 1.20 7 1.25 1.27 1.30 1.38 1.18 Expenses net of fee waivers andcredits 1.20 7 1.25 1.27 1.30 1.34 1.18 Net investmentloss (0.46) 7 (0.04) (0.45) (0.33) (0.18) (0.04) Portfolio turnover (%) 50 92 90 90 102 101 1 Six months ended 9-30-13.Unaudited. 2 After the close of business on 4-25-08, holders of original shares of the former Rainier Large Cap Growth Equity Portfolio (the predecessor fund) became owners of an equal number of full and fractional Class A shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the original shares of the predecessor fund was redesignated as that of John Hancock Rainier Growth Fund ClassA. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 18 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.15) (0.19) (0.25) (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments 2.78 1.43 1.57 3.01 5.46 (9.58) Total from investmentoperations Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $20 $25 $31 $37 $27 Ratios (as a percentage of average net assets): Expenses beforereductions 2.01 7 2.06 2.07 2.13 2.45 2.82 7 Expenses net of feewaivers 2.01 7 2.06 2.07 2.10 2.11 2.05 7 Expenses net of fee waivers andcredits 2.01 7 2.06 2.07 2.10 2.09 2.04 7 Net investmentloss (1.26) 7 (0.86) (1.24) (1.13) (0.94) (0.75) 7 Portfolio turnover (%) 50 92 90 90 102 101 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class B shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS C SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.16) (0.19) (0.26) (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments 2.79 1.43 1.57 3.01 5.46 (9.58) Total from investmentoperations Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $18 $17 $20 $22 $24 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 2.06 7 2.07 2.11 2.16 2.34 2.82 7 Expenses net of feewaivers 2.05 7 2.07 2.10 2.10 2.21 2.05 7 Expenses net of fee waivers andcredits 2.05 7 2.07 2.10 2.10 2.09 2.04 7 Net investmentloss (1.31) 7 (0.88) (1.27) (1.13) (0.93) (0.77) 7 Portfolio turnover (%) 50 92 90 90 102 101 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class C shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Semiannual report | Rainier Growth Fund 19 CLASS I SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.02) 0.06 (0.02) 0.02 0.04 0.04 Net realized and unrealized gain (loss) oninvestments 2.96 1.52 1.65 3.11 5.54 (8.09) Total from investmentoperations Lessdistributions From net investmentincome — (0.02) — (0.02) — 4 (0.01) Net asset value, end ofperiod Total return (%) 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $112 $113 $256 $237 $208 $133 Ratios (as a percentage of average net assets): Expenses beforereductions 0.90 7 0.91 0.91 0.86 0.90 0.86 Expenses net of fee waivers andcredits 0.90 7 0.91 0.91 0.86 0.90 0.86 Net investment income(loss) (0.16) 7 0.25 (0.08) 0.10 0.26 0.22 Portfolio turnover (%) 50 92 90 90 102 101 1 Six months ended 9-30-13.Unaudited. 2 After the close of business on 4-25-08, holders of institutional shares of the former Rainier Large Cap Growth Equity Portfolio (the predecessor fund) became owners of an equal number of full and fractional Class I shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the institutional shares of the predecessor fund was redesignated as that of John Hancock Rainier Growth Fund ClassI. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. CLASS R1 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.12) (0.11) (0.17) (0.14) (0.11) (0.08) Net realized and unrealized gain (loss) oninvestments 2.84 1.46 1.58 3.05 5.50 (9.54) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $1 — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 4.33 7 5.79 7.03 8.39 13.91 8.70 7 Expenses net of fee waivers andcredits 1.70 7 1.70 1.70 1.72 1.78 1.64 7 Net investmentloss (0.99) 7 (0.49) (0.86) (0.75) (0.65) (0.50) 7 Portfolio turnover (%) 50 92 90 90 102 101 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R1 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 20 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS R2 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment loss 3 (0.09) (0.06) — 4 Net realized and unrealized gain oninvestments 2.95 1.51 0.82 Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 13.15 8 20.41 15.96 8 Expenses net of fee waivers andcredits 1.45 8 1.45 1.45 8 Net investmentloss (0.71) 8 (0.24) (0.12) 8 Portfolio turnover (%) 50 92 90 9 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. CLASS R3 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.11) (0.09) (0.16) (0.12) (0.07) (0.06) Net realized and unrealized gain (loss) oninvestments 2.86 1.47 1.60 3.06 5.49 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 13.26 7 15.02 15.86 16.72 13.68 8.57 7 Expenses net of fee waivers andcredits 1.60 7 1.60 1.59 1.61 1.62 1.54 7 Net investmentloss (0.87) 7 (0.39) (0.76) (0.64) (0.46) (0.40) 7 Portfolio turnover (%) 50 92 90 90 102 101 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R3 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Semiannual report | Rainier Growth Fund 21 CLASS R4 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.06) — 4 (0.10) (0.06) (0.03) (0.02) Net realized and unrealized gain (loss) oninvestments 2.91 1.49 1.61 3.08 5.53 (9.56) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 12.47 8 14.55 15.46 16.45 13.33 8.26 8 Expenses net of fee waivers andcredits 1.20 8 1.22 1.29 1.31 1.32 1.24 8 Net investment income(loss) (0.47) 8 0.01 (0.46) (0.34) (0.16) (0.10) 8 Portfolio turnover (%) 50 92 90 90 102 101 9 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R4 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R5 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.03) 0.05 (0.03) (0.02) 0.02 0.03 Net realized and unrealized gain (loss) oninvestments 2.94 1.51 1.63 3.12 5.54 (9.57) Total from investmentoperations Lessdistributions From net investmentincome — (0.01) — (0.01) — 4 (0.01) Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 12.48 8 14.16 15.07 16.17 12.97 7.95 8 Expenses net of fee waivers andcredits 1.00 8 1.00 0.99 1.01 1.02 0.94 8 Net investmentincome (loss) (0.27) 8 0.21 (0.16) (0.03) 0.14 0.20 8 Portfolio turnover (%) 50 92 90 90 102 101 9 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R5 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 22 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS R6 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.02) 0.08 0.03 Net realized and unrealized gain oninvestments 2.97 1.51 3.23 Total from investmentoperations Lessdistributions From net investmentincome — (0.02) — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $4 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 1.13 6 1.33 1.58 6 Expenses net of fee waivers andcredits 0.86 6 0.86 0.86 6 Net investment income(loss) (0.12) 6 0.34 0.20 6 Portfolio turnover (%) 50 92 90 7 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. CLASS T SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.07) (0.03) (0.11) (0.09) (0.11) (0.05) Net realized and unrealized gain (loss) oninvestments 2.88 1.47 1.60 3.05 5.49 (3.68) Total from investmentoperations Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $77 $73 $77 $83 $83 $72 Ratios (as a percentage of average net assets): Expenses beforereductions 1.28 7 1.33 1.37 1.47 1.84 2.07 7 Expenses net of feewaivers 1.27 7 1.33 1.37 1.47 1.84 1.99 7 Expenses net of fee waivers andcredits 1.27 7 1.33 1.37 1.47 1.84 1.98 7 Net investmentloss (0.53) 7 (0.13) (0.54) (0.50) (0.69) (0.74) 7 Portfolio turnover (%) 50 92 90 90 102 101 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class T shares is 10-6-08. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Semiannual report | Rainier Growth Fund 23 CLASS ADV SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.05) 0.02 (0.06) (0.03) — 4 (0.01) Net realized and unrealized gain (loss) oninvestments 2.92 1.50 1.62 3.09 5.53 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $19 $20 $20 $22 $18 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.26 7 1.33 1.35 1.37 1.25 1.14 7 Expenses net of fee waivers andcredits 1.14 7 1.14 1.14 1.14 1.14 1.14 7 Net investment income(loss) (0.39) 7 0.08 (0.31) (0.17) 0.01 (0.04) 7 Portfolio turnover (%) 50 92 90 90 102 101 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class ADV shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS NAV SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome (loss) 3 — 4 0.09 0.01 0.03 0.05 0.04 Net realized and unrealized gain (loss) oninvestments 2.96 1.52 1.64 3.11 5.55 (9.57) Total from investmentoperations Lessdistributions From net investmentincome — (0.03) — (0.02) — 4 (0.02) Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $430 $463 $487 $813 $708 $400 Ratios (as a percentage of average net assets): Expenses beforereductions 0.78 7 0.79 0.80 0.80 0.82 0.83 7 Expenses net of fee waivers andcredits 0.78 7 0.79 0.80 0.80 0.82 0.83 7 Net investment income(loss) (0.03) 7 0.39 0.05 0.16 0.33 0.26 7 Portfolio turnover (%) 50 92 90 90 102 101 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class NAV shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 24 Rainier Growth Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Rainier Growth Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek to maximize long-term capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class B, Class T and Class ADV shares are closed to new investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last quoted bid or evaluated price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from Semiannual report | Rainier Growth Fund 25 independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of September 30, 2013, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 9-30-13 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Consumer Discretionary $245,572,736 — — Consumer Staples 52,321,190 — — Energy 50,582,888 — — Financials 76,262,045 — — Health Care 151,215,732 — — Industrials 113,633,346 — — Information Technology 330,582,456 $197,026 — Materials 40,488,154 — — Securities Lending Collateral 44,668,150 — — Short-Term Investments 9,525,311 — — Total Investments in Securities — Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the fund, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. 26 Rainier Growth Fund | Semiannual report Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering its securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Collateral received by the fund is shown on the Statements of assets and liabilities as Payable upon return of securities loaned. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended September 30, 2013 were $470. For the six months ended September 30, 2013 the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, Semiannual report | Rainier Growth Fund 27 pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, the fund has a capital loss carryforward of $34,031,547 available to offset future net realized capital gains as of March 31, 2013. The following details the capital loss carryforward available as of March 31, 2013: CAPITAL LOSS CARRYFORWARD EXPIRING AT MARCH 31 2016 2017 2018 $10,450,734 $8,874,309 $14,706,504 Availability of a certain amount of the loss carryforward, which was acquired in a merger, may be limited in a given year. As of March 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals and litigation proceeds. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Advisor) serves as investment advisor for the Trust. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the Trust. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management contract with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.730% of the first $3,000,000,000 of the fund’s average daily net assets; (b) 0.725% of the next $3,000,000,000 of the fund’s average daily net assets; and (c) 0.700% of the fund’s average daily net assets in excess of $6,000,000,000. The Advisor has a subadvisory agreement with Rainier Investment Management, Inc. The fund is not responsible for payment of the subadvisory fees. 28 Rainier Growth Fund | Semiannual report The Advisor has contractually agreed to reduce its management fee or, if necessary, make payment to the fund to the extent necessary to maintain the fund’s total operating expenses at 1.70%, 1.45%, 1.60% 1.20%, 1.00%, 0.86% and 1.14% for Class R1, Class R2, Class R3, Class R4, Class R5, Class R6 and Class ADV shares, respectively. This agreement excludes certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses, and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. For all the classes indicated, this expense limitation shall remain in effect through June 30, 2014, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that is appropriate under the circumstances at that time. Prior to July 1, 2013, the Advisor contractually agreed to reduce its management fee or, if necessary, make payment to the fund to the extent necessary to maintain the fund’s total operating expenses at 1.35%, 2.10%, 2.10% and 1.40% for Class A, Class B, Class C, and Class T shares, respectively. This agreement excluded certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses, and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee for certain portfolios (the participating portfolios) of the Trust, John Hancock Funds, John Hancock Funds II, and John Hancock Variable Insurance Trust. The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. Accordingly, for the six months ended September 30, 2013 these expense reductions amounted to the following: EXPENSE CLASS REDUCTION Class A 6,548 Class B 356 Class C 320 Class I 2,074 Class R1 6,167 Class R2 6,730 Class R3 6,554 Class R4 6,589 Class R5 6,620 Class R6 5,753 Class T 1,355 Class ADV 12,270 Class NAV 8,194 Total The investment management fees, including the impact of the waivers and expense reimbursements described above, incurred for the six months ended September 30, 2013 were equivalent to a net annual effective rate of 0.72% of the fund’s average daily net assets. Semiannual report | Rainier Growth Fund 29 Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended September 30, 2013, amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R2, Class R3, Class R4, Class T and Class ADV shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R1, Class R2, Class R3, Class R4 and Class R5, the fund pays for certain other services. The fund pays up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. Currently, only 0.25% is charged to Class A shares for Rule 12b-1 fees. CLASS RULE 12b–1 FEE SERVICE FEE Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% Class T 0.30% — Class ADV 0.25% — The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees of Class R4 shares. This waiver agreement will remain in effect through June 30, 2014, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $60 for the six months ended September 30, 2013. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $244,268 for the six months ended September 30, 2013. Of this amount, $41,284 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $192,614 was paid as sales commissions to broker-dealers and $10,370 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B, Class C and Class T shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended September 30, 2013, CDSCs received by the Distributor amounted to $16,923, $418 and $122 for Class B, Class C and Class T shares, respectively. 30 Rainier Growth Fund | Semiannual report Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended September 30, 2013 were: DISTRIBUTION TRANSFER STATE PRINTING AND SHARE CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE Class A $449,527 $274,707 $12,770 $27,615 Class B 98,876 15,110 7,114 667 Class C 87,744 13,405 7,059 3,822 Class I — 58,888 8,563 1,303 Class R1 1,479 54 6,693 98 Class R2 144 13 6,922 38 Class R3 281 13 6,693 28 Class R4 148 14 6,693 41 Class R5 — 13 6,693 41 Class R6 — 487 6,887 54 Class T 111,099 56,569 7,227 8,543 Class ADV 24,892 15,224 7,598 374 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of pay Trustee compensation and expense are allocated to the fund based on its net assets relative to other funds within the John Hancock funds complex. Note 5 — Fund share transactions Transactions in fund shares for the six months ended September 30, 2013, and for the year ended March 31, 2013 were as follows: Six months ended 9-30-13 Year ended 3-31-13 Shares Amount Shares Amount Class A shares Sold 1,045,305 $26,402,993 2,459,590 $55,505,262 Repurchased (2,136,676) (54,381,272) (3,962,238) (89,534,415) Net decrease Class B shares Sold 23,418 $563,757 100,853 $2,195,177 Repurchased (131,177) (3,189,070) (368,746) (8,048,812) Net decrease Semiannual report | Rainier Growth Fund 31 Six months ended 9-30-13 Year ended 3-31-13 Shares Amount Shares Amount Class C shares Sold 21,834 $538,049 34,781 $764,812 Repurchased (67,129) (1,641,349) (181,088) (3,932,366) Net decrease Class I shares Sold 223,329 $5,724,877 1,284,922 $29,260,470 Distributions reinvested — — 5,669 130,574 Repurchased (724,357) (19,251,783) (7,763,269) (179,262,056) Net decrease Class R1 shares Sold 4,211 $100,701 4,312 $97,671 Repurchased (171) (4,447) (479) (11,060) Net increase Class R3 shares Sold 88 $2,240 — — Net increase 88 — — Class R4 shares Sold 1,348 $36,442 26 $577 Repurchased — Net increase 26 Class R5 shares Distributions reinvested — — 2 $50 Net increase — — 2 Class R6 shares Sold 519 $13,000 5,445 $124,800 Distributions reinvested — — 177 4,078 Repurchased (9,055) (237,000) (19,869) (459,000) Net decrease Class T shares Sold 21,796 $551,724 46,822 $1,041,302 Repurchased (187,311) (4,711,457) (424,692) (9,484,303) Net decrease Class ADV shares Sold 30,986 $791,480 200,655 $4,623,049 Repurchased (155,429) (4,028,023) (258,405) (5,908,494) Net decrease Class NAV shares Sold 43,420 $1,074,228 4,043,108 $92,780,115 Distributions reinvested — — 26,529 612,300 Repurchased (3,213,814) (84,743,464) (6,377,748) (141,250,397) Net decrease Total net decrease There were no fund share transactions for the six months ended September 30, 2013 and the year ended March 31, 2013 for Class R2 shares. 32 Rainier Growth Fund | Semiannual report Affiliates of the fund owned 44%, 100%, 98%, 76%, 100% and 100% of shares of beneficial interest of Class R1, Class R2, Class R3, Class R4, Class R5 and Class NAV, respectively, on September 30, 2013. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $523,301,048 and $645,879,308, respectively, for the six months ended September 30, 2013. Note 7 — Investment by affiliated funds Certain investors in the fund are affiliated funds that are managed by the Advisor and its affiliates. The affiliated funds do not invest in the fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the fund’s net assets. At September 30, 2013, funds within the John Hancock funds complex held 41.0% of the fund. The following funds had an affiliate ownership of 5% or more of the fund’s net assets: AFFILIATE FUND CONCENTRATION John Hancock Lifestyle Growth Portfolio 17.3% John Hancock Lifestyle Balanced Portfolio 13.7% John Hancock Lifestyle Aggressive Portfolio 6.5% Semiannual report | Rainier Growth Fund 33 Continuation of Investment Advisory and Subadvisory Agreements Evaluation of Advisory and Subadvisory Agreements by the Board of Trustees This section describes the evaluation by the Board of Trustees (the Board) of John Hancock Funds III (the Trust) of the Advisory Agreement (the Advisory Agreement) with John Hancock Investment Management Services, LLC (the Advisor) and the Subadvisory Agreement (the Subadvisory Agreement) with Rainier Investment Management, Inc. (the Subadvisor) for John Hancock Rainier Growth Fund (the fund). The Advisory Agreement and Subadvisory Agreement are collectively referred to as the Agreements. Approval of Advisory and Subadvisory Agreements At in-person meetings held on May 16–17, 2013, the Board, including the Trustees who are not considered to be interested persons of the Trust under the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), reapproved for an annual period the continuation of the Advisory Agreement between the Trust and the Advisor and the Subadvisory Agreement between the Advisor and the Subadvisor with respect to the fund. In considering the Advisory Agreement and the Subadvisory Agreement, the Board received in advance of the meeting a variety of materials relating to the fund, the Advisor, and the Subadvisor, including comparative performance, fee and expense information for peer groups of similar mutual funds prepared by an independent third-party provider of mutual fund data; performance information for the fund’s benchmark index; and, with respect to the Subadvisor, comparative performance information for comparably managed accounts, as applicable; and other information provided by the Advisor and the Subadvisor regarding the nature, extent, and quality of services provided by the Advisor and the Subadvisor under their respective Agreements, as well as information regarding the Advisor’s revenues and costs of providing services to the fund and any compensation paid to affiliates of the Advisor. At the meeting at which the renewal of the Advisory Agreement and Subadvisory Agreement is considered, particular focus is given to information concerning fund performance, comparability of fees and total expenses, and profitability. However, the Board notes that the evaluation process with respect to the Advisor and the Subadvisor is an ongoing one. In this regard, the Board also took into account discussions with management and information provided to the Board at prior meetings with respect to the services provided by the Advisor and the Subadvisor to the fund, including quarterly performance reports prepared by management containing reviews of investment results and prior presentations from the Subadvisor with respect to the fund. The Board also considered the nature, quality, and extent of non-advisory services, if any, to be provided to the fund by the Advisor’s affiliates, including distribution services. Throughout the process, the Board asked questions of and requested additional information from management. The Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel throughout the process. The Independent Trustees also received a memorandum from their independent counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement In approving the Advisory Agreement with respect to the fund, the Board, including the Independent Trustees, considered a variety of factors, including those discussed below. The Board also considered other factors (including conditions and trends prevailing generally in the economy, the securities markets, and the industry) and does not treat any single factor as determinative and each Trustee may attribute different weights to different factors. The Board’s conclusions may be 34 Rainier Growth Fund | Semiannual report based in part on its consideration of the advisory and subadvisory arrangements in prior years and on the Board’s ongoing regular review of fund performance and operations throughout the year. Nature, extent, and quality of services. Among the information received by the Board from the Advisor relating to the nature, extent, and quality of services provided to the fund, the Board reviewed information provided by the Advisor relating to its operations and personnel, descriptions of its organizational and management structure, and information regarding the Advisor’s compliance and regulatory history, including its Form ADV. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (CCO) regarding the fund’s compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considered the Advisor’s risk management processes. The Board considered that the Advisor is responsible for the management of the day-to-day operations of the fund, including, but not limited to, general supervision of and coordination of the services provided by the Subadvisor, and is also responsible for monitoring and reviewing the activities of the Subadvisor and other third-party service providers. In considering the nature, extent, and quality of the services provided by the Advisor, the Trustees also took into account their knowledge of the Advisor’s management and the quality of the performance of the Advisor’s duties through Board meetings, discussions, and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of the other trusts in the complex. In the course of their deliberations regarding the Advisory Agreement, the Board considered, among other things: (a) the skills and competency with which the Advisor has in the past managed the Trust’s affairs and its subadvisory relationship, the Advisor’s oversight and monitoring of the Subadvisor’s investment performance and compliance programs, such as the Subadvisor’s compliance with fund policies and objective; review of brokerage matters, including with respect to trade allocation and best execution; and the Advisor’s timeliness in responding to performance issues; (b) the background, qualifications and skills of the Advisor’s personnel; (c) the Advisor’s compliance policies and procedures and its responsiveness to regulatory changes and mutual fund industry developments; (d) the Advisor’s administrative capabilities, including its ability to supervise the other service providers for the fund; (e) the financial condition of the Advisor and whether it has the financial wherewithal to provide a high level and quality of services to the fund; and (f) the Advisor’s reputation and experience in serving as an investment adviser to the Trust and the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that the Advisor may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the fund. Investment performance. In considering the fund’s performance, the Board noted that it reviews at its regularly scheduled meetings information about the fund’s performance results. In connection with the consideration of the Advisory Agreement, the Board: Semiannual report | Rainier Growth Fund 35 (a) reviewed information prepared by management regarding the fund’s performance; (b) considered the comparative performance of the fund’s benchmark; (c) considered the performance of comparable funds, if any, as included in the report prepared by an independent third-party provider of mutual fund data. Such report included the fund’s ranking within a smaller group of peer funds and the fund’s ranking within broader groups of funds; and (d) took into account the Advisor’s analysis of the fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally. The Board noted that the fund outperformed its benchmark index for the one-year period and underperformed the index for the three-year period ended December 31, 2012. The Board also noted that the fund outperformed its peer group average for the one- and three-year periods ended December 31, 2012. The Board noted that the fund’s performance is being closely monitored. The Board also noted that the fund recently changed portfolio managers. The Board further noted the fund’s favorable performance relative to the benchmark index for the one-year period and relative to the peer group for the one- and three-year periods. The Board concluded that the fund’s performance is being monitored and reasonably addressed. Fees and expenses. The Board reviewed comparative information prepared by an independent third-party provider of mutual fund data, including, among other data, the fund’s contractual and net management fees and total expenses as compared to similarly situated investment companies deemed to be comparable to the fund. The Board considered the fund’s ranking within a smaller group of peer funds chosen by the independent third-party provider, as well as the fund’s ranking within a broader group of funds. In comparing the fund’s contractual and net management fees to those of comparable funds, the Board noted that such fees include both advisory and administrative costs. The Board noted that net management fees for this fund are higher than the peer group median and that total expenses for the fund are lower than the peer group median. The Board took into account management’s discussion of the fund’s expenses. The Board also noted that the fund’s distributor, an affiliate of the Advisor, waived a portion of its Rule 12b-1 fee for a share class of the fund. The Board took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Advisor after payment of the subadvisory fee. The Board also took into account that management had agreed to implement an overall fee waiver across a number of funds in the complex, including the fund, which is discussed further below. The Board also noted that the Advisor has agreed to fee waivers and/or expense reimbursements with respect to the total operating expenses of certain share classes of the fund. The Board also noted that the Advisor pays the subadvisory fees of the fund, and that such fees are negotiated at arm’s length with respect to the Subadvisor. The Board also noted management’s discussion of the fund’s expenses, as well as certain actions taken over the past several years to reduce the fund’s operating expenses. The Board reviewed information provided by the Advisor concerning investment advisory fees charged to other clients (including other funds in the complex) having similar investment mandates, if any. The Board considered any differences between the Advisor’s and Subadvisor’s services to the fund and the services they provide to other comparable clients or funds. The Board concluded that the advisory fee paid with respect to the fund is reasonable. Profitability/indirect benefits. In considering the costs of the services to be provided and the profits to be realized by the Advisor and its affiliates from the Advisor’s relationship with the Trust, the Board: 36 Rainier Growth Fund | Semiannual report (a) reviewed financial information of the Advisor; (b) reviewed and considered an analysis presented by the Advisor regarding the net profitability to the Advisor and its affiliates with respect to the fund; (c) received and reviewed profitability information with respect to the John Hancock fund complex as a whole; (d) received information with respect to the Advisor’s allocation methodologies used in preparing the profitability data; (e) considered that the Advisor also provides administrative services to the fund on a cost basis pursuant to an administrative services agreement; (f) noted that affiliates of the Advisor provide transfer agency services and distribution services to the fund, and that the Trust’s distributor also receives Rule 12b-1 payments to support distribution of the fund; (g) noted that the Advisor also derives reputational and other indirect benefits from providing advisory services to the fund; (h) noted that the subadvisory fees for the fund are paid by the Advisor and are negotiated at arm’s length; and (i) considered that the Advisor should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to the fund and the entrepreneurial risk that it assumes as Advisor. Based upon its review, the Board concluded that the level of profitability, if any, of the Advisor and its affiliates from their relationship with the fund was reasonable and not excessive. Economies of scale. In considering the extent to which economies of scale would be realized as the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders, the Board: (a) considered that the Advisor has agreed, effective June 1, 2013, to waive its management fee for the fund and each of the other open-end funds of John Hancock Funds II, John Hancock Funds III, each other John Hancock fund (except those listed below) (the Participating Portfolios) or otherwise reimburse the expenses of the Participating Portfolios as follows (the Reimbursement): The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $75 billion but is less than or equal to $125 billion, 0.0125% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $125 billion but is less than or equal to $150 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $150 billion. (The funds that are not Participating Portfolios as of the date of this semiannual report are each of the fund of funds, money market funds, index funds and closed-end funds); (b) reviewed the Trust’s advisory fee structure and the incorporation therein of any subadvisory fee breakpoints in the advisory fees charged and concluded that (i) the fund’s fee structure contains breakpoints at the subadvisory fee level and that such breakpoints are reflected as breakpoints in the advisory fees for the fund and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of the fund to benefit from economies of scale if the fund grows. The Board also took into account management’s discussion of the fund’s advisory fee structure; and Semiannual report | Rainier Growth Fund 37 (c) the Board also considered the effect of the fund’s growth in size on its performance and fees. The Board also noted that if the fund’s assets increase over time, the fund may realize other economies of scale. Approval of Subadvisory Agreement In making its determination with respect to approval of the Subadvisory Agreement, the Board reviewed: (1) information relating to the Subadvisor’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of the fund, and comparative performance information relating to the fund’s benchmark and comparable funds; (3) the subadvisory fee for the fund, including breakpoints, and comparative fee information, where available, prepared by an independent third-party provider of mutual fund data; and (4) information relating to the nature and scope of any material relationships and their significance to the Trust’s Advisor and Subadvisor. Nature, extent, and quality of services. With respect to the services provided by the Subadvisor, the Board received information provided to the Board by the Subadvisor, including the Subadvisor’s Form ADV, as well as took into account information presented throughout the past year. The Board considered the Subadvisor’s current level of staffing and its overall resources, as well as received information relating to the Subadvisor’s compensation program. The Board reviewed the Subadvisor’s history and investment experience, as well as information regarding the qualifications, background, and responsibilities of the Subadvisor’s investment and compliance personnel who provide services to the fund. The Board also considered, among other things, the Subadvisor’s compliance program and any disciplinary history. The Board also considered the Subadvisor’s risk assessment and monitoring process. The Board reviewed the Subadvisor’s regulatory history, including whether it was currently involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board noted that the Advisor conducts regular, periodic reviews of the Subadvisor and its operations, including regarding investment processes and organizational and staffing matters. The Board also noted that the Trust’s CCO and his staff conduct regular, periodic compliance reviews with the Subadvisor and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisor and procedures reasonably designed by it to assure compliance with the federal securities laws. The Board also took into account the financial condition of the Subadvisor. The Board considered the Subadvisor’s investment process and philosophy. The Board took into account that the Subadvisor’s responsibilities include the development and maintenance of an investment program for the fund, that is consistent with the fund’s investment objective, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these services. The Board also received information with respect to the Subadvisor’s brokerage policies and practices, including with respect to best execution and soft dollars. Subadvisor compensation. In considering the cost of services to be provided by the Subadvisor and the profitability to the Subadvisor of its relationship with the fund, the Board noted that the fees under the Subadvisory Agreement are paid by the Advisor and not the fund. 38 Rainier Growth Fund | Semiannual report The Board also relied on the ability of the Advisor to negotiate the Subadvisory Agreement with the Subadvisor, which is not affiliated with the Advisor, and the fees thereunder at arm’s length. As a result, the costs of the services to be provided and the profits to be realized by the Subadvisor from its relationship with the Trust were not a material factor in the Board’s consideration of the Subadvisory Agreement. The Board also received information regarding the nature and scope (including their significance to the Advisor and its affiliates and to the Subadvisor) of any material relationships with respect to the Subadvisor, which includes arrangements in which the Subadvisor or its affiliates provide advisory, distribution, or management services in connection with financial products sponsored by the Trust’s Advisor or its affiliates, and may include other registered investment companies, a 529 education savings plan, managed separate account, and exempt group annuity contracts sold to qualified plans. The Board also received information and took into account any other potential conflicts of interest the Advisor might have in connection with the Subadvisory Agreement. In addition, the Board considered other potential indirect benefits that the Subadvisor and its affiliates may receive from the Subadvisor’s relationship with the fund, such as the opportunity to provide advisory services to additional funds in the John Hancock fund complex and reputational benefits. Subadvisory fees. The Board considered that the fund pays an advisory fee to the Advisor and that, in turn, the Advisor pays a subadvisory fee to the Subadvisor. The Board also took into account the subadvisory fees paid by the Advisor to the Subadvisor with respect to the fund to fees charged by the fund’s Subadvisor to manage other subadvised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. Subadvisor performance. As noted above, the Board considered the fund’s performance as compared to the fund’s peer group and benchmark and noted that the Board reviews information about the fund’s performance results at its regularly scheduled meetings. The Board noted the Advisor’s expertise and resources in monitoring the performance, investment style, and risk-adjusted performance of the Subadvisor. The Board was mindful of the Advisor’s focus on the Subadvisor’s performance. The Board also noted the Subadvisor’s long-term performance record for similar accounts, as applicable. The Board’s decision to approve the Subadvisory Agreement was based on a number of determinations, including the following: (1) The Subadvisor has extensive experience and demonstrated skills as a manager; (2) The performance of the fund is being monitored and reasonably addressed; (3) The subadvisory fees are reasonable in relation to the level and quality of services being provided; and (4) Subadvisory fee breakpoints are reflected as breakpoints in the advisory fees for the fund in order to permit shareholders to benefit from economies of scale if the fund grows. * * * Based on the Board’s evaluation of all factors that the Board deemed to be material, including those factors described above, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and the Subadvisory Agreement would be in the best interest of the fund and its shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and Subadvisory Agreement for an additional one-year period. Semiannual report | Rainier Growth Fund 39 More information Trustees Investment advisor James M. Oates, Chairman John Hancock Investment Management Steven R. Pruchansky, Vice Chairman Services, LLC Charles L. Bardelis * James R. Boyle † Subadvisor Craig Bromley † Rainier Investment Management, Inc. Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 40 Rainier Growth Fund | Semiannual report 800-225-5291 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Rainier Growth Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 334SA 9/13 MF159999 11/13 A look at performance Total returns for the period ended September 30, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1 6-months 1-year 5-year 10-year inception 1 Class A 1 17.96 9.47 8.93 — 5.13 17.96 57.21 135.13 — Class B 1 18.04 9.62 8.44 — 5.17 18.04 56.26 124.76 — Class C 1 22.20 9.66 8.46 — 9.22 22.20 58.58 125.22 — Class I 24.53 10.94 9.87 — 10.81 24.53 68.02 156.22 — Class I2 24.55 10.95 9.72 — 10.80 24.55 68.13 152.84 — Class R1 23.62 10.17 9.08 — 10.42 23.62 62.28 138.42 — Class R2 23.96 10.33 9.25 — 10.55 23.96 63.45 142.18 — Class R3 23.74 10.27 9.18 — 10.42 23.74 63.04 140.73 — Class R4 24.32 10.65 9.53 — 10.75 24.32 65.87 148.60 — Class R5 24.66 10.98 9.86 — 10.85 24.66 68.36 156.13 — Class R6 24.56 10.96 9.90 — 10.79 24.56 68.19 157.12 — Class NAV 24.69 — — 18.40 10.85 24.69 — — 108.25 Index 1 † 22.30 8.86 7.99 — 7.27 22.30 52.90 115.62 — Index 2 † 19.34 10.02 7.57 — 8.31 19.34 61.18 107.37 — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class I2, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, and Class NAV shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-14 for Class B, Class I2, Class R1, Class R2, Class R3, and Class R4 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class I2 Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 Class NAV Net (%) 1.20 2.05 1.98 0.87 0.85 1.57 1.32 1.47 1.07 0.83 0.82 0.74 Gross (%) 1.20 2.08 1.98 0.87 0.92 1.86 3.27 2.39 1.65 0.83 0.82 0.74 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement will remain in effect through 6-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the Russell 1000 Value Index; Index 2 is the S&P 500 Index. See the following page for footnotes. 6 Disciplined Value Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 4 9-30-03 $22,476 $22,476 $21,562 $20,737 Class C 4 9-30-03 22,522 22,522 21,562 20,737 Class I 2 9-30-03 25,622 25,622 21,562 20,737 Class I2 2 9-30-03 25,284 25,284 21,562 20,737 Class R1 2 9-30-03 23,842 23,842 21,562 20,737 Class R2 2 9-30-03 24,218 24,218 21,562 20,737 Class R3 2 9-30-03 24,073 24,073 21,562 20,737 Class R4 2 9-30-03 24,860 24,860 21,562 20,737 Class R5 2 9-30-03 25,613 25,613 21,562 20,737 Class R6 2 9-30-03 25,712 25,712 21,562 20,737 Class NAV 2 5-29-09 20,825 20,825 20,334 20,327 Russell 1000 Value Index is an unmanaged index containing those securities in the Russell 1000 Index with a lower price-to-book ratio and less-than-average growth orientation. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 On 12-19-08, through a reorganization, the Fund acquired all of the assets of Robeco Boston Partners Large Cap Value Fund (the predecessor fund). On that date, the predecessor fund’s Investor share class shares were exchanged for Class A shares and its Institutional class shares were exchanged for Class I shares. Class A, Class B and Class C shares were first offered on 12-22-08. The returns prior to this date are those of the predecessor fund’s Investor shares that have been recalculated to reflect the gross fees and expenses of Class A, Class B and Class C shares, as applicable. Class R3, Class R4 and Class R5 shares were first offered on 5-22-09; Class R1 shares were first offered on 7-13-09; Class R6 shares were first offered on 9-1-11; Class R2 shares were first offered on 3-1-12. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R3, Class R4, Class R5, Class R1, Class R6 and Class R2 shares, as applicable. The predecessor fund’s Institutional share class returns have been recalculated to reflect the gross fees and expenses of Class I shares. Class I2 shares were first offered on 12-22-08; returns prior to that date are those of Class I shares recalculated to apply the gross fees and expenses of Class I2 shares. 2 For certain types of investors, as described in the fund’s prospectuses. 3 From 5-29-09. 4 No contingent deferred sales charge is applicable. Semiannual report | Disciplined Value Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,106.60 $5.97 Class B 1,000.00 1,101.70 10.38 Class C 1,000.00 1,102.20 10.01 Class I 1,000.00 1,108.10 4.33 Class I2 1,000.00 1,108.00 4.49 Class R1 1,000.00 1,104.20 8.28 Class R2 1,000.00 1,105.50 6.97 Class R3 1,000.00 1,104.20 7.75 Class R4 1,000.00 1,107.50 5.55 Class R5 1,000.00 1,108.50 4.12 Class R6 1,000.00 1,108.00 3.96 Class NAV 1,000.00 1,108.50 3.75 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Disciplined Value Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,019.40 $5.72 Class B 1,000.00 1,015.20 9.95 Class C 1,000.00 1,015.50 9.60 Class I 1,000.00 1,021.00 4.15 Class I2 1,000.00 1,020.80 4.31 Class R1 1,000.00 1,017.20 7.94 Class R2 1,000.00 1,018.50 6.68 Class R3 1,000.00 1,017.70 7.44 Class R4 1,000.00 1,019.80 5.32 Class R5 1,000.00 1,021.20 3.95 Class R6 1,000.00 1,021.30 3.80 Class NAV 1,000.00 1,021.50 3.60 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.13%, 1.97%, 1.90%, 0.82%, 0.85%, 1.57%, 1.32%, 1.47%, 1.05%, 0.78%, 0.75% and 0.71% for Class A, Class B, Class C, Class I, Class I2, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6 and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Disciplined Value Fund 9 Portfolio summary Top 10 Holdings (30.0% of Net Assets on 9-30-13) Berkshire Hathaway, Inc., Class B 3.9% JPMorgan Chase & Company 3.0% Wells Fargo & Company 3.6% Occidental Petroleum Corp. 2.6% Exxon Mobil Corp. 3.6% Johnson & Johnson 2.6% Pfizer, Inc. 3.2% Cisco Systems, Inc. 2.3% Citigroup, Inc. 3.2% Comcast Corp., Class A 2.0% Sector Composition Financials 28.5% Industrials 7.9% Health Care 18.8% Materials 2.3% Consumer Discretionary 12.6% Consumer Staples 2.1% Energy 12.1% Utilities 1.5% Information Technology 11.4% Short-Term Investments & Other 2.8% 1 As a percentage of net assets on 9-30-13. 2 Cash and cash equivalents not included. 3 Value stocks may decline in price. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Large company stocks could fall out of favor, and illiquid securities may be difficult to sell at a price approximating their value. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 10 Disciplined Value Fund | Semiannual report Fund’s investments As of 9-30-13 (unaudited) Shares Value Common Stocks 97.2% (Cost $5,524,734,118) Consumer Discretionary 12.6% Auto Components 1.2% Lear Corp. 1,125,311 80,538,503 Media 9.9% CBS Corp., Class B 1,028,422 56,727,758 Comcast Corp., Class A 3,007,823 135,803,208 Gannett Company, Inc. (L) 1,729,035 46,320,848 Liberty Global PLC, Series C (I) 1,011,090 76,266,519 Liberty Media Corp., Series A (I) 638,531 93,959,837 News Corp., Class A (I) 1,917,460 30,794,408 Omnicom Group, Inc. (L) 900,074 57,100,695 Time Warner Cable, Inc. 439,199 49,014,608 Time Warner, Inc. 1,822,361 119,929,577 Multiline Retail 0.7% Macy’s, Inc. 1,081,075 46,778,115 Specialty Retail 0.8% Bed Bath & Beyond, Inc. (I)(L) 705,420 54,571,291 Consumer Staples 2.1% Food & Staples Retailing 1.5% CVS Caremark Corp. 1,754,734 99,581,155 Food Products 0.6% Tyson Foods, Inc., Class A 1,514,265 42,823,414 Energy 12.1% Energy Equipment & Services 2.1% Halliburton Company 1,285,140 61,879,491 Schlumberger, Ltd. 866,675 76,579,403 Oil, Gas & Consumable Fuels 10.0% EOG Resources, Inc. 276,568 46,817,431 Exxon Mobil Corp. 2,802,536 241,130,197 Marathon Oil Corp. 1,270,274 44,307,157 Occidental Petroleum Corp. 1,899,266 177,657,342 Phillips 66 1,360,805 78,681,745 Royal Dutch Shell PLC, ADR 1,297,549 85,223,018 See notes to financial statements Semiannual report | Disciplined Value Fund 11 Shares Value Financials 28.5% Capital Markets 2.0% State Street Corp. 1,164,325 76,554,369 The Goldman Sachs Group, Inc. 388,785 61,509,675 Commercial Banks 6.2% BB&T Corp. 1,618,620 54,628,425 Fifth Third Bancorp 4,496,955 81,125,068 SunTrust Banks, Inc. 1,064,473 34,510,215 Wells Fargo & Company 5,918,959 244,571,386 Consumer Finance 2.8% Capital One Financial Corp. 1,813,710 124,674,425 Discover Financial Services 1,254,224 63,388,481 Diversified Financial Services 12.1% Bank of America Corp. 9,387,325 129,545,085 Berkshire Hathaway, Inc., Class B (I) 2,318,312 263,151,595 Citigroup, Inc. 4,425,112 214,662,183 JPMorgan Chase & Company 3,944,626 203,897,718 Insurance 4.2% ACE, Ltd. 892,000 83,455,520 Axis Capital Holdings, Ltd. 605,460 26,222,473 MetLife, Inc. 904,120 42,448,434 Reinsurance Group of America, Inc. 432,125 28,948,054 The Allstate Corp. 851,265 43,031,446 The Travelers Companies, Inc. 371,215 31,467,896 Validus Holdings, Ltd. 685,210 25,339,066 Real Estate Investment Trusts 1.2% American Homes 4 Rent (I) 2,061,805 33,298,151 Equity Residential 914,235 48,975,569 Health Care 18.8% Biotechnology 1.2% Amgen, Inc. 716,303 80,182,958 Health Care Equipment & Supplies 0.9% Covidien PLC 1,007,309 61,385,410 Health Care Providers & Services 8.7% Cigna Corp. 1,499,264 115,233,431 Express Scripts Holding Company (I) 1,314,900 81,234,522 Humana, Inc. 2,917 272,244 McKesson Corp. 1,051,000 134,843,300 Omnicare, Inc. (L) 1,432,285 79,491,818 Quest Diagnostics, Inc. (L) 667,835 41,265,525 UnitedHealth Group, Inc. 1,838,518 131,656,274 Life Sciences Tools & Services 0.2% Agilent Technologies, Inc. 261,735 13,413,919 12 Disciplined Value Fund | Semiannual report See notes to financial statements Shares Value Pharmaceuticals 7.8% AbbVie, Inc. 865,140 $38,697,712 Johnson & Johnson 2,000,006 173,380,520 Pfizer, Inc. 7,595,071 218,054,488 Sanofi, ADR 1,902,520 96,324,588 Industrials 7.9% Aerospace & Defense 2.5% Honeywell International, Inc. 451,415 37,485,502 Lockheed Martin Corp. 448,470 57,202,349 Raytheon Company (L) 919,706 70,881,741 Air Freight & Logistics 0.7% United Parcel Service, Inc., Class B 522,018 47,696,785 Commercial Services & Supplies 0.5% Tyco International, Ltd. 964,088 33,723,798 Industrial Conglomerates 0.7% Siemens AG, ADR, (L) 413,545 49,836,308 Machinery 2.5% AGCO Corp. 893,185 53,966,238 Dover Corp. (L) 729,800 65,557,934 Parker Hannifin Corp. 464,883 50,542,080 Road & Rail 1.0% Norfolk Southern Corp. 834,731 64,566,443 Information Technology 11.4% Communications Equipment 3.7% Brocade Communications Systems, Inc. (I) 5,935,660 47,782,063 Cisco Systems, Inc. 6,492,575 152,056,107 QUALCOMM, Inc. 759,670 51,171,371 Computers & Peripherals 2.1% NetApp, Inc. (L) 1,830,960 78,035,515 Seagate Technology PLC 905,258 39,595,985 Western Digital Corp. 302,780 19,196,252 Electronic Equipment, Instruments & Components 0.7% TE Connectivity, Ltd. 864,658 44,771,991 Internet Software & Services 1.3% IAC/InterActiveCorp 1,637,147 89,502,826 Semiconductors & Semiconductor Equipment 1.5% LSI Corp. 3,140,770 24,560,821 NVIDIA Corp. 2,153,085 33,502,003 ON Semiconductor Corp. (I) 6,061,935 44,252,126 Software 2.1% Microsoft Corp. 3,005,629 100,117,502 Symantec Corp. 1,567,500 38,795,625 Materials 2.3% Containers & Packaging 1.7% Crown Holdings, Inc. (I) 1,356,287 57,343,814 Rock-Tenn Company, Class A 536,347 54,315,861 See notes to financial statements Semiannual report | Disciplined Value Fund 13 Shares Value Paper & Forest Products 0.6% International Paper Company 901,290 $40,377,792 Utilities 1.5% Electric Utilities 0.7% FirstEnergy Corp. 1,242,415 45,286,027 Independent Power Producers & Energy Traders 0.8% AES Corp. 4,298,413 57,125,909 Yield (%) Shares Value Securities Lending Collateral 1.8% (Cost $122,941,358) John Hancock Collateral Investment Trust (W) 0.1739 (Y) 12,285,808 122,958,823 Short-Term Investments 2.3% (Cost $154,788,905) Money Market Funds 2.3% State Street Institutional US Government Money Market Fund 0.0000 (Y) 154,788,905 154,788,905 Total investments (Cost $5,802,464,381) † 101.3% Other assets and liabilities, net (1.3%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 9-30-13. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 9-30-13. † At 9-30-13, the aggregate cost of investment securities for federal income tax purposes was $5,808,482,120. Net unrealized appreciation aggregated $1,001,842,039, of which $1,021,296,880 related to appreciated investment securities and $19,454,841 related to depreciated investment securities. 14 Disciplined Value Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 9-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $5,679,523,023) including $120,413,632 of securitiesloaned $6,687,365,336 Investments in affiliated issuers, at value (Cost $122,941,358) 122,958,823 Total investments, at value (Cost $5,802,464,381) Receivable for investmentssold 27,470,426 Receivable for fund sharessold 18,835,136 Dividends and interestreceivable 6,852,416 Receivable for securities lendingincome 22,385 Receivable due fromadvisor 164 Other receivables and prepaidexpenses 200,407 Totalassets Liabilities Payable for investmentspurchased 13,170,737 Payable for fund sharesrepurchased 6,573,862 Payable upon return of securitiesloaned 122,962,095 Payable toaffiliates Accounting and legal servicesfees 388,479 Transfer agentfees 536,548 Distribution and servicefees 56,283 Trustees’fees 3,895 Other liabilities and accruedexpenses 339,598 Totalliabilities Netassets Net assets consistof Paid-incapital $5,476,529,806 Undistributed net investmentincome 33,808,159 Accumulated net realized gain (loss) on investments 201,475,853 Net unrealized appreciation (depreciation) oninvestments 1,007,859,778 Netassets See notes to financial statements Semiannual report | Disciplined Value Fund 15 FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($2,062,750,142 ÷ 116,953,781shares) 1 $17.64 Class B ($16,364,885 ÷ 974,466shares) 1 $16.79 Class C ($96,467,282 ÷ 5,736,858shares) 1 $16.82 Class I ($3,231,604,049 ÷ 187,638,504shares) $17.22 Class I2 ($56,516,880 ÷ 3,280,158shares) $17.23 Class R1 ($8,146,468 ÷ 474,833shares) $17.16 Class R2 ($9,032,107 ÷ 525,572shares) $17.19 Class R3 ($6,454,235 ÷ 376,020shares) $17.16 Class R4 ($49,580,283 ÷ 2,881,694shares) $17.21 Class R5 ($503,327,794 ÷ 29,164,432shares) $17.26 Class R6 ($182,973,831 ÷ 10,604,528shares) $17.25 Class NAV ($496,455,640 ÷ 28,769,303shares) $17.26 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $18.57 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Disciplined Value Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of operations For the six-month period ended 9-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $53,296,538 Securitieslending 400,090 Interest 2,893 Less foreign taxeswithheld (582,506) Total investmentincome Expenses Investment managementfees 19,276,552 Distribution and servicefees 2,850,866 Accounting and legal servicesfees 565,342 Transfer agentfees 2,866,880 Trustees’fees 99,521 State registrationfees 127,127 Printing andpostage 110,108 Professionalfees 87,215 Custodianfees 291,364 Registration and filingfees 170,660 Other 36,176 Totalexpenses Less expensereductions (139,281) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 170,697,343 Investments in affiliatedissuers 3,016 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 337,218,760 Investments in affiliatedissuers (11,968) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Disciplined Value Fund 17 FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 9-30-13 ended (unaudited) 3-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $26,774,485 $35,173,080 Net realizedgain 170,700,359 171,631,695 Change in net unrealized appreciation(depreciation) 337,206,792 335,340,438 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA — (9,945,154) ClassB — (5,328) ClassC — (35,133) ClassI — (10,989,962) ClassI2 — (294,140) ClassR1 — (26,428) ClassR2 — (9,561) ClassR3 — (9,738) ClassR4 — (32,076) ClassR5 — (4,180,836) ClassR6 — (1,063,428) ClassNAV — (6,229,386) From net realizedgain ClassA — (41,946,165) ClassB — (405,720) ClassC — (1,659,469) ClassI — (32,645,943) ClassI2 — (852,754) ClassR1 — (181,195) ClassR2 — (44,472) ClassR3 — (56,128) ClassR4 — (112,906) ClassR5 — (12,317,929) ClassR6 — (3,010,506) ClassNAV — (16,971,618) Totaldistributions — From Fund sharetransactions Totalincrease Netassets Beginning ofperiod 4,344,474,734 2,229,932,070 End ofperiod Undistributed net investmentincome 18 Disciplined Value Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 8-31-08 4 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 5 0.06 0.14 0.11 0.05 0.08 0.08 0.15 Net realized and unrealized gain (loss) oninvestments 1.64 2.09 0.77 1.57 4.18 (4.18) (1.90) Total from investmentoperations Lessdistributions From net investmentincome — (0.12) (0.07) (0.03) (0.04) (0.13) (0.15) From net realizedgain — (0.50) (0.31) (0.07) — — (1.40) Totaldistributions — Net asset value, end ofperiod Total return (%) 8 8 Ratios and supplementaldata Net assets, end of period (inmillions) $2,063 $1,481 $1,068 $601 $162 $10 $16 Ratios (as a percentage of average net assets): Expenses beforereductions 1.13 9 1.20 1.24 1.24 1.26 1.76 9 1.39 Expenses net of feewaivers 1.13 9 1.20 1.24 1.24 1.06 1.00 9 1.00 Expenses net of fee waivers andcredits 1.13 9 1.20 1.24 1.24 1.05 1.00 9 1.00 Net investmentincome 0.74 9 0.95 0.82 0.38 0.74 1.45 9 1.10 Portfolio turnover (%) 20 44 44 50 59 52 10 78 1 Six months ended 9-30-13.Unaudited. 2 For the seven-month period ended 3-31-09. The fund changed its fiscal year end from August 31 to March31. 3 After the close of business on 12-19-08, holders of Investor share class of the former Robeco Large Cap Value Fund (the predecessor fund) became owners of an equal number of full and fractional Class A shares of John Hancock Disciplined Value Fund. These shares were first offered on 12-22-08. Additionally, the accounting and performance history of the Investor share class of the predecessor fund was redesignated as that of John Hancock Disciplined Value Fund ClassA. 4 Audited by previous independent registered public accountingfirm. 5 Based on the average daily sharesoutstanding. 6 Does not reflect the effect of sales charges, ifany. 7 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 8 Notannualized. 9 Annualized. 10 Portfolio turnover is shown for the period from 9-1-08 to 3-31-09. See notes to financial statements Semiannual report | Disciplined Value Fund 19 CLASS B SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.01) 0.01 — 4 (0.05) (0.03) 0.02 Net realized and unrealized gain (loss) oninvestments 1.56 2.01 0.74 1.51 4.06 (0.96) Total from investmentoperations Lessdistributions From net investmentincome — (0.01) — From net realizedgain — (0.50) (0.31) (0.07) — — Totaldistributions — — — Net asset value, end ofperiod Total return (%) 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $16 $14 $10 $8 $5 — 8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.97 9 2.08 2.14 2.27 2.58 4.24 9 Expenses net of feewaivers 1.97 9 2.05 2.05 2.05 2.12 2.07 9 Expenses net of fee waivers andcredits 1.97 9 2.05 2.05 2.05 2.05 2.05 9 Net investment income(loss) (0.11) 9 0.10 0.01 (0.45) (0.25) 1.18 9 Portfolio turnover (%) 20 44 44 50 59 52 10 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class B shares is 12-22-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 7 Notannualized. 8 Less than $500,000. 9 Annualized. 10 Portfolio turnover is shown for the period from 9-1-08 to 3-31-09. CLASS C SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 — 4 0.02 0.01 (0.05) (0.03) 0.02 Net realized and unrealized gain (loss) oninvestments 1.56 2.01 0.74 1.51 4.07 (0.97) Total from investmentoperations Lessdistributions From net investmentincome — (0.01) — From net realizedgain — (0.50) (0.31) (0.07) — — Totaldistributions — — — Net asset value, end ofperiod Total return (%) 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $96 $59 $40 $30 $19 — 8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.90 9 1.98 2.02 2.07 2.24 4.41 9 Expenses net of feewaivers 1.90 9 1.98 2.02 2.05 2.08 2.06 9 Expenses net of fee waivers andcredits 1.90 9 1.98 2.02 2.05 2.05 2.05 9 Net investment income(loss) (0.04) 9 0.17 0.04 (0.45) (0.27) 1.26 9 Portfolio turnover (%) 20 44 44 50 59 52 10 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class C shares is 12-22-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 7 Notannualized. 8 Less than $500,000. 9 Annualized. 10 Portfolio turnover is shown for the period from 9-1-08 to 3-31-09. 20 Disciplined Value Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 8-31-08 4 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 5 0.09 0.18 0.15 0.09 0.11 0.09 0.18 Net realized and unrealized gain (loss) oninvestments 1.59 2.04 0.75 1.54 4.08 (4.10) (1.84) Total from investmentoperations Lessdistributions From net investmentincome — (0.17) (0.12) (0.07) (0.06) (0.17) (0.20) From net realizedgain — (0.50) (0.31) (0.07) — — (1.40) Totaldistributions — Net asset value, end ofperiod Total return (%) 6 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $3,232 $1,680 $711 $399 $158 $33 $44 Ratios (as a percentage of average net assets): Expenses beforereductions 0.83 8 0.87 0.88 0.86 0.88 1.37 8 1.14 Expenses net of fee waivers andcredits 0.82 8 0.87 0.88 0.86 0.80 0.75 8 0.75 Net investmentincome 1.03 8 1.26 1.18 0.75 1.01 1.72 8 1.37 Portfolio turnover (%) 20 44 44 50 59 52 9 78 1 Six months ended 9-30-13.Unaudited. 2 For the seven-month period ended 3-31-09. The fund changed its fiscal year end from August 31 to March31. 3 After the close of business on 12-19-08, holders of Institutional share class of the former Robeco Large Cap Value Fund (the predecessor fund) became owners of an equal number of full and fractional Class I shares of John Hancock Disciplined Value Fund. These shares were first offered on 12-22-08. Additionally, the accounting and performance history of the Institutional share class of the predecessor fund was redesignated as that of John Hancock Disciplined Value Fund ClassI. 4 Audited by previous independent registered public accountingfirm. 5 Based on the average daily sharesoutstanding. 6 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 7 Notannualized. 8 Annualized. 9 Portfolio turnover is shown for the period from 9-1-08 to 3-31-09. See notes to financial statements Semiannual report | Disciplined Value Fund 21 CLASS I2 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.08 0.18 0.15 0.09 0.11 0.05 Net realized and unrealized gain (loss) oninvestments 1.60 2.05 0.75 1.54 4.09 (0.97) Total from investmentoperations Lessdistributions From net investmentincome — (0.17) (0.13) (0.07) (0.06) — From net realizedgain — (0.50) (0.31) (0.07) — — Totaldistributions — — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $57 $34 $25 $23 $19 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.86 7 0.92 0.93 0.92 1.13 5.08 7 Expenses net of fee waivers andcredits 0.85 7 0.85 0.85 0.85 0.75 0.75 7 Net investmentincome 1.01 7 1.29 1.21 0.74 0.99 2.23 7 Portfolio turnover (%) 20 44 44 50 59 52 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class I2 shares is 12-22-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 9-1-08 to 3-31-09. CLASS R1 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.03 0.08 0.06 — 4 0.02 Net realized and unrealized gain oninvestments 1.59 2.04 0.74 1.54 3.02 Total from investmentoperations Lessdistributions From net investmentincome — (0.07) (0.02) — — From net realizedgain — (0.50) (0.31) (0.07) — Totaldistributions — — Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $8 $6 $3 $1 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.68 8 1.85 2.16 3.21 2.96 8 Expenses net of fee waivers andcredits 1.57 8 1.58 1.65 1.61 1.50 8 Net investmentincome 0.30 8 0.56 0.45 0.01 0.29 8 Portfolio turnover (%) 20 44 44 50 59 9 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R1 shares is 7-13-09. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 4-1-09 to 3-31-10. 22 Disciplined Value Fund | Semiannual report See notes to financial statements CLASS R2 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.05 0.12 — 4 Net realized and unrealized gain oninvestments 1.59 2.04 0.51 Total from investmentoperations Lessdistributions From net investmentincome — (0.11) — From net realizedgain — (0.50) — Totaldistributions — — Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $4 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.41 8 3.02 15.96 8 Expenses net of fee waivers andcredits 1.32 8 1.32 1.40 8 Net investmentincome 0.54 8 0.80 0.41 8 Portfolio turnover (%) 20 44 44 9 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. CLASS R3 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.03 0.10 0.07 0.01 0.04 Net realized and unrealized gain oninvestments 1.59 2.04 0.75 1.54 3.02 Total from investmentoperations Lessdistributions From net investmentincome — (0.09) (0.04) — 4 — From net realizedgain — (0.50) (0.31) (0.07) — Totaldistributions — — Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $6 $4 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.62 8 2.33 11.16 20.34 10.23 8 Expenses net of fee waivers andcredits 1.47 8 1.48 1.55 1.52 1.40 8 Net investmentincome 0.38 8 0.67 0.54 0.10 0.43 8 Portfolio turnover (%) 20 44 44 50 59 9 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R3 shares is 5-22-09. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 4-1-09 to 3-31-10. See notes to financial statements Semiannual report | Disciplined Value Fund 23 CLASS R4 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.06 0.16 0.11 0.05 0.07 Net realized and unrealized gain oninvestments 1.61 2.03 0.75 1.54 3.02 Total from investmentoperations Lessdistributions From net investmentincome — (0.14) (0.08) (0.04) (0.03) From net realizedgain — (0.50) (0.31) (0.07) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $50 $5 $1 $1 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 1.15 6 1.63 2.35 2.81 2.88 6 Expenses net of fee waivers andcredits 1.05 6 1.09 1.25 1.20 1.10 6 Net investmentincome 0.74 6 1.09 0.85 0.40 0.75 6 Portfolio turnover (%) 20 44 44 50 59 7 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R4 shares is 5-22-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-09 to 3-31-10. CLASS R5 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.09 0.20 0.15 0.08 0.10 Net realized and unrealized gain oninvestments 1.60 2.04 0.74 1.55 3.02 Total from investmentoperations Lessdistributions From net investmentincome — (0.17) (0.11) (0.07) (0.06) From net realizedgain — (0.50) (0.31) (0.07) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $503 $415 $33 $15 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.79 7 0.78 0.90 1.23 9.54 7 Expenses net of fee waivers andcredits 0.78 7 0.78 0.90 0.94 0.80 7 Net investmentincome 1.08 7 1.42 1.19 0.59 1.03 7 Portfolio turnover (%) 20 44 44 50 59 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R5 shares is 5-22-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-09 to 3-31-10. 24 Disciplined Value Fund | Semiannual report See notes to financial statements CLASS R6 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.09 0.19 0.10 Net realized and unrealized gain oninvestments 1.59 2.06 2.15 Total from investmentoperations Lessdistributions From net investmentincome — (0.18) (0.13) From net realizedgain — (0.50) (0.31) Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $183 $118 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 0.75 6 0.82 2.32 6 Expenses net of fee waivers andcredits 0.75 6 0.82 0.86 6 Net investmentincome 1.11 6 1.28 1.31 6 Portfolio turnover (%) 20 44 44 7 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. CLASS NAV SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.10 0.20 0.16 0.10 0.10 Net realized and unrealized gain oninvestments 1.59 2.05 0.75 1.54 2.82 Total from investmentoperations Lessdistributions From net investmentincome — (0.18) (0.13) (0.08) (0.06) From net realizedgain — (0.50) (0.31) (0.07) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $496 $524 $338 $405 $228 Ratios (as a percentage of average net assets): Expenses beforereductions 0.72 6 0.74 0.77 0.79 0.83 6 Expenses net of feewaivers 0.71 6 0.74 0.77 0.79 0.75 6 Expenses including reductions and amountsrecaptured 0.71 6 0.74 0.77 0.79 0.75 6 Net investmentincome 1.15 6 1.40 1.28 0.82 1.05 6 Portfolio turnover (%) 20 44 44 50 59 7 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class NAV shares is 5-29-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-09 to 3-31-10. See notes to financial statements Semiannual report | Disciplined Value Fund 25 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Disciplined Value Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to provide long-term growth of capital primarily through investment in equity securities. Current income is a secondary objective. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Effective April 12, 2013, Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class I2 shares are closed to new investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last quoted bid or evaluated price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter (OTC) market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant 26 Disciplined Value Fund | Semiannual report observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of September 30, 2013, all investments are categorized as Level 1 under the hierarchy described above. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the portfolio, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering its securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund is shown on the Statements of assets and liabilities as Payable upon return of securities loaned. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Semiannual report | Disciplined Value Fund 27 Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended September 30, 2013 were $1,721. For the six months ended September 30, 2013 the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of March 31, 2013, the fund had a capital loss carryforward of $56,032,717 available to offset future net realized capital gains. The following table details the capital loss carryforward available as of March 31, 2013: CAPITAL LOSS CARRYFORWARD EXPIRING AT MARCH 31 2016 2017 $13,419,042 $42,613,675 It is estimated that $50,300,349 of the loss carryforward, which was acquired on July 10, 2009, in a merger with John Hancock Classic Value Fund II will likely expire unused because of limitations. 28 Disciplined Value Fund | Semiannual report As of March 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals and in-kind transactions. Note 3 — Guarantees and indemnifications Under the fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Advisor) serves as investment advisor for the Trust. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the Trust. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management contract with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.750% of the first $500,000,000 of the fund’s average daily net assets; (b) 0.725% of the next $500,000,000 of the fund’s average daily net assets; (c) 0.700% of the next $500,000,000 of the fund’s average daily net assets; (d) 0.675% of the next $1,000,000,000 of the fund’s average daily net assets; and (e) 0.650% of the fund’s average daily net assets in excess of $2,500,000,000. The Advisor has a subadvisory agreement with Robeco Investment Management, Inc. The fund is not responsible for payment of the subadvisory fees. The Advisor has contractually agreed to reimburse or limit certain expenses for certain share classes of the fund. This agreement excludes certain expenses such as taxes, portfolio brokerage commissions, interest expense, litigation and indemnification expenses, and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. The reimbursements and limits are such that these expenses will not exceed 2.05%, 0.85%, 1.57%, 1.32%, 1.47%, 1.07% and 0.82% for Class B, Class I2, Class R1, Class R2, Class R3, Class R4 and Class R6 shares, respectively. The fee waivers and/or expense reimbursements will continue in effect until June 30, 2014 for all classes, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at the time. Prior to July 1, 2013, the fee waivers and/or Semiannual report | Disciplined Value Fund 29 reimbursements were such that these expenses will not exceed 2.05% and 0.87% for Class C and Class R5 shares, respectively. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee for certain portfolios (the participating portfolios) of the Trust, John Hancock Funds, John Hancock Funds II, and John Hancock Variable Insurance Trust. The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each portfolio. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. Accordingly, for the six months ended September 30, 2013 these expense reductions amounted to the following: EXPENSE CLASS REDUCTION Class A $33,583 Class B 288 Class C 1,466 Class I 53,320 Class I2 1,367 Class R1 4,164 Class R2 3,214 Class R3 4,016 Class R4 680 Class R5 8,821 Class R6 3,122 Class NAV 9,518 Total The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the six months ended September 30, 2013 were equivalent to a net annual effective rate of 0.67% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended September 30, 2013, amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R2, Class R3 and Class R4 pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R1, Class R2, Class R3, Class R4 and Class R5, the fund pays for certain other services. The fund pays up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. 30 Disciplined Value Fund | Semiannual report CLASS RULE 12b–1 FEE SERVICE FEE Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% Currently, only 0.25% is charged to Class A shares for Rule 12b-1 fees. The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees of Class R4 shares. This limitation agreement will remain in effect through June 30, 2014, unless renewed by mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $15,722 for the six months ended September 30, 2013. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $2,264,796 for the six months ended September 30, 2013. Of this amount, $365,114 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $1,893,030 was paid as sales commissions to broker-dealers and $6,652 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended September 30, 2013, CDSCs received by the Distributor amounted to $1,139, $7,280 and $5,269 for Class A, Class B and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Semiannual report | Disciplined Value Fund 31 Class level expenses. Class level expenses for the six months ended September 30, 2013 were: DISTRIBUTION TRANSFER STATE PRINTING AND SHARE CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE Class A $2,181,988 $1,330,829 $16,604 $70,352 Class B 76,521 11,680 7,163 659 Class C 373,631 56,953 8,210 2,635 Class I — 1,362,987 45,182 31,584 Class I2 — 25,712 7,959 400 Class R1 27,896 869 7,080 220 Class R2 17,142 820 6,351 31 Class R3 16,034 611 6,952 106 Class R4 55,503 3,705 6,979 975 Class R5 102,151 54,228 7,471 2,383 Class R6 — 18,486 7,176 763 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to the fund based on its net assets relative to other funds within the John Hancock funds complex. Interfund Lending Program: Pursuant to an Exemptive Order issued by the SEC, the fund(s), along with other funds advised by the Advisor, may be allowed to participate in an interfund lending program. This program provides an alternative credit facility allowing the funds to borrow from, or lend money to, other participating affiliated funds. At period end, no interfund loans were outstanding. The fund’s activity in this program during the period for which loans were outstanding was as follows: AVERAGE LOAN DAYS WEIGHTED AVERAGE BORROWER OR LENDER BALANCE OUTSTANDING INTEREST RATE INTEREST Lender $16,836,877 3 0.44% $618 Note 5 — Fund share transactions Transactions in fund shares for the six months ended September 30, 2013, and for the year ended March 31, 2013, were as follows: Six months ended 9-30-13 Year ended 3-31-13 Shares Amount Shares Amount Class A shares Sold 35,208,663 $611,274,756 36,888,832 $540,482,322 Distributions reinvested — — 3,578,949 51,429,497 Repurchased (11,177,718) (190,841,299) (22,072,197) (320,089,687) Net increase Class B shares Sold 166,892 $2,726,683 313,325 $4,378,530 Distributions reinvested — — 26,894 370,603 Repurchased (95,999) (1,556,095) (156,060) (2,175,999) Net increase Class C shares Sold 2,207,324 $36,408,475 1,551,485 $21,743,882 Distributions reinvested — — 106,836 1,473,263 Repurchased (319,911) (5,231,211) (704,556) (9,662,876) Net increase 32 Disciplined Value Fund | Semiannual report Six months ended 9-30-13 Year ended 3-31-13 Shares Amount Shares Amount Class I shares Sold 93,126,012 $1,538,357,937 77,544,716 $1,126,556,218 Distributions reinvested — — 2,833,011 39,662,157 Repurchased (13,539,213) (226,207,553) (23,137,782) (322,706,743) Net increase Class I2 shares Sold 1,413,316 $23,191,695 514,968 $7,873,719 Distributions reinvested — — 81,680 1,144,331 Repurchased (327,442) (5,525,601) (169,614) (2,416,300) Net increase Class R1 shares Sold 244,402 $4,038,404 311,505 $4,411,938 Distributions reinvested — — 13,567 190,349 Repurchased (131,455) (2,190,724) (191,762) (2,802,951) Net increase Class R2 shares Sold 286,336 $4,746,423 275,831 $4,062,117 Distributions reinvested — — 3,532 49,513 Repurchased (43,952) (744,270) (3,588) (54,248) Net increase Class R3 shares Sold 133,001 $2,230,232 282,399 $4,111,488 Distributions reinvested — — 4,698 65,866 Repurchased (35,995) (587,654) (26,086) (369,596) Net increase Class R4 shares Sold 2,718,380 $44,541,239 291,031 $4,211,461 Distributions reinvested — — 10,348 144,982 Repurchased (177,672) (2,984,340) (61,859) (895,035) Net increase Class R5 shares Sold 3,356,451 $56,235,546 25,502,790 $352,551,353 Distributions reinvested — — 1,176,802 16,498,765 Repurchased (861,339) (14,294,101) (2,356,806) (33,390,435) Net increase Class R6 shares Sold 3,763,406 $62,124,372 7,992,583 $112,118,701 Distributions reinvested — — 290,580 4,073,934 Repurchased (744,781) (12,434,764) (793,339) (11,647,888) Net increase Class NAV shares Sold 26,237 $427,008 11,947,301 $160,226,538 Distributions reinvested — — 1,654,850 23,201,004 Repurchased (4,897,685) (83,187,932) (4,099,746) (59,397,347) Net increase (decrease) Total net increase Semiannual report | Disciplined Value Fund 33 Affiliates of the fund owned 1% and 100% of shares of beneficial interest of Class R2 and Class NAV, respectively, on September 30, 2013. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $2,881,850,002 and $1,069,065,733, respectively, for the six months ended September 30, 2013. Note 7 — Investment by affiliated funds Certain investors in the fund are affiliated funds that are managed by the Advisor and its affiliates. The affiliated funds do not invest in the fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the fund’s net assets. At September 30, 2013, funds within the John Hancock funds complex held 7.4% of the fund. 34 Disciplined Value Fund | Semiannual report Continuation of Investment Advisory and Subadvisory Agreements Evaluation of Advisory and Subadvisory Agreements by the Board of Trustees This section describes the evaluation by the Board of Trustees (the Board) of John Hancock Funds III (the Trust) of the Advisory Agreement (the Advisory Agreement) with John Hancock Investment Management Services, LLC (the Advisor) and the Subadvisory Agreement (the Subadvisory Agreement) with Robeco Investment Management, Inc. (the Subadvisor) for John Hancock Disciplined Value Fund (the fund). The Advisory Agreement and Subadvisory Agreement are collectively referred to as the Agreements. Approval of Advisory and Subadvisory Agreements At in-person meetings held on May 16–17, 2013, the Board, including the Trustees who are not considered to be interested persons of the Trust under the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), reapproved for an annual period the continuation of the Advisory Agreement between the Trust and the Advisor and the Subadvisory Agreement between the Advisor and the Subadvisor with respect to the fund. In considering the Advisory Agreement and the Subadvisory Agreement, the Board received in advance of the meeting a variety of materials relating to the fund, the Advisor, and the Subadvisor, including comparative performance, fee and expense information for peer groups of similar mutual funds prepared by an independent third-party provider of mutual fund data; performance information for the fund’s benchmark index; and, with respect to the Subadvisor, comparative performance information for comparably managed accounts, as applicable; and other information provided by the Advisor and the Subadvisor regarding the nature, extent, and quality of services provided by the Advisor and the Subadvisor under their respective Agreements, as well as information regarding the Advisor’s revenues and costs of providing services to the fund and any compensation paid to affiliates of the Advisor. At the meeting at which the renewal of the Advisory Agreement and Subadvisory Agreement is considered, particular focus is given to information concerning fund performance, comparability of fees and total expenses, and profitability. However, the Board notes that the evaluation process with respect to the Advisor and the Subadvisor is an ongoing one. In this regard, the Board also took into account discussions with management and information provided to the Board at prior meetings with respect to the services provided by the Advisor and the Subadvisor to the fund, including quarterly performance reports prepared by management containing reviews of investment results and prior presentations from the Subadvisor with respect to the fund. The Board also considered the nature, quality, and extent of non-advisory services, if any, to be provided to the fund by the Advisor’s affiliates, including distribution services. Throughout the process, the Board asked questions of and requested additional information from management. The Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel throughout the process. The Independent Trustees also received a memorandum from their independent counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement In approving the Advisory Agreement with respect to the fund, the Board, including the Independent Trustees, considered a variety of factors, including those discussed below. The Board also considered other factors (including conditions and trends prevailing generally in the economy, the securities markets, and the industry) and does not treat any single factor as determinative and each Trustee may attribute different weights to different factors. The Board’s conclusions may be based in part Semiannual report | Disciplined Value Fund 35 on its consideration of the advisory and subadvisory arrangements in prior years and on the Board’s ongoing regular review of fund performance and operations throughout the year. Nature, extent, and quality of services. Among the information received by the Board from the Advisor relating to the nature, extent, and quality of services provided to the fund, the Board reviewed information provided by the Advisor relating to its operations and personnel, descriptions of its organizational and management structure, and information regarding the Advisor’s compliance and regulatory history, including its Form ADV. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (CCO) regarding the fund’s compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considered the Advisor’s risk management processes. The Board considered that the Advisor is responsible for the management of the day-to-day operations of the fund, including, but not limited to, general supervision of and coordination of the services provided by the Subadvisor, and is also responsible for monitoring and reviewing the activities of the Subadvisor and other third-party service providers. In considering the nature, extent, and quality of the services provided by the Advisor, the Trustees also took into account their knowledge of the Advisor’s management and the quality of the performance of the Advisor’s duties through Board meetings, discussions, and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of the other trusts in the complex. In the course of their deliberations regarding the Advisory Agreement, the Board considered, among other things: (a) the skills and competency with which the Advisor has in the past managed the Trust’s affairs and its subadvisory relationship, the Advisor’s oversight and monitoring of the Subadvisor’s investment performance and compliance programs, such as the Subadvisor’s compliance with fund policies and objectives; review of brokerage matters, including with respect to trade allocation and best execution; and the Advisor’s timeliness in responding to performance issues; (b) the background, qualifications and skills of the Advisor’s personnel; (c) the Advisor’s compliance policies and procedures and its responsiveness to regulatory changes and mutual fund industry developments; (d) the Advisor’s administrative capabilities, including its ability to supervise the other service providers for the fund; (e) the financial condition of the Advisor and whether it has the financial wherewithal to provide a high level and quality of services to the fund; and (f) the Advisor’s reputation and experience in serving as an investment adviser to the Trust and the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that the Advisor may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the fund. Investment performance. In considering the fund’s performance, the Board noted that it reviews at its regularly scheduled meetings information about the fund’s performance results. In connection with the consideration of the Advisory Agreement, the Board: (a) reviewed information prepared by management regarding the fund’s performance; (b) considered the comparative performance of the fund’s benchmark; 36 Disciplined Value Fund | Semiannual report (c) considered the performance of comparable funds, if any, as included in the report prepared by an independent third-party provider of mutual fund data. Such report included the fund’s ranking within a smaller group of peer funds and the fund’s ranking within broader groups of funds; and (d) took into account the Advisor’s analysis of the fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally. The Board noted that the fund outperformed its benchmark index and peer group average for the one- and three-year periods ended December 31, 2012. The Board noted the fund’s favorable performance relative to the benchmark index and peer group for the one- and three-year periods. The Board concluded that the performance of the fund has generally been in line with or outperformed the historical performance of comparable funds and the fund’s benchmark. Fees and expenses. The Board reviewed comparative information prepared by an independent third-party provider of mutual fund data, including, among other data, the fund’s contractual and net management fees and total expenses as compared to similarly situated investment companies deemed to be comparable to the fund. The Board considered the fund’s ranking within a smaller group of peer funds chosen by the independent third-party provider, as well as the fund’s ranking within a broader group of funds. In comparing the fund’s contractual and net management fees to those of comparable funds, the Board noted that such fees include both advisory and administrative costs. The Board noted that net management fees for this fund are higher than the peer group median and that total expenses for this fund are lower than the peer group median. The Board also that the subadvisory fees for the fund are lower than the per group median. The Board took into account management’s discussion of the fund’s expenses. The Board also noted that the fund’s distributor, an affiliate of the Advisor, waived a portion of its Rule 12b-1 fee for a share class of the fund. The Board took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Advisor after payment of the sub-advisory fee. The Board also took into account that management had agreed to implement an overall fee waiver across a number of funds in the complex, including the fund, which is discussed further below. The Board also noted that the Advisor has agreed to fee waivers and/or expense reimbursements with respect to the total operating expenses of certain share classes of the fund. The Board also noted that the Advisor pays the subadvisory fees of the fund, and that such fees are negotiated at arm’s length with respect to the Subadvisor. The Board also noted management’s discussion of the fund’s expenses, as well as certain actions taken over the past several years to reduce the fund’s operating expenses. The Board reviewed information provided by the Advisor concerning investment advisory fees charged to other clients (including other funds in the complex) having similar investment mandates, if any. The Board considered any differences between the Advisor’s and Subadvisor’s services to the fund and the services they provide to other comparable clients or funds. The Board concluded that the advisory fee paid with respect to the fund is reasonable. Profitability/indirect benefits. In considering the costs of the services to be provided and the profits to be realized by the Advisor and its affiliates from the Advisor’s relationship with the Trust, the Board: (a) reviewed financial information of the Advisor; (b) reviewed and considered an analysis presented by the Advisor regarding the net profitability to the Advisor and its affiliates with respect to the fund; Semiannual report | Disciplined Value Fund 37 (c) received and reviewed profitability information with respect to the John Hancock fund complex as a whole; (d) received information with respect to the Advisor’s allocation methodologies used in preparing the profitability data; (e) considered that the Advisor also provides administrative services to the fund on a cost basis pursuant to an administrative services agreement; (f) noted that affiliates of the Advisor provide transfer agency services and distribution services to the fund, and that the Trust’s distributor also receives Rule 12b-1 payments to support distribution of the fund; (g) noted that the Advisor also derives reputational and other indirect benefits from providing advisory services to the fund; (h) noted that the subadvisory fees for the fund are paid by the Advisor and are negotiated at arm’s length; and (i) considered that the Advisor should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to the fund and the entrepreneurial risk that it assumes as Advisor. Based upon its review, the Board concluded that the level of profitability, if any, of the Advisor and its affiliates from their relationship with the fund was reasonable and not excessive. Economies of scale. In considering the extent to which economies of scale would be realized as the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders, the Board: (a) considered that the Advisor has agreed, effective June 1, 2013, to waive its management fee for the fund and each of the other open-end funds of John Hancock Funds II, John Hancock Funds III, each other John Hancock fund (except those listed below) (the Participating Portfolios) or otherwise reimburse the expenses of the Participating Portfolios as follows (the Reimbursement): The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $75 billion but is less than or equal to $125 billion, 0.0125% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $125 billion but is less than or equal to $150 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $150 billion. (The funds that are not Participating Portfolios as of the date of this semiannual report are each of the fund of funds, money market funds, index funds and closed-end funds); (b) reviewed the Trust’s advisory fee structure and the incorporation therein of any subadvisory fee breakpoints in the advisory fees charged and concluded that (i) the fund’s fee structure contains breakpoints at the subadvisory fee level and that such breakpoints are reflected as breakpoints in the advisory fees for the fund and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of the fund to benefit from economies of scale if the fund grows. The Board also took into account management’s discussion of the fund’s advisory fee structure; and (c) the Board also considered the effect of the fund’s growth in size on its performance and fees. The Board also noted that if the fund’s assets increase over time, the fund may realize other economies of scale. 38 Disciplined Value Fund | Semiannual report Approval of Subadvisory Agreement In making its determination with respect to approval of the Subadvisory Agreement, the Board reviewed: (1) information relating to the Subadvisor’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of the fund, and comparative performance information relating to the fund’s benchmark and comparable funds; (3) the subadvisory fee for the fund, including breakpoints, and comparative fee information, where available, prepared by an independent third-party provider of mutual fund data; and (4) information relating to the nature and scope of any material relationships and their significance to the Trust’s Advisor and Subadvisor. Nature, extent, and quality of services. With respect to the services provided by the Subadvisor, the Board received information provided to the Board by the Subadvisor, including the Subadvisor’s Form ADV, as well as took into account information presented throughout the past year. The Board considered the Subadvisor’s current level of staffing and its overall resources, as well as received information relating to the Subadvisor’s compensation program. The Board reviewed the Subadvisor’s history and investment experience, as well as information regarding the qualifications, background, and responsibilities of the Subadvisor’s investment and compliance personnel who provide services to the fund. The Board also considered, among other things, the Subadvisor’s compliance program and any disciplinary history. The Board also considered the Subadvisor’s risk assessment and monitoring process. The Board reviewed the Subadvisor’s regulatory history, including whether it was currently involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board noted that the Advisor conducts regular, periodic reviews of the Subadvisor and its operations, including regarding investment processes and organizational and staffing matters. The Board also noted that the Trust’s CCO and his staff conduct regular, periodic compliance reviews with the Subadvisor and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisor and procedures reasonably designed by it to assure compliance with the federal securities laws. The Board also took into account the financial condition of the Subadvisor. The Board considered the Subadvisor’s investment process and philosophy. The Board took into account that the Subadvisor’s responsibilities include the development and maintenance of an investment program for the fund, that is consistent with the fund’s investment objectives, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these services. The Board also received information with respect to the Subadvisor’s brokerage policies and practices, including with respect to best execution and soft dollars. Subadvisor compensation. In considering the cost of services to be provided by the Subadvisor and the profitability to the Subadvisor of its relationship with the fund, the Board noted that the fees under the Subadvisory Agreement are paid by the Advisor and not the fund. The Board also relied on the ability of the Advisor to negotiate the Subadvisory Agreement with the Subadvisor, which is not affiliated with the Advisor, and the fees thereunder at arm’s length. As a result, the costs of the services to be provided and the profits to be realized by the Subadvisor from its relationship with the Trust were not a material factor in the Board’s consideration of the Subadvisory Agreement. Semiannual report | Disciplined Value Fund 39 The Board also received information regarding the nature and scope (including their significance to the Advisor and its affiliates and to the Subadvisor) of any material relationships with respect to the Subadvisor, which includes arrangements in which the Subadvisor or its affiliates provide advisory, distribution, or management services in connection with financial products sponsored by the Trust’s Advisor or its affiliates, and may include other registered investment companies, a 529 education savings plan, managed separate account, and exempt group annuity contracts sold to qualified plans. The Board also received information and took into account any other potential conflicts of interest the Advisor might have in connection with the Subadvisory Agreement. In addition, the Board considered other potential indirect benefits that the Subadvisor and its affiliates may receive from the Subadvisor’s relationship with the fund, such as the opportunity to provide advisory services to additional funds in the John Hancock fund complex and reputational benefits. Subadvisory fees. The Board considered that the fund pays an advisory fee to the Advisor and that, in turn, the Advisor pays a subadvisory fee to the Subadvisor. As noted above, the Board also considered the fund’s subadvisory fees as compared to similarly situated investment companies deemed to be comparable to the fund as included in the report prepared by the independent third-party provider of mutual fund data. The Board also took into account the subadvisory fees paid by the Advisor to the Subadvisor with respect to the fund to fees charged by the fund’s Subadvisor to manage other subadvised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. Subadvisor performance. As noted above, the Board considered the fund’s performance as compared to the fund’s peer group and benchmark and noted that the Board reviews information about the fund’s performance results at its regularly scheduled meetings. The Board noted the Advisor’s expertise and resources in monitoring the performance, investment style, and risk-adjusted performance of the Subadvisor. The Board was mindful of the Advisor’s focus on the Subadvisor’s performance. The Board also noted the Subadvisor’s long-term performance record for similar accounts, as applicable. The Board’s decision to approve the Subadvisory Agreement was based on a number of determinations, including the following: (1) The Subadvisor has extensive experience and demonstrated skills as a manager; (2) The performance of the fund generally has been in line with or outperformed the historical performance of comparable funds and the fund’s benchmark and the fund’s overall performance is satisfactory; (3) The subadvisory fees are reasonable in relation to the level and quality of services being provided; and (4) Subadvisory fee breakpoints are reflected as breakpoints in the advisory fees for the fund in order to permit shareholders to benefit from economies of scale if the fund grows. * * * Based on the Board’s evaluation of all factors that the Board deemed to be material, including those factors described above, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and the Subadvisory Agreement would be in the best interest of the fund and its shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and Subadvisory Agreement for an additional one-year period. 40 Disciplined Value Fund | Semiannual report More information Trustees Investment advisor James M. Oates, Chairman John Hancock Investment Management Steven R. Pruchansky, Vice Chairman Services, LLC Charles L. Bardelis * James R. Boyle † Subadvisor Craig Bromley † Robeco Investment Management, Inc. Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 Semiannual report | Disciplined Value Fund 41 800-225-5291 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Disciplined Value Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 340SA 9/13 MF160074 11/13 A look at performance Total returns for the period ended September 30, 2013 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 Since Since as of as of 1-year 5-year 10-year inception 2 6-months 1-year 5-year 10-year inception 2 9-30-13 9-30-13 Class A 2.98 — — 15.39 –3.10 2.98 — — 88.33 6.18 6.17 Class C 3 5.72 — — 15.14 0.06 5.72 — — 86.56 5.71 5.10 Class I 4 8.31 — — 16.98 1.72 8.31 — — 100.06 6.78 6.75 Index † 7.14 — — 16.58 0.91 7.14 — — 97.04 — — Performance figures assume all distributions are reinvested. Figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class C shares. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-14 for Class A, Class C, and Class I shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. The expense ratios are as follows: Class A Class C* Class I Net (%) 1.18 1.93 0.87 Gross (%) 1.30 2.12 1.07 * Expenses have been estimated for the class’s full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index. See the following page for footnotes. 6 Core High Yield Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class C 5 4-30-09 $18,656 $18,656 $19,704 Class I 4 4-30-09 20,006 20,006 19,704 Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index is an unmanaged index consisting of U.S. currency high-yield bonds issued by U.S. and non-U.S. issuers. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yields reflect what the yield would have been without the effect of reimbursements and waivers. 2 From 4-30-09. 3 Class C shares were first offered on 3-27-13. The returns prior to this date are those of Class A shares that have been recalculated to reflect the gross fees and expenses of Class C shares. 4 For certain types of investors, as described in the fund’s prospectus. 5 The contingent deferred sales charge is not applicable. Semiannual report | Core High Yield Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,014.80 $5.86 Class C 1,000.00 1,010.50 9.73 Class I 1,000.00 1,017.20 4.40 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Core High Yield Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,019.30 $5.87 Class C 1,000.00 1,015.40 9.75 Class I 1,000.00 1,020.70 4.41 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.16%, 1.93%, and 0.87% for Class A, Class C, and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Core High Yield Fund 9 Portfolio summary Top 10 Issuers (19.6% of Net Assets on 9-30-13) Centric Health Corp. 2.8% Vantage Oncology LLC 1.9% National Mentor Holdings, Inc. 2.3% CHC Helicopter SA 1.9% Southern States Cooperative, Inc. 2.1% HD Supply, Inc. 1.6% Midstates Petroleum Company, Inc. 2.0% Blue Coat Systems, Inc. 1.6% Thompson Creek Metals Company, Inc. 1.9% Cash America International, Inc. 1.5% Sector Composition Energy 15.6% Consumer Staples 9.0% Consumer Discretionary 13.8% Telecommunication Services 3.1% Industrials 13.4% Information Technology 2.2% Materials 12.4% Utilities 0.9% Financials 10.8% Short-Term Investments & Other 9.5% Health Care 9.3% Quality Composition BBB 0.5% CCC 29.2% BB 2.6% Not Rated 16.7% B 41.5% Short-Term Investments & Other 9.5% 1 As a percentage of net assets on 9-30-13. 2 Cash and cash equivalents not included. 3 Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Fixed-income investments are subject to interest rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. The issuer or guarantor of a security, or counterparty to a transaction, may be unable or unwilling to make principal, interest or settlement payments. Frequently trading securities may increase transaction costs (thus lowering performance) and taxable distributions. The use of hedging and derivatives transactions could produce disproportionate gains or losses and may increase volatility and costs. Foreign investing, especially in emerging markets, has additional risks such as currency and market volatility and political and social instability. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors, and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the fund’s prospectuses. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All are as of 9-30-13 and do not reflect subsequent downgrades or upgrades, if any. 10 Core High Yield Fund | Semiannual report Fund’s investments As of 9-30-13 (unaudited) Maturity Rate (%) date Par value^ Value Corporate Bonds 76.8% (Cost $246,115,727) Consumer Discretionary 8.1% Auto Components 0.1% UCI International, Inc. 8.625 02-15-19 250,000 255,000 Diversified Consumer Services 0.4% Monitronics International, Inc. 9.125 04-01-20 250,000 261,875 Speedy Cash Intermediate Holdings Corp. (S) 10.750 05-15-18 1,000,000 1,052,500 Hotels, Restaurants & Leisure 0.9% Caesars Entertainment Operating Company, Inc. 11.250 06-01-17 250,000 253,750 Great Canadian Gaming Corp. 6.625 07-25-22 CAD 2,000,000 1,979,318 Landry’s, Inc. (S) 9.375 05-01-20 485,000 511,675 Marina District Finance Company, Inc. 9.875 08-15-18 100,000 108,500 Household Durables 2.6% Beazer Homes USA, Inc. 7.250 02-01-23 200,000 192,000 Beazer Homes USA, Inc. 9.125 05-15-19 3,000,000 3,165,000 Norcraft Companies LP 10.500 12-15-15 4,000,000 4,135,000 The Ryland Group, Inc. 5.375 10-01-22 1,000,000 935,000 Media 2.0% American Media, Inc. 11.500 12-15-17 94,000 97,760 Columbus International, Inc. (S) 11.500 11-20-14 750,000 806,250 Gibson Brands, Inc. (S) 8.875 08-01-18 490,000 497,350 Postmedia Network, Inc. 12.500 07-15-18 2,000,000 2,190,000 Quebecor Media, Inc. (S) 6.625 01-15-23 CAD 3,000,000 2,876,074 Specialty Retail 2.1% Empire Today LLC (S) 11.375 02-01-17 3,000,000 2,433,750 GRD Holdings III Corp. (S) 10.750 06-01-19 3,000,000 3,180,000 Michaels FinCo Holdings LLC (S) 7.500 08-01-18 1,000,000 1,012,500 Consumer Staples 7.8% Beverages 0.2% Pinnacle Operating Corp. (S) 9.000 11-15-20 675,000 691,031 Food Products 3.9% Alliance Grain Traders, Inc. (S) 9.000 02-14-18 CAD 2,000,000 1,975,632 Del Monte Corp. 7.625 02-15-19 1,250,000 1,296,875 Post Holdings, Inc. (S) 7.375 02-15-22 1,100,000 1,156,375 See notes to financial statements Semiannual report | Core High Yield Fund 11 Maturity Rate (%) date Par value^ Value Food Products (continued) Simmons Foods, Inc. (S) 10.500 11-01-17 1,250,000 $1,309,375 Southern States Cooperative, Inc. (S) 10.000 08-15-21 7,000,000 6,790,000 Household Products 3.5% Harbinger Group, Inc. (S) 7.875 07-15-19 2,830,000 2,929,050 Reynolds Group Issuer, Inc. 9.000 04-15-19 3,000,000 3,150,000 The Sun Products Corp. (S) 7.750 03-15-21 4,000,000 3,680,000 YCC Holdings LLC, PIK 10.250 02-15-16 1,550,000 1,588,750 Tobacco 0.2% North Atlantic Trading Company, Inc. (S) 11.500 07-15-16 500,000 536,250 Energy 15.6% Energy Equipment & Services 4.1% Bristow Group, Inc. 6.250 10-15-22 250,000 260,000 Forbes Energy Services, Ltd. 9.000 06-15-19 3,750,000 3,768,750 Nuverra Environmental Solutions, Inc. 9.875 04-15-18 4,000,000 4,060,000 Permian Holdings, Inc. (S) 10.500 01-15-18 4,770,000 4,650,750 Pioneer Energy Services Corp. 9.875 03-15-18 250,000 270,000 Oil, Gas & Consumable Fuels 11.5% Arch Coal, Inc. 8.750 08-01-16 2,000,000 2,000,000 Bill Barrett Corp. 7.625 10-01-19 1,000,000 1,020,000 BreitBurn Energy Partners LP 7.875 04-15-22 3,000,000 2,992,500 Carrizo Oil & Gas, Inc. 7.500 09-15-20 2,750,000 2,915,000 EPL Oil & Gas, Inc. 8.250 02-15-18 1,500,000 1,582,500 Forest Oil Corp. 7.250 06-15-19 3,000,000 3,000,000 Green Field Energy Services, Inc. (H)(S) 13.000 11-15-16 256,000 230,400 Halcon Resources Corp. 8.875 05-15-21 400,000 410,000 Halcon Resources Corp. (S) 9.250 02-15-22 3,500,000 3,640,000 Legacy Reserves LP (S) 8.000 12-01-20 4,000,000 4,040,000 Midstates Petroleum Company, Inc. (S) 10.750 10-01-20 6,000,000 6,300,000 Penn Virginia Corp. 8.500 05-01-20 550,000 558,250 Rex Energy Corp. (S) 8.875 12-01-20 340,000 357,000 Sidewinder Drilling, Inc. (S) 9.750 11-15-19 2,500,000 2,425,000 Southern Pacific Resource Corp. (S) 8.750 01-25-18 CAD 2,000,000 1,616,426 Stone Energy Corp. 8.625 02-01-17 400,000 423,000 Trilogy Energy Corp. (S) 7.250 12-13-19 CAD 3,500,000 3,499,830 Financials 9.9% Capital Markets 1.2% GFI Group, Inc. 10.375 07-19-18 2,000,000 2,005,000 KCG Holdings, Inc. (S) 8.250 06-15-18 2,000,000 1,970,000 Commercial Banks 0.3% CIT Group, Inc. 5.000 05-15-17 750,000 788,438 Consumer Finance 1.5% Cash America International, Inc. (S) 5.750 05-15-18 5,000,000 4,850,000 Diversified Financial Services 3.8% General Electric Capital Corp. (6.250% to 12-15-22, then 3 month LIBOR + 4.704%) (Q) 6.250 12-15-22 1,500,000 1,515,000 iPayment, Inc. 10.250 05-15-18 5,000,000 3,550,000 12 Core High Yield Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Diversified Financial Services (continued) Milestone Aviation Group LLC (S) 8.625 12-15-17 4,000,000 $4,200,000 MPH Intermediate Holding Company 2, PIK (S) 8.375 08-01-18 670,000 686,331 Reliance Intermediate Holdings LP (S) 9.500 12-15-19 500,000 543,750 TMX Finance LLC (S) 8.500 09-15-18 1,615,000 1,687,675 Real Estate Investment Trusts 0.6% CNL Lifestyle Properties, Inc. 7.250 04-15-19 750,000 768,750 DuPont Fabros Technology LP (S) 5.875 09-15-21 1,100,000 1,100,000 Real Estate Management & Development 2.5% Brookfield Residential Properties, Inc. (S) 6.500 12-15-20 1,340,000 1,346,700 Crescent Resources LLC (S) 10.250 08-15-17 3,000,000 3,225,000 Kennedy-Wilson, Inc. 8.750 04-01-19 500,000 540,000 Mattamy Group Corp. (S) 6.500 11-15-20 1,000,000 982,500 Mattamy Group Corp. (S) 6.875 11-15-20 CAD 2,000,000 1,912,529 Health Care 9.0% Health Care Equipment & Supplies 3.8% Alere, Inc. 7.250 07-01-18 2,500,000 2,700,000 Apria Healthcare Group, Inc. 12.375 11-01-14 496,000 499,100 Centric Health Corp. 8.625 04-18-18 CAD 10,000,000 8,980,147 Health Care Providers & Services 4.9% National Mentor Holdings, Inc. (S) 12.500 02-15-18 7,000,000 7,490,000 OnCure Holdings, Inc. (H) 11.750 05-15-17 175,000 84,438 Radiation Therapy Services, Inc. 9.875 04-15-17 150,000 107,250 Radnet Management, Inc. 10.375 04-01-18 2,050,000 2,167,875 Vantage Oncology LLC (S) 9.500 06-15-17 6,000,000 6,045,000 Pharmaceuticals 0.3% VPII Escrow Corp. (S) 6.750 08-15-18 760,000 813,200 Industrials 9.7% Aerospace & Defense 0.5% GenCorp, Inc. (S) 7.125 03-15-21 175,000 183,313 Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 1,350,000 1,468,125 Airlines 0.1% United Continental Holdings, Inc. 6.375 06-01-18 250,000 254,375 Building Products 0.6% Gibraltar Industries, Inc. 6.250 02-01-21 175,000 176,750 Nortek, Inc. 8.500 04-15-21 1,000,000 1,087,500 Ply Gem Industries, Inc. 9.375 04-15-17 300,000 316,500 Summit Materials LLC 10.500 01-31-20 250,000 263,750 Commercial Services & Supplies 2.5% Ahern Rentals, Inc. (S) 9.500 06-15-18 650,000 684,125 Casella Waste Systems, Inc. 7.750 02-15-19 2,600,000 2,587,000 EnergySolutions, Inc. 10.750 08-15-18 1,935,000 2,055,938 Garda World Security Corp. (S) 9.750 03-15-17 380,000 402,800 RR Donnelley & Sons Company 8.250 03-15-19 1,250,000 1,387,500 Safway Group Holding LLC (S) 7.000 05-15-18 480,000 487,200 The Sheridan Group, Inc. 12.500 04-15-14 486,312 486,312 See notes to financial statements Semiannual report | Core High Yield Fund 13 Maturity Rate (%) date Par value^ Value Electrical Equipment 0.7% Artesyn Escrow, Inc. (S) 9.750 10-15-20 2,250,000 $2,261,250 Machinery 0.2% BC Mountain LLC (S) 7.000 02-01-21 200,000 198,500 Milacron LLC (S) 7.750 02-15-21 460,000 474,950 Professional Services 1.0% Mustang Merger Corp. (S) 8.500 08-15-21 3,000,000 2,970,000 TransUnion LLC 11.375 06-15-18 250,000 277,813 Road & Rail 0.6% The Hertz Corp. 5.875 10-15-20 2,000,000 2,060,000 Trading Companies & Distributors 1.6% HD Supply, Inc. (S) 7.500 07-15-20 5,000,000 5,181,250 Transportation Infrastructure 1.9% CHC Helicopter SA 9.250 10-15-20 3,000,000 3,195,000 CHC Helicopter SA 9.375 06-01-21 2,825,000 2,810,875 Information Technology 0.3% Electronic Equipment, Instruments & Components 0.3% Kemet Corp. 10.500 05-01-18 1,000,000 890,000 Materials 12.4% Chemicals 3.0% Ferro Corp. 7.875 08-15-18 4,000,000 4,200,000 Momentive Performance Materials, Inc. 8.875 10-15-20 2,000,000 2,100,000 Rain CII Carbon LLC (S) 8.250 01-15-21 3,375,000 3,391,875 Construction Materials 0.1% Weekley Homes LLC (S) 6.000 02-01-23 205,000 196,800 Containers & Packaging 1.2% Ardagh Packaging Finance PLC (S) 7.000 11-15-20 770,000 739,200 Pretium Packaging LLC 11.500 04-01-16 2,890,000 3,099,525 Metals & Mining 6.9% AM Castle & Company 12.750 12-15-16 75,000 86,063 Edgen Murray Corp. (S) 8.750 11-01-20 3,000,000 3,045,000 Essar Steel Algoma, Inc. (S) 9.375 03-15-15 2,000,000 1,890,000 First Quantum Minerals, Ltd. (S) 7.250 10-15-19 2,000,000 1,880,000 Hecla Mining Company (S) 6.875 05-01-21 1,800,000 1,701,000 HudBay Minerals, Inc. (S) 9.500 10-01-20 4,000,000 4,010,000 Novelis, Inc. 8.750 12-15-20 100,000 109,750 Optima Specialty Steel, Inc. (S) 12.500 12-15-16 250,000 270,625 Sherritt International Corp. 7.500 09-24-20 CAD 2,250,000 2,075,142 Taseko Mines, Ltd. 7.750 04-15-19 750,000 738,750 Thompson Creek Metals Company, Inc. 9.750 12-01-17 1,000,000 1,085,000 Thompson Creek Metals Company, Inc. 12.500 05-01-19 5,000,000 5,125,000 Paper & Forest Products 1.2% Mercer International, Inc. 9.500 12-01-17 1,670,000 1,782,725 Tembec Industries, Inc. 11.250 12-15-18 1,476,000 1,605,150 UPM-Kymmene OYJ (S) 7.450 11-26-27 600,000 600,000 14 Core High Yield Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Telecommunication Services 3.1% Diversified Telecommunication Services 1.6% Cincinnati Bell, Inc. 8.375 10-15-20 1,000,000 1,057,500 Frontier Communications Corp. 7.125 01-15-23 1,500,000 1,496,250 Frontier Communications Corp. 8.500 04-15-20 1,000,000 1,105,000 Satelites Mexicanos SA de CV 9.500 05-15-17 1,250,000 1,362,500 Wind Acquisition Finance SA (S) 11.750 07-15-17 250,000 265,625 Wireless Telecommunication Services 1.5% Goodman Networks, Inc. (S) 12.125 07-01-18 3,600,000 3,813,000 Sprint Capital Corp. 6.900 05-01-19 1,000,000 1,027,500 Utilities 0.9% Gas Utilities 0.1% LBC Tank Terminals Holding Netherlands BV (S) 6.875 05-15-23 280,000 281,400 Independent Power Producers & Energy Traders 0.8% Dynegy, Inc. (S) 5.875 06-01-23 585,000 533,813 GenOn Energy, Inc. 7.875 06-15-17 2,000,000 2,160,000 Convertible Bonds 0.4% (Cost $1,250,000) Consumer Discretionary 0.4% Household Durables 0.4% M/I Homes, Inc. 3.250 09-15-17 1,250,000 1,434,375 Term Loans (M) 13.3% (Cost $42,337,640) Consumer Discretionary 5.3% Diversified Consumer Services 0.9% Orchard Acquisition Company 9.000 02-07-19 2,994,457 3,005,686 Internet & Catalog Retail 0.4% Orbitz Worldwide, Inc. 4.500 09-25-17 1,300,000 1,306,500 Media 0.8% ASP NEP 9.500 07-22-20 22,857 23,352 SESAC, Inc. 6.000 02-08-19 1,985,000 1,994,925 SESAC, Inc. 10.000 07-12-19 500,000 510,000 Multiline Retail 0.9% Collective Brands, Inc. 7.250 10-09-19 2,980,025 2,965,125 Specialty Retail 1.1% Toys R Us Property Company I LLC 6.000 08-21-19 3,450,000 3,396,811 Textiles, Apparel & Luxury Goods 1.2% Charlotte Russe Holding, Inc. 6.750 05-21-19 4,000,000 3,893,332 Consumer Staples 1.2% Food & Staples Retailing 1.2% Reddy Ice Corp. 6.750 05-01-19 3,482,500 3,447,675 Reddy Ice Corp. 10.750 11-01-19 500,000 485,000 See notes to financial statements Semiannual report | Core High Yield Fund 15 Maturity Rate (%) date Par value^ Value Financials 0.9% Capital Markets 0.9% Knight Capital Group, Inc. 5.750 12-05-17 2,000,000 1,998,750 Walter Investment Management Corp. 5.750 11-28-17 950,000 957,422 Health Care 0.3% Health Care Providers & Services 0.3% Premier Dental 8.250 11-01-18 995,000 997,488 Industrials 3.7% Airlines 0.8% Air Canada (T) TBD 09-20-19 2,675,000 2,668,313 Machinery 1.0% CPM Holdings, Inc. 10.250 03-01-18 3,000,000 3,007,500 Road & Rail 1.3% Livingston International, Inc. 5.000 04-16-19 1,995,000 1,985,025 Livingston International, Inc. 9.000 04-20-20 2,000,000 2,005,000 Transportation Infrastructure 0.6% Riverboat Corporation of Mississippi 10.000 11-29-16 2,000,000 2,000,000 Information Technology 1.9% Electronic Equipment, Instruments & Components 1.6% Blue Coat Systems, Inc. 9.500 06-26-20 5,000,000 5,012,500 IT Services 0.3% Deltek, Inc. 10.000 10-10-19 1,000,000 1,003,333 Shares Value Common Stocks 0.0% (Cost $209,046) Utilities 0.0% Independent Power Producers & Energy Traders 0.0% Dynegy, Inc. (I) 6,156 118,934 Warrants 0.0% (Cost $17,500) Green Field Energy Services, Inc. ( Expiration Date: 11-15-21; Strike Price: $0.01) (I)(S) 250 7,500 16 Core High Yield Fund | Semiannual report See notes to financial statements Par value^ Value Short-Term Investments 1.3% (Cost $4,021,000) Repurchase Agreement 1.3% Repurchase Agreement with State Street Corp. dated 9-30-13 at 0.000% to be repurchased at $4,021,000 on 10-1-13, collateralized by $4,110,000 U.S. Treasury Note, 1.375% due 12-31-18 (valued at $4,104,863, including interest) 4,021,000 4,021,000 Total investments (Cost $293,950,913) † 91.8% Other assets and liabilities, net 8.2% Total net assets 100.0% ^ The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. All par values are denominated in U.S. dollars unless otherwise indicated. CAD Canadian Dollar LIBOR London Interbank Offered Rate PIK Paid-in-kind (H) Non-income producing — Issuer is in default. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $130,519,129 or 40.6% of the fund’s net assets as of 9-30-13. (T) This position represents an unsettled loan commitment at period end. Certain details associated with this purchase are not known prior to the settlement date, including coupon rate. † At 9-30-13, the aggregate cost of investment securities for federal income tax purposes was $294,242,195. Net unrealized appreciation aggregated $623,099, of which $6,659,089 related to appreciated investment securities and $6,035,990 related to depreciated investment securities. The fund had the following country concentration as a percentage of net assets on 9-30-13: United States 80.1% Canada 16.4% Ireland 1.5% Luxembourg 1.0% Mexico 0.4% Barbados 0.3% Finland 0.2% Netherlands 0.1% Total 100.0% See notes to financial statements Semiannual report | Core High Yield Fund 17 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 9-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Total investments, at value (Cost $293,950,913) Cash 23,441,577 Foreign currency, at value (Cost $126,821) 126,975 Receivable for investmentssold 2,161,071 Receivable for fund sharessold 2,543,935 Receivable for forward foreign currency exchangecontracts 58,260 Interestreceivable 7,177,123 Receivable due fromadvisor 509 Other receivables and prepaidexpenses 37,617 Totalassets Liabilities Payable for investmentspurchased 7,864,500 Payable for fund sharesrepurchased 1,206,460 Distributionspayable 78,191 Payable toaffiliates Accounting and legal servicesfees 20,574 Transfer agentfees 36,021 Other liabilities and accruedexpenses 81,760 Totalliabilities Netassets Net assets consistof Paid-incapital $318,513,383 Undistributed net investmentincome 52,698 Accumulated net realized gain (loss) on investments and foreign currencytransactions 1,583,188 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 975,586 Netassets 18 Core High Yield Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($249,007,901 ÷ 23,005,411shares) 1 $10.82 Class C ($8,251,247 ÷ 762,552shares) 1 $10.82 Class I ($63,865,707 ÷ 5,898,687shares) $10.83 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $11.33 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Core High Yield Fund 19 FINANCIAL STATEMENTS Statement of operations For the six-month period ended 9-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $11,057,368 Total investmentincome Expenses Investment managementfees 933,083 Distribution and servicefees 313,646 Accounting and legal servicesfees 28,451 Transfer agentfees 208,058 Trustees’fees 5,189 State registrationfees 30,483 Printing andpostage 15,173 Professionalfees 37,264 Custodianfees 35,796 Registration and filingfees 28,104 Other 5,870 Totalexpenses Less expensereductions (19,816) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 1,052,866 Foreign currencytransactions 370,547 Change in net unrealized appreciation (depreciation)of Investments (6,616,232) Translation of assets and liabilities in foreigncurrencies 64,216 Net realized and unrealizedloss Increase in net assets fromoperations 20 Core High Yield Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 9-30-13 ended (Unaudited) 3-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $9,436,067 $8,062,308 Net realizedgain 1,423,413 325,206 Change in net unrealized appreciation(depreciation) (6,552,016) 6,913,390 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (7,654,746) (6,743,134) ClassC (126,344) (62) ClassI (1,743,241) (1,346,182) From net realizedgain ClassA — (143,623) ClassI — (29,611) Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofperiod 248,226,711 16,116,260 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | Core High Yield Fund 21 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.35 0.74 1.07 1.16 0.99 Net realized and unrealized gain (loss) oninvestments (0.19) 0.53 (0.25) 0.92 2.21 Total from investmentoperations Lessdistributions From net investmentincome (0.36) (0.76) (1.04) (1.20) (0.98) From net realizedgain — (0.01) (0.61) (1.12) (0.63) Totaldistributions Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $249 $208 $16 $17 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.17 7 1.30 1.68 1.55 1.36 7 Expenses net of feewaivers 1.16 7 1.18 1.24 1.21 1.13 7 Net investmentincome 6.42 7 6.83 9.82 9.99 9.82 7 Portfolio turnover (%) 12 15 64 207 389 1 Six months ended 9-30-13.Unaudited. 2 Period from 4-30-09 (inception date) to 3-31-10. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 22 Core High Yield Fund | Semiannual report See notes to financial statements CLASS C SHARES Periodended 9-30-13 1 3-31-13 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.31 0.01 Net realized and unrealized gain (loss) oninvestments (0.20) — 4 Total from investmentoperations Lessdistributions From net investmentincome (0.31) — Totaldistributions — Net asset value, end ofperiod Total return (%) 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $8 — 8 Ratios (as a percentage of average net assets): Expenses beforereductions 2.39 9 16.98 9 Expenses net of feewaivers 1.93 9 1.93 9 Net investmentincome 5.66 9 5.54 9 Portfolio turnover (%) 12 15 10 1 Six months ended 9-30-13.Unaudited. 2 Period from 3-27-13 (inception date) to 3-31-13. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 7 Notannualized. 8 Less than $500,000. 9 Annualized. 10 Portfolio turnover is shown for the period from 4-1-12 to 3-31-13. CLASS I SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.37 0.77 1.10 1.21 1.02 Net realized and unrealized gain (loss) oninvestments (0.18) 0.53 (0.26) 0.92 2.20 Total from investmentoperations Lessdistributions From net investmentincome (0.38) (0.79) (1.07) (1.24) (1.00) From net realizedgain — (0.01) (0.61) (1.12) (0.63) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $64 $40 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.89 7 1.07 4.23 1.35 3.52 7 Expenses net of feewaivers 0.87 7 0.87 0.90 0.85 0.85 7 Net investmentincome 6.74 7 7.06 10.17 10.35 10.10 7 Portfolio turnover (%) 12 15 64 207 389 1 Six months ended 9-30-13.Unaudited. 2 Period from 4-30-09 (inception date) to 3-31-10. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. See notes to financial statements Semiannual report | Core High Yield Fund 23 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Core High Yield Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek total return, consisting of a high level of current income and capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities, held by the fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies, including forward foreign currency contracts, are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities and forward foreign currency contracts traded only in the over-the-counter (OTC) market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. 24 Core High Yield Fund | Semiannual report The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of September 30, 2013, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 9-30-13 QUOTED PRICE OBSERVABLE INPUTS INPUTS Corporate Bonds Consumer Discretionary — $25,943,302 — Consumer Staples — 25,103,338 — Energy — 50,019,406 — Financials — 31,671,673 — Health Care — 28,887,010 — Industrials — 31,270,826 — Information Technology — 890,000 — Materials — 39,731,605 — Telecommunication Services — 10,127,375 — Utilities — 2,975,213 — Convertible Bonds Consumer Discretionary — 1,434,375 — Term Loans Consumer Discretionary — 17,095,731 — Consumer Staples — 3,932,675 — Financials — 2,956,172 — Health Care — 997,488 — Industrials — 11,665,838 — Information Technology — 6,015,833 — Common Stocks Utilities $118,934 — — Warrants — 7,500 — Short-Term Investments — 4,021,000 — Total Investments in Securities — Other Financial Instruments Forward Foreign Currency Contracts — — Semiannual report | Core High Yield Fund 25 Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Portfolio of investments as part of the caption related to the repurchase agreement. Term loans (Floating rate loans). The fund may invest in term loans, which often include debt securities that are rated below investment grade at the time of purchase. Term loans are generally subject to legal or contractual restrictions on resale. The liquidity of term loans, including the volume and frequency of secondary market trading in such loans, varies significantly over time and among individual loans. During periods of infrequent trading, valuing a term loan can be more difficult and buying and selling a term loan at an acceptable price can be more difficult and delayed, which could result in a loss. The fund’s ability to receive payments of principal, interest and other amounts in connection with term loans will depend primarily on the financial condition of the borrower. The fund’s failure to receive scheduled payments on a term loan due to a default, bankruptcy or other reason, would adversely affect the fund’s income and would likely reduce the value of its assets. Because many term loans are not rated by independent credit rating agencies, a decision to invest in a particular loan could depend exclusively on the subadvisor’s credit analysis of the borrower and/or term loan agents. The fund may have limited rights to enforce the terms of an underlying loan. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. 26 Core High Yield Fund | Semiannual report In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended September 30, 2013 were $381. For the six months ended September 30, 2013 the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, state registration fees and printing and postage for all classes, are calculated daily at the class level based on the net asset value of each class and the specific expenses to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. As of March 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares dividends daily and pays them monthly. Capital gains distributions, if any, are paid annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to amortization and accretion on debt securities. Note 3 — Derivative Instruments The fund may invest in derivatives in order to meet its investment objectives. Derivatives include a variety of different instruments that may be traded in the over-the-counter market, on a regulated exchange or through a clearing facility. The risks in using derivatives vary depending upon the structure of the instruments, including the use of leverage, optionality, the liquidity or lack of liquidity of the contract, the creditworthiness of the counterparty or clearing organization and the volatility of the position. Some derivatives involve risks that are potentially greater than the risks associated with investing directly in the referenced securities or other referenced underlying Semiannual report | Core High Yield Fund 27 instrument. Specifically, the fund is exposed to the risk that the counterparty to an OTC derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. Forward foreign currency contracts are typically traded through the OTC market. Non-deliverable forwards, currency options and cash settled currency swaps are all regulated by the Commodity Futures Trading Commission (the CFTC) as swaps. Derivative counterparty risk is managed through an ongoing evaluation of the creditworthiness of all potential counterparties and, if applicable, designated clearing organizations. The fund attempts to reduce its exposure to counterparty risk for derivatives traded in the OTC market, whenever possible, by entering into an International Swaps and Derivatives Association (ISDA) Master Agreement with each of its OTC counterparties. The ISDA gives each party to the agreement the right to terminate all transactions traded under the agreement if there is certain deterioration in the credit quality or contractual default of the other party, as defined in the ISDA. Upon an event of default or a termination of the ISDA, the non-defaulting party has the right to close out all transactions and to net amounts owed. This right to close out and net payments across all transactions traded under the ISDA could result in a reduction of the fund’s risk to a counterparty equal to any amounts payable by the fund, if any. For financial reporting purposes, the fund does not offset OTC derivative assets or liabilities that are subject to master netting arrangements, as defined by the ISDAs, in the Statement of assets and liabilities. In the event of default by the counterparty or a termination of the agreement, the ISDA allows an offset of amounts across the various transactions between the fund and the applicable counterparty. Forward foreign currency contracts. A forward foreign currency contract is an agreement between two parties to buy and sell specific currencies at a price that is set on the date of the contract. The forward contract calls for delivery of the currencies on a future date that is specified in the contract. Risks related to the use of forwards include the possible failure of counterparties to meet the terms of the forward agreement, if applicable, the risk that currency movements will not favor the fund thereby reducing the fund’s total return, and the potential for losses in excess of the amounts recognized on the Statement of assets and liabilities. The market value of a forward foreign currency contract fluctuates with changes in foreign currency exchange rates. Forward foreign currency contracts are marked-to-market daily and the change in value is recorded by the fund as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency or settlement with the counterparty. During the six months ended September 30, 2013, the fund used forward foreign currency contracts to manage against anticipated changes in currency exchange rates, gain exposure to foreign currency and maintain diversity and liquidity of the fund. During the six months ended September 30, 2013, the fund held forward foreign currency contracts with U.S. Dollar notional values ranging up to $15.6 million as measured at each quarter end. The following table summarizes the contracts held at September 30, 2013. CONTRACTUAL NET UNREALIZED CONTRACT CONTRACT SETTLEMENT UNREALIZED UNREALIZED APPRECIATION/ TO BUY TO SELL COUNTERPARTY DATE APPRECIATION DEPRECIATION (DEPRECIATION) USD 15,567,231 CAD 16,000,000 State Street Bank 12-4-13 $58,260 — $58,260 and Trust Company 28 Core High Yield Fund | Semiannual report Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the fund at September 30, 2013 by risk category: FINANCIAL ASSET LIABILITY STATEMENT OF ASSETS AND INSTRUMENTS DERIVATIVES DERIVATIVES RISK LIABILITIES LOCATION LOCATION FAIR VALUE FAIR VALUE Foreign exchange Receivable-payable Forward foreign $58,260 — contracts for forward foreign currency contracts currency contracts Effect of derivative instruments on the Statement of operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended September 30, 2013: FOREIGN STATEMENT OF CURRENCY RISK OPERATIONS LOCATION TRANSACTIONS* Foreign exchange Net realized gain (loss) $477,955 contracts * Realized gain-loss associated with forward foreign currency contracts is included in this caption on the Statement of operations. The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended September 30, 2013: TRANSLATION OF ASSETS STATEMENT OF AND LIABILITIES IN RISK OPERATIONS LOCATION FOREIGN CURRENCIES* Foreign exchange Change in unrealized $58,260 contracts appreciation (depreciation) * Change in unrealized appreciation-depreciation associated with forward foreign currency contracts is included in this caption on the Statement of operations. Note 4 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 5 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Advisor) serves as investment advisor for the Trust. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the Trust. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.650% of the first $250,000,000 of the fund’s average daily net assets; (b) 0.625% of the next $250,000,000 of the fund’s average daily net assets; (c) 0.600% of the next $500,000,000 of the fund’s average daily net assets; (d) 0.550% of the next $1,500,000,000 of the fund’s average Semiannual report | Core High Yield Fund 29 daily net assets; and (e) 0.525% of the fund’s average daily net assets in excess of $2,500,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (North America) Limited, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee for certain portfolios (the participating portfolios) of the Trust, John Hancock Funds, John Hancock Funds II and John Hancock Variable Insurance Trust. The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each portfolio. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. The Advisor has contractually agreed to waive fees and/or reimburse certain expenses for each share class of the fund. This agreement excludes certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. The fee waivers and/or reimbursements are such that these expenses will not exceed 1.18% for Class A shares, 1.93% for Class C shares and 0.87% for Class I shares. The fee waivers and/or reimbursements will continue in effect until June 30, 2014, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at the time. Accordingly, these expense reductions amounted to $4,325, $10,040, and $5,451, for Class A, Class C, and Class I shares, respectively, for the six months ended September 30, 2013. The investment management fees incurred for the six months ended September 30, 2013, were equivalent to a net annual effective rate of 0.63% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended September 30, 2013 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund may pay up to an annual rate of 0.30% and 1.00% of average daily net assets for distribution and service fees of Class A and Class C shares, respectively. Currently only 0.25% is charged to Class A shares for distribution and service fees. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $843,612 for the six months ended September 30, 2013. Of this amount, $103,320 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $722,012 was paid as sales commissions to broker-dealers and $18,280 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. 30 Core High Yield Fund | Semiannual report Class A and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended September 30, 2013, CDSCs received by the Distributor amounted to $19,761 for Class A shares. The fund did not pay CDSCs for Class C shares. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended September 30, 2013 were: DISTRIBUTION AND TRANSFER PRINTING AND STATE CLASS SERVICE FEES AGENT FEES POSTAGE REGISTRATION FEES Class A $291,824 $178,393 $12,290 $11,633 Class C 21,822 3,308 655 10,226 Class I — 26,357 2,228 8,624 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to the fund based on its net assets relative to other funds within the John Hancock funds complex. Interfund Lending Program: Pursuant to an Exemptive Order issued by the SEC, the fund, along with other funds advised by the Advisor, may be allowed to participate in an interfund lending program. This program provides an alternative credit facility allowing the fund to borrow from, or lend money to, other participating affiliated funds. At period end, no interfund loans were outstanding. The fund’s activity in this program during the period for which loans were outstanding was as follows: BORROWER OR WEIGHTED AVERAGE DAYS WEIGHTED AVERAGE INTEREST LENDER LOAN BALANCE OUTSTANDING INTEREST RATE INCOME Lender $14,382,318 4 0.45% $723 Semiannual report | Core High Yield Fund 31 Note 5 — Fund share transactions Transactions in fund shares for the six months ended September 30, 2013 and for the year ended March 31, 2013 were as follows: Six months ended 9-30-13 Year ended 3-31-13 Shares Amount Shares Amount Class A shares Sold 9,950,787 $108,747,135 20,038,776 $214,735,204 Distributions reinvested 665,170 7,240,836 547,564 5,933,105 Repurchased (6,509,710) (70,915,942) (3,207,284) (34,338,658) Net increase Class C shares Sold 784,992 $8,588,396 9,083 $100,000 Distributions reinvested 11,003 119,180 — — Repurchased (42,526) (460,252) — — Net increase Class I shares Sold 3,117,375 $34,018,214 4,193,044 $44,904,753 Distributions reinvested 159,964 1,740,259 126,950 1,375,050 Repurchased (1,004,386) (10,962,815) (706,242) (7,637,295) Net increase Total net increase Affiliates of the fund owned 1% of shares of beneficial interest of Class C on September 30, 2013. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $107,540,087 and $30,823,688, respectively, for the six months ended September 30, 2013. 32 Core High Yield Fund | Semiannual report Continuation of Investment Advisory and Subadvisory Agreements Evaluation of Advisory and Subadvisory Agreements by the Board of Trustees This section describes the evaluation by the Board of Trustees (the Board) of John Hancock Funds III (the Trust) of the Advisory Agreement (the Advisory Agreement) with John Hancock Investment Management Services, LLC (the Advisor) and the Subadvisory Agreement (the Subadvisory Agreement) with John Hancock Asset Management a division of Manulife Asset Management (North America) Limited (the Subadvisor) for John Hancock Core High Yield Fund (the fund). The Advisory Agreement and Subadvisory Agreement are collectively referred to as the Agreements. Approval of Advisory and Subadvisory Agreements At in-person meetings held on May 16–17, 2013, the Board, including the Trustees who are not considered to be interested persons of the Trust under the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), reapproved for an annual period the continuation of the Advisory Agreement between the Trust and the Advisor and the Subadvisory Agreement between the Advisor and the Subadvisor with respect to the fund. In considering the Advisory Agreement and the Subadvisory Agreement, the Board received in advance of the meeting a variety of materials relating to the fund, the Advisor, and the Subadvisor, including comparative performance, fee and expense information for peer groups of similar mutual funds prepared by an independent third-party provider of mutual fund data; performance information for the fund’s benchmark index; and, with respect to the Subadvisor, comparative performance information for comparably managed accounts, as applicable; and other information provided by the Advisor and the Subadvisor regarding the nature, extent, and quality of services provided by the Advisor and the Subadvisor under their respective Agreements, as well as information regarding the Advisor’s revenues and costs of providing services to the fund and any compensation paid to affiliates of the Advisor. At the meeting at which the renewal of the Advisory Agreement and Subadvisory Agreement is considered, particular focus is given to information concerning fund performance, comparability of fees and total expenses, and profitability. However, the Board notes that the evaluation process with respect to the Advisor and the Subadvisor is an ongoing one. In this regard, the Board also took into account discussions with management and information provided to the Board at prior meetings with respect to the services provided by the Advisor and the Subadvisor to the fund, including quarterly performance reports prepared by management containing reviews of investment results and prior presentations from the Subadvisor with respect to the fund. The Board noted the affiliation of the Subadvisor with the Advisor, noting any potential conflicts of interest. The Board also considered the nature, quality, and extent of non-advisory services, if any, to be provided to the fund by the Advisor’s affiliates, including distribution services. Throughout the process, the Board asked questions of and requested additional information from management. The Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel throughout the process. The Independent Trustees also received a memorandum from their independent counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement In approving the Advisory Agreement with respect to the fund, the Board, including the Independent Trustees, considered a variety of factors, including those discussed below. The Board also considered other factors (including conditions and trends prevailing generally in the economy, the securities markets, and the industry) and does not treat any single factor as determinative and Semiannual report | Core High Yield Fund 33 each Trustee may attribute different weights to different factors. The Board’s conclusions may be based in part on its consideration of the advisory and subadvisory arrangements in prior years and on the Board’s ongoing regular review of fund performance and operations throughout the year. Nature, extent, and quality of services. Among the information received by the Board from the Advisor relating to the nature, extent, and quality of services provided to the fund, the Board reviewed information provided by the Advisor relating to its operations and personnel, descriptions of its organizational and management structure, and information regarding the Advisor’s compliance and regulatory history, including its Form ADV. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (CCO) regarding the fund’s compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considered the Advisor’s risk management processes. The Board considered that the Advisor is responsible for the management of the day-to-day operations of the fund, including, but not limited to, general supervision of and coordination of the services provided by the Subadvisor, and is also responsible for monitoring and reviewing the activities of the Subadvisor and third-party service providers. In considering the nature, extent, and quality of the services provided by the Advisor, the Trustees also took into account their knowledge of the Advisor’s management and the quality of the performance of the Advisor’s duties through Board meetings, discussions, and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of the other trusts in the complex. In the course of their deliberations regarding the Advisory Agreement, the Board considered, among other things: (a) the skills and competency with which the Advisor has in the past managed the Trust’s affairs and its subadvisory relationship, the Advisor’s oversight and monitoring of the Subadvisor’s investment performance and compliance programs, such as the Subadvisor’s compliance with fund policies and objective; review of brokerage matters, including with respect to trade allocation and best execution; and the Advisor’s timeliness in responding to performance issues; (b) the background, qualifications and skills of the Advisor’s personnel; (c) the Advisor’s compliance policies and procedures and its responsiveness to regulatory changes and mutual fund industry developments; (d) the Advisor’s administrative capabilities, including its ability to supervise the other service providers for the fund; (e) the financial condition of the Advisor and whether it has the financial wherewithal to provide a high level and quality of services to the fund; and (f) the Advisor’s reputation and experience in serving as an investment adviser to the Trust and the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that the Advisor may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the fund. Investment performance. In considering the fund’s performance, the Board noted that it reviews at its regularly scheduled meetings information about the fund’s performance results. In connection with the consideration of the Advisory Agreement, the Board: 34 Core High Yield Fund | Semiannual report (a) reviewed information prepared by management regarding the fund’s performance; (b) considered the comparative performance of the fund’s benchmark; (c) considered the performance of comparable funds, if any, as included in the report prepared by an independent third-party provider of mutual fund data. Such report included the fund’s ranking within a smaller group of peer funds and the fund’s ranking within broader groups of funds; and (d) took into account the Advisor’s analysis of the fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally. The Board noted that the fund underperformed its benchmark index for the one-year period and outperformed the index for the three-year period ended December 31, 2012. The Board also noted that the fund had outperformed its peer group average for the one- and three-year periods ended December 31, 2012. The Board concluded that the performance of the fund has generally been in line with or outperformed the historical performance of comparable funds and the fund’s benchmark. Fees and expenses. The Board reviewed comparative information prepared by an independent third-party provider of mutual fund data, including, among other data, the fund’s contractual and net management fees and total expenses as compared to similarly situated investment companies deemed to be comparable to the fund. The Board considered the fund’s ranking within a smaller group of peer funds chosen by the independent third-party provider, as well as the fund’s ranking within a broader group of funds. In comparing the fund’s contractual and net management fees to those of comparable funds, the Board noted that such fees include both advisory and administrative costs. The Board noted that net management fees and total expenses for this fund are lower than the peer group medians. The Board also noted that the fund has a contractual fee waiver and/or expense reimbursement which reduces certain expenses of the fund. The Board took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Advisor after payment of the subadvisory fee. The Board also took into account that management had agreed to implement an overall fee waiver across a number of funds in the complex, including the fund, which is discussed further below. The Board also noted management’s discussion of the fund’s expenses, as well as certain actions taken over the past several years to reduce the fund’s operating expenses. The Board reviewed information provided by the Advisor concerning investment advisory fees charged to other clients (including other funds in the complex) having similar investment mandates, if any. The Board considered any differences between the Advisor’s and Subadvisor’s services to the fund and the services they provide to other comparable clients or funds. The Board concluded that the advisory fee paid with respect to the fund is reasonable. Profitability/indirect benefits. In considering the costs of the services to be provided and the profits to be realized by the Advisor and its affiliates (including the Subadvisor) from the Advisor’s relationship with the Trust, the Board: (a) reviewed financial information of the Advisor; (b) reviewed and considered an analysis presented by the Advisor regarding the net profitability to the Advisor and its affiliates with respect to the fund; (c) received and reviewed profitability information with respect to the John Hancock fund complex as a whole; Semiannual report | Core High Yield Fund 35 (d) received information with respect to the Advisor’s allocation methodologies used in preparing the profitability data; (e) considered that the Advisor also provides administrative services to the fund on a cost basis pursuant to an administrative services agreement; (f) noted that the fund’s Subadvisor is an affiliate of the Advisor; (g) noted that affiliates of the Advisor provide transfer agency services and distribution services to the fund, and that the Trust’s distributor also receives Rule 12b-1 payments to support distribution of the fund; (h) noted that the Advisor also derives reputational and other indirect benefits from providing advisory services to the fund; (i) noted that the subadvisory fees for the fund are paid by the Advisor; and (j) considered that the Advisor should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to the fund and the entrepreneurial risk that it assumes as Advisor. Based upon its review, the Board concluded that the level of profitability, if any, of the Advisor and its affiliates (including the Subadvisor) from their relationship with the fund was reasonable and not excessive. Economies of scale. In considering the extent to which economies of scale would be realized as the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders, the Board: (a) considered that the Advisor has agreed, effective June 1, 2013, to waive its management fee for the fund and each of the other open-end funds of John Hancock Funds II, John Hancock Funds III, each other John Hancock fund (except those listed below) (the Participating Portfolios) or otherwise reimburse the expenses of the Participating Portfolios as follows (the Reimbursement): The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $75 billion but is less than or equal to $125 billion, 0.0125% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $125 billion but is less than or equal to $150 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $150 billion. (The funds that are not Participating Portfolios as of the date of this semiannual report are each of the fund of funds, money market funds, index funds and closed-end funds); (b) reviewed the Trust’s advisory fee structure and the incorporation therein of any subadvisory fee breakpoints in the advisory fees charged and concluded that (i) the fund’s fee structure contains breakpoints at the subadvisory fee level and that such breakpoints are reflected as breakpoints in the advisory fees for the fund and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of the fund to benefit from economies of scale if the fund grows. The Board also took into account management’s discussion of the fund’s advisory fee structure; and (c) the Board also considered the effect of the fund’s growth in size on its performance and fees. The Board also noted that if the fund’s assets increase over time, the fund may realize other economies of scale. 36 Core High Yield Fund | Semiannual report Approval of Subadvisory Agreement In making its determination with respect to approval of the Subadvisory Agreement, the Board reviewed: (1) information relating to the Subadvisor’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of the fund, and comparative performance information relating to the fund’s benchmark and comparable funds; and (3) the subadvisory fee for the fund, including breakpoints, and comparative fee information, where available, prepared by an independent third-party provider of mutual fund data. Nature, extent, and quality of services. With respect to the services provided by the Subadvisor, the Board received information provided to the Board by the Subadvisor, including the Subadvisor’s Form ADV, as well as took into account information presented throughout the past year. The Board considered the Subadvisor’s current level of staffing and its overall resources, as well as received information relating to the Subadvisor’s compensation program. The Board reviewed the Subadvisor’s history and investment experience, as well as information regarding the qualifications, background, and responsibilities of the Subadvisor’s investment and compliance personnel who provide services to the fund. The Board also considered, among other things, the Subadvisor’s compliance program and any disciplinary history. The Board also considered the Subadvisor’s risk assessment and monitoring process. The Board reviewed the Subadvisor’s regulatory history, including whether it was currently involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board noted that the Advisor conducts regular, periodic reviews of the Subadvisor and its operations, including regarding investment processes and organizational and staffing matters. The Board also noted that the Trust’s CCO and his staff conduct regular, periodic compliance reviews with the Subadvisor and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisor and procedures reasonably designed by it to assure compliance with the federal securities laws. The Board also took into account the financial condition of the Subadvisor. The Board considered the Subadvisor’s investment process and philosophy. The Board took into account that the Subadvisor’s responsibilities include the development and maintenance of an investment program for the fund, that is consistent with the fund’s investment objective, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these services. The Board also received information with respect to the Subadvisor’s brokerage policies and practices, including with respect to best execution and soft dollars. Subadvisor compensation. In considering the cost of services to be provided by the Subadvisor and the profitability to the Subadvisor of its relationship with the fund, the Board noted that the fees under the Subadvisory Agreement are paid by the Advisor and not the fund. The Board also received information and took into account any other potential conflicts of interest the Advisor might have in connection with the Subadvisory Agreement. In addition, the Board considered other potential indirect benefits that the Subadvisor and its affiliates may receive from the Subadvisor’s relationship with the fund, such as the opportunity to provide advisory services to additional funds in the John Hancock fund complex and reputational benefits. Semiannual report | Core High Yield Fund 37 Subadvisory fees. The Board considered that the fund pays an advisory fee to the Advisor and that, in turn, the Advisor pays a subadvisory fee to the Subadvisor. The Board also took into account the subadvisory fees paid by the Advisor to the Subadvisor with respect to the fund to fees charged by the fund’s Subadvisor to manage other subadvised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. Subadvisor performance. As noted above, the Board considered the fund’s performance as compared to the fund’s peer group and benchmark and noted that the Board reviews information about the fund’s performance results at its regularly scheduled meetings. The Board noted the Advisor’s expertise and resources in monitoring the performance, investment style, and risk-adjusted performance of the Subadvisor. The Board was mindful of the Advisor’s focus on the Subadvisor’s performance. The Board also noted the Subadvisor’s long-term performance record for similar accounts, as applicable. The Board’s decision to approve the Subadvisory Agreement was based on a number of determinations, including the following: (1) The Subadvisor has extensive experience and demonstrated skills as a manager; (2) The performance of the fund generally has been in line with or outperformed the historical performance of comparable funds and the fund’s benchmark and the fund’s overall performance is satisfactory; (3) The subadvisory fees are reasonable in relation to the level and quality of services being provided; and (4) Subadvisory fee breakpoints are reflected as breakpoints in the advisory fees for the fund in order to permit shareholders to benefit from economies of scale if the fund grows. * * * Based on the Board’s evaluation of all factors that the Board deemed to be material, including those factors described above, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and the Subadvisory Agreement would be in the best interest of the fund and its shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and Subadvisory Agreement for an additional one-year period. 38 Core High Yield Fund | Semiannual report More information Trustees Investment advisor James M. Oates, Chairman John Hancock Investment Management Steven R. Pruchansky, Vice Chairman Services, LLC Charles L. Bardelis * James R. Boyle † Subadvisor Craig Bromley † John Hancock Asset Management Peter S. Burgess * a division of Manulife Asset Management William H. Cunningham (North America) Limited Grace K. Fey Theron S. Hoffman * Principal distributor Deborah C. Jackson John Hancock Funds, LLC Hassell H. McClellan Gregory A. Russo Custodian Warren A. Thomson † State Street Bank and Trust Company Officers Transfer agent Hugh McHaffie John Hancock Signature Services, Inc. President Legal counsel Andrew G. Arnott K&L Gates LLP Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 Semiannual report | Core High Yield Fund 39 800-225-5291 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Core High Yield Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 346SA 9/13 MF160075 11/13 A look at performance Total returns for the period ended September 30, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 1 20.72 8.90 8.89 4.73 20.72 53.12 134.47 Class I 27.49 10.39 9.85 10.40 27.49 63.92 155.82 Class R1 26.66 9.60 9.02 10.05 26.66 58.17 137.10 Class R2 26.94 8.84 8.05 10.16 26.94 52.71 116.93 Class R3 26.74 9.71 9.12 10.07 26.74 58.90 139.39 Class R4 27.32 10.07 9.46 10.30 27.32 61.53 147.00 Class R5 27.55 10.36 9.78 10.40 27.55 63.73 154.14 Class R6 27.62 10.46 9.89 10.48 27.62 64.43 156.74 Class ADV 27.26 10.05 9.36 10.30 27.26 61.38 144.70 Index † 30.06 11.15 9.64 13.61 30.06 69.68 151.03 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charge on Class A shares of 5%. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, and Class ADV shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-14 for Class A, Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, and Class ADV shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. The expense ratios are as follows: Class A Class I Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 Class ADV Net (%) 1.50 1.14 1.80 1.55 1.70 1.30 1.10 1.04 1.34 Gross (%) 1.54 1.18 4.45 20.47 5.15 18.86 7.81 18.63 4.91 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement expires on 6-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Russell 2000 Index. See the following page for footnotes. 6 Small Company Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class I 2 9-30-03 $25,582 $25,582 $25,103 Class R1 2 9-30-03 23,710 23,710 25,103 Class R2 2 9-30-03 21,693 21,693 25,103 Class R3 2 9-30-03 23,939 23,939 25,103 Class R4 2 9-30-03 24,700 24,700 25,103 Class R5 2 9-30-03 25,414 25,414 25,103 Class R6 2 9-30-03 25,674 25,674 25,103 Class ADV 2 9-30-03 24,470 24,470 25,103 Russell 2000 Index is an index that measures performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of total market capitalization of the Russell 3000 Index. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 On 12-11-09, through a reorganization, the fund acquired all of the assets of the FMA Small Company Portfolio (the predecessor fund). On that date, the predecessor fund offered its investor share class in exchange for Class A shares and the institutional share class in exchange for Class I shares. Class A, Class I and Class ADV shares were first offered on 12-14-09. The returns of Class A and Class ADV shares prior to this date are those of the predecessor fund’s investor shares that have been recalculated to apply the gross fees and expenses of Class A and Class ADV shares, as applicable. The predecessor fund’s institutional share class returns have been recalculated to reflect the gross fees and expenses of Class I shares. The returns of Class I shares prior to 5-1-08 are those of the predecessor fund’s investor shares that have been recalculated to apply the gross fees and expenses of Class I shares. Class R1, Class R3, Class R4, and Class R5 shares were first offered on 4-30-10; Class R6 shares were first offered on 9-1-11; Class R2 shares were first offered on 3-1-12. Returns prior to these dates are those of Class A shares recalculated to apply the gross fees and expenses of Class R1, Class R3, Class R4, Class R5, Class R6, and Class R2 shares, as applicable. 2 For certain types of investors, as described in the fund’s prospectuses. Semiannual report | Small Company Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,102.49 $7.80 Class I 1,000.00 1,104.03 6.01 Class R1 1,000.00 1,100.54 9.48 Class R2 1,000.00 1,101.61 8.17 Class R3 1,000.00 1,100.67 8.95 Class R4 1,000.00 1,103.02 6.85 Class R5 1,000.00 1,104.03 5.80 Class R6 1,000.00 1,104.77 5.49 Class ADV 1,000.00 1,103.02 7.06 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Small Company Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,017.60 $7.49 Class I 1,000.00 1,019.40 5.77 Class R1 1,000.00 1,016.00 9.10 Class R2 1,000.00 1,017.30 7.84 Class R3 1,000.00 1,016.50 8.59 Class R4 1,000.00 1,018.60 6.58 Class R5 1,000.00 1,019.60 5.57 Class R6 1,000.00 1,019.90 5.27 Class ADV 1,000.00 1,018.40 6.78 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.48%, 1.14%, 1.80%, 1.55%, 1.70%, 1.30%, 1.10%, 1.04%, and 1.34% for Class A, Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, and Class ADV shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Small Company Fund 9 Portfolio summary Top 10 Holdings (14.9% of Net Assets on 9-30-13) DuPont Fabros Technology, Inc. 1.6% Endurance Specialty Holdings, Ltd. 1.5% Brandywine Realty Trust 1.5% ALLETE, Inc. 1.5% DiamondRock Hospitality Company 1.5% Curtiss-Wright Corp. 1.5% UIL Holdings Corp. 1.5% The Hanover Insurance Group, Inc. 1.4% Medical Properties Trust, Inc. 1.5% Webster Financial Corp. 1.4% Sector Composition Financials 27.7% Energy 5.1% Information Technology 17.7% Materials 4.8% Industrials 16.0% Utilities 3.0% Consumer Discretionary 12.9% Consumer Staples 2.1% Health Care 7.2% Short-Term Investments & Other 3.5% 1 As a percentage of net assets on 9-30-13. 2 Excludes cash and cash equivalents. 3 The prices of small company stocks can change more frequently and dramatically than those of large company stocks. Value stocks may not increase in price as anticipated or may decline further in value. Frequently trading securities may increase transaction costs (thus lowering performance) and taxable distributions. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the fund’s prospectus. 10 Small Company Fund | Semiannual report Fund’s investments As of 9-30-13 (unaudited) Shares Value Common Stocks 95.2% (Cost $149,173,308) Consumer Discretionary 12.9% Auto Components 2.1% Drew Industries, Inc. 33,850 1,541,525 Tenneco, Inc. (I) 47,960 2,421,980 Distributors 1.3% Pool Corp. 43,050 2,416,397 Hotels, Restaurants & Leisure 2.1% AFC Enterprises, Inc. (I) 48,800 2,127,192 Vail Resorts, Inc. 27,230 1,889,217 Household Durables 0.5% Meritage Homes Corp. (I) 23,050 989,998 Leisure Equipment & Products 1.1% Arctic Cat, Inc. 35,530 2,026,987 Media 1.3% Meredith Corp. 51,500 2,452,430 Specialty Retail 0.9% Pier 1 Imports, Inc. 90,750 1,771,440 Textiles, Apparel & Luxury Goods 3.6% Movado Group, Inc. 55,780 2,440,375 Oxford Industries, Inc. 35,950 2,443,881 Steven Madden, Ltd. (I) 34,790 1,872,746 Consumer Staples 2.1% Food Products 1.0% Snyders-Lance, Inc. 68,210 1,967,859 Personal Products 1.1% Prestige Brands Holdings, Inc. (I) 65,540 1,974,065 Energy 5.1% Energy Equipment & Services 3.2% Forum Energy Technologies, Inc. (I) 68,830 1,859,098 Gulfmark Offshore, Inc., Class A 42,930 2,184,708 Helix Energy Solutions Group, Inc. (I) 83,782 2,125,549 Oil, Gas & Consumable Fuels 1.9% Halcon Resources Corp. (I) 279,070 1,236,280 Rosetta Resources, Inc. (I) 42,330 2,305,292 See notes to financial statements Semiannual report | Small Company Fund 11 Shares Value Financials 26.4% Capital Markets 1.0% Evercore Partners, Inc., Class A 40,230 1,980,523 Commercial Banks 9.6% Bank of the Ozarks, Inc. 38,430 1,844,256 BBCN Bancorp, Inc. 73,430 1,010,397 Capital Bank Financial Corp., Class A (I) 42,580 934,631 Columbia Banking System, Inc. 96,760 2,389,972 Fulton Financial Corp. 183,700 2,145,616 Iberiabank Corp. 48,540 2,517,770 Susquehanna Bancshares, Inc. 199,870 2,508,369 Texas Capital Bancshares, Inc. (I) 47,162 2,168,037 Webster Financial Corp. 104,840 2,676,565 Insurance 4.1% Amtrust Financial Services, Inc. 59,213 2,312,860 Endurance Specialty Holdings, Ltd. 53,190 2,857,367 The Hanover Insurance Group, Inc. 49,060 2,713,999 Real Estate Investment Trusts 10.7% Associated Estates Realty Corp. 125,180 1,866,434 Brandywine Realty Trust 222,370 2,930,837 Colonial Properties Trust 79,960 1,798,300 DiamondRock Hospitality Company 274,460 2,928,488 DuPont Fabros Technology, Inc. 119,850 3,088,535 Glimcher Realty Trust 221,090 2,155,628 Medical Properties Trust, Inc. 235,020 2,860,193 Sun Communities, Inc. 61,740 2,631,359 Thrifts & Mortgage Finance 1.0% Capitol Federal Financial, Inc. 148,130 1,841,256 Health Care 7.2% Health Care Equipment & Supplies 2.4% Analogic Corp. 26,530 2,192,439 Masimo Corp. 88,950 2,369,628 Health Care Providers & Services 2.4% Amsurg Corp. (I) 56,259 2,233,482 Team Health Holdings, Inc. (I) 61,920 2,349,245 Life Sciences Tools & Services 1.2% Charles River Laboratories International, Inc. (I) 48,000 2,220,480 Pharmaceuticals 1.2% Akorn, Inc. (I) 117,091 2,304,351 Industrials 16.0% Aerospace & Defense 4.2% Curtiss-Wright Corp. 59,590 2,798,346 Esterline Technologies Corp. (I) 33,160 2,649,152 Orbital Sciences Corp. (I) 115,300 2,442,054 Building Products 0.6% Trex Company, Inc. (I) 21,780 1,078,763 12 Small Company Fund | Semiannual report See notes to financial statements Shares Value Construction & Engineering 1.3% MasTec, Inc. (I) 84,750 $2,567,925 Electrical Equipment 0.2% EnerSys, Inc. 6,750 409,253 Machinery 5.1% Actuant Corp., Class A 54,180 2,104,351 Chart Industries, Inc. (I) 15,310 1,883,742 CIRCOR International, Inc. 33,840 2,104,171 The Manitowoc Company, Inc. 93,920 1,838,954 Woodward, Inc. 44,924 1,834,247 Professional Services 1.3% On Assignment, Inc. (I) 74,650 2,463,450 Road & Rail 1.2% Con-way, Inc. 52,050 2,242,835 Trading Companies & Distributors 2.1% Beacon Roofing Supply, Inc. (I) 52,250 1,926,458 H&E Equipment Services, Inc. 76,320 2,027,059 Information Technology 17.7% Computers & Peripherals 1.0% Electronics for Imaging, Inc. (I) 62,210 1,970,813 Electronic Equipment, Instruments & Components 4.9% Belden, Inc. 40,160 2,572,248 Cognex Corp. 68,540 2,149,414 InvenSense, Inc. (I) 126,750 2,233,335 OSI Systems, Inc. (I) 32,440 2,415,807 IT Services 2.6% Cardtronics, Inc. (I) 60,970 2,261,987 EPAM Systems, Inc. (I) 74,870 2,583,015 Semiconductors & Semiconductor Equipment 3.3% Entegris, Inc. (I) 213,880 2,170,882 Fairchild Semiconductor International, Inc. (I) 144,680 2,009,605 Silicon Laboratories, Inc. (I) 46,040 1,966,368 Software 5.9% ACI Worldwide, Inc. (I) 45,250 2,446,215 BroadSoft, Inc. (I) 55,680 2,006,150 Manhattan Associates, Inc. (I) 20,390 1,946,226 Mentor Graphics Corp. 108,460 2,534,710 Verint Systems, Inc. (I) 62,360 2,311,062 Materials 4.8% Chemicals 4.8% Flotek Industries, Inc. (I) 81,850 1,882,550 H.B. Fuller Company 49,280 2,226,963 Minerals Technologies, Inc. 50,070 2,471,956 PolyOne Corp. 82,280 2,526,819 See notes to financial statements Semiannual report | Small Company Fund 13 Shares Value Utilities 3.0% Electric Utilities 3.0% ALLETE, Inc. 58,070 2,804,781 UIL Holdings Corp. 77,150 2,868,437 Exchange-Traded Funds 1.3% (Cost $1,961,361) Financials 1.3% iShares Russell Microcap Index Fund 36,370 2,485,890 Yield (%) Shares Value Short-Term Investments 3.4% (Cost $6,362,419) Money Market Funds 3.4% State Street Institutional Liquid Reserves Fund 0.0640 (Y) 6,362,419 6,362,419 Total investments (Cost $157,497,088) † 99.9% Other assets and liabilities, net 0.1% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (Y) The rate shown is the annualized seven-day yield as of 9-30-13. † At 9-30-13, the aggregate cost of investment securities for federal income tax purposes was $158,846,111. Net unrealized appreciation aggregated $30,610,337, of which $32,523,381 related to appreciated investment securities and $1,913,044 related to depreciated investment securities. 14 Small Company Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 9-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $157,497,088) $189,456,448 Receivable for investmentssold 550,829 Receivable for fund sharessold 243,779 Dividends and interestreceivable 211,266 Receivable due fromadvisor 358 Other receivables and prepaidexpenses 80,214 Totalassets Liabilities Payable for investmentspurchased 481,967 Payable for fund sharesrepurchased 258,623 Payable toaffiliates Accounting and legal servicesfees 9,553 Transfer agentfees 20,647 Distribution and servicefees 459 Trustees’fees 12,112 Other liabilities and accruedexpenses 49,638 Totalliabilities Netassets Net assets consistof Paid-incapital $160,352,754 Accumulated net investmentloss (224,312) Accumulated net realized gain (loss) oninvestments (2,377,907) Net unrealized appreciation (depreciation) oninvestments 31,959,360 Netassets See notes to financial statements Semiannual report | Small Company Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($140,201,099 ÷ 5,277,650shares) 1 $26.57 Class I ($46,830,853 ÷ 1,744,223shares) $26.85 Class R1 ($1,224,594 ÷ 46,620shares) $26.27 Class R2 ($282,347 ÷ 10,585shares) $26.67 Class R3 ($124,960 ÷ 4,742shares) $26.35 Class R4 ($80,613 ÷ 3,024shares) $26.66 Class R5 ($290,173 ÷ 10,806shares) $26.85 Class R6 ($148,472 ÷ 5,522shares) $26.89 Class ADV ($526,784 ÷ 19,762shares) $26.66 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $27.97 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Small Company Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 9-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $1,025,530 Interest 2,630 Total investmentincome Expenses Investment managementfees 805,548 Distribution and servicefees 197,861 Accounting and legal servicesfees 18,555 Transfer agentfees 123,398 Trustees’fees 3,961 State registrationfees 65,251 Printing andpostage 13,575 Professionalfees 25,122 Custodianfees 10,168 Registration and filingfees 27,305 Other 5,749 Totalexpenses Less expensereductions (52,291) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments 13,638,799 Change in net unrealized appreciation (depreciation)of Investments 4,327,211 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Small Company Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 9-30-13 ended (Unaudited) 3-31-13 Increase (decrease) in netassets Fromoperations Net investmentloss ($216,042) ($404,857) Net realizedgain 13,638,799 19,083,415 Change in net unrealized appreciation(depreciation) 4,327,211 3,577,682 Increase in net assets resulting fromoperations From Fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 171,578,977 198,792,758 End ofperiod Accumulated net investmentloss 18 Small Company Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 10-31-09 10-31-08 4 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 5 (0.04) (0.07) (0.01) (0.03) (0.02) — 6 0.05 Net realized and unrealized gain (loss) oninvestments 2.51 3.31 (0.57) 3.62 3.18 0.87 (6.01) Total from investmentoperations Lessdistributions From net investmentincome — (0.02) (0.02) (0.01) From net realizedgain — (2.75) Totaldistributions — Non-recurringreimbursement — — — 0.03 7 — — — Net asset value, end ofperiod Total return (%) 10 10 Ratios and supplementaldata Net assets, end of period (inmillions) $140 $120 $129 $88 $92 $87 $104 Ratios (as a percentage of average net assets): Expenses beforereductions 1.49 11 1.54 1.54 1.49 1.66 11 1.42 1.37 Expenses net of feewaivers 1.48 11 1.50 1.44 1.34 1.39 11 1.39 1.31 Net investment income(loss) (0.33) 11 (0.36) (0.07) (0.17) (0.23) 11 (0.01) 0.27 Portfolio turnover (%) 42 97 133 159 42 12 155 177 1 Six months ended 9-30-13.Unaudited. 2 For the five month period ended 3-31-10. The fund changed its fiscal year end from October 31 to March31. 3 After the close of business on 12-11-09, holders of Investor Shares of the former FMA Small Company Portfolio (the predecessor fund) became owners of an equal number of full and fractional Class A shares of John Hancock Small Company Fund. These shares were first offered on 12-14-09. Additionally, the accounting and performance history of the Investor Shares of the predecessor fund was redesignated as that of John Hancock Small Company Fund ClassA. 4 Prior to 5-1-08, Investor Shares were offered as InstitutionalShares. 5 Based on the average daily sharesoutstanding. 6 Less than $0.005 pershare. 7 Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.03 pershare. 8 Does not reflect the effect of sales charges, ifany. 9 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 10 Notannualized. 11 Annualized. 12 Portfolio turnover is shown for the period from 11-1-09 to 3-31-10. See notes to financial statements Semiannual report | Small Company Fund 19 CLASS I SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 2,3 10-31-09 10-31-08 4 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 5 — 6 — 6 0.07 0.02 — 6 0.03 0.04 Net realized and unrealized gain (loss) oninvestments 2.53 3.36 (0.58) 3.62 3.18 0.87 (4.17) Total from investmentoperations Lessdistributions From net investmentincome — — (0.04) — (0.05) (0.03) (0.02) Non-recurringreimbursement — — — 0.03 7 — — — Net asset value, end ofperiod Total return (%) 8 9 9 9 Ratios and supplementaldata Net assets, end of period (inmillions) $47 $49 $69 $67 $36 $23 $27 Ratios (as a percentage of average net assets): Expenses beforereductions 1.15 10 1.18 1.16 1.12 1.18 10 1.17 1.18 10 Expenses net of feewaivers 1.14 10 1.11 1.04 1.11 1.14 10 1.14 1.08 10 Net investmentincome — 0.02 0.34 0.09 0.01 10 0.24 0.55 10 Portfolio turnover (%) 42 97 133 159 42 12 155 177 1 Six months ended 9-30-13.Unaudited. 2 For the five month period ended 3-31-10. The fund changed its fiscal year end from October 31 to March31. 3 After the close of business on 12-11-09, holders of Institutional Shares of the former FMA Small Company Portfolio (the predecessor fund) became owners of an equal number of full and fractional Class I shares of John Hancock Small Company Fund. These shares were first offered on 12-14-09. Additionally, the accounting and performance history of the Institutional Shares of the predecessor fund was redesignated as that of John Hancock Small Company Fund ClassI. 4 Commencement of operations 5-2-08. 5 Based on the average daily sharesoutstanding. 6 Less than $0.005 pershare. 7 Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.03 pershare. 8 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 9 Notannualized. 10 Annualized. 11 Less than 0.005%. 12 Portfolio turnover is shown for the period from 11-1-09 to 3-31-10. 20 Small Company Fund | Semiannual report See notes to financial statements CLASS R1 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.08) (0.13) (0.08) (0.07) Net realized and unrealized gain (loss) oninvestments 2.48 3.29 (0.58) 2.03 Total from investmentoperations Non-recurringreimbursement — — — 0.03 4 Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 2.89 8 4.37 13.34 7.22 8 Expenses net of feewaivers 1.80 8 1.80 1.80 1.80 8 Net investmentloss (0.67) 8 (0.60) (0.40) (0.42) 8 Portfolio turnover (%) 42 97 133 159 1 Six months ended 9-30-13.Unaudited. 2 Period from 4-30-10 (inception date) to 3-31-11. 3 Based on the average daily sharesoutstanding. 4 Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.03 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. CLASS R2 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.05) (0.08) 0.02 Net realized and unrealized gain oninvestments 2.51 3.33 0.38 Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 7.60 7 20.22 16.31 7 Expenses net of feewaivers 1.55 7 1.55 1.55 7 Net investment income(loss) (0.35) 7 (0.39) 1.31 7 Portfolio turnover (%) 42 97 133 8 1 Six months ended 9-30-13.Unaudited. 2 Period from 3-1-12 (inception date) to 3-31-12. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. See notes to financial statements Semiannual report | Small Company Fund 21 CLASS R3 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.08) (0.12) (0.06) (0.10) Net realized and unrealized gain (loss) oninvestments 2.49 3.30 (0.57) 2.08 Total from investmentoperations Non-recurringreimbursement — — — 0.03 4 Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 10.13 8 5.15 4.65 3.00 8 Expenses net of feewaivers 1.70 8 1.70 1.70 1.70 8 Net investmentloss (0.64) 8 (0.56) (0.32) (0.52) 8 Portfolio turnover (%) 42 97 133 159 1 Six months ended 9-30-13.Unaudited. 2 Period from 4-30-10 (inception date) to 3-31-11. 3 Based on the average daily sharesoutstanding. 4 Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.03 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. CLASS R4 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.02) (0.03) (0.01) (0.03) Net realized and unrealized gain (loss) oninvestments 2.51 3.33 (0.56) 2.06 Total from investmentoperations Non-recurringreimbursement — — — 0.03 4 Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 18.94 8 18.82 28.72 7.40 8 Expenses net of feewaivers 1.30 8 1.31 1.40 1.40 8 Net investmentloss (0.15) 8 (0.17) (0.03) (0.16) 8 Portfolio turnover (%) 42 97 133 159 1 Six months ended 9-30-13.Unaudited. 2 Period from 4-30-10 (inception date) to 3-31-11. 3 Based on the average daily sharesoutstanding. 4 Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.03 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 22 Small Company Fund | Semiannual report See notes to financial statements CLASS R5 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.01 0.01 0.05 0.01 Net realized and unrealized gain (loss) oninvestments 2.52 3.35 (0.56) 2.08 Total from investmentoperations Lessdistributions From net investmentincome — — (0.03) — Non-recurringreimbursement — — — 0.03 4 Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 6.21 8 7.78 8.75 3.66 8 Expenses net of feewaivers 1.10 8 1.10 1.10 1.10 8 Net investmentincome 0.05 8 0.05 0.28 0.05 8 Portfolio turnover (%) 42 97 133 159 1 Six months ended 09-30-13.Unaudited. 2 Period from 4-30-10 (inception date) to 3-31-11. 3 Based on the average daily sharesoutstanding. 4 Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.03 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. CLASS R6 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.01 0.02 0.06 Net realized and unrealized gain oninvestments 2.54 3.35 2.26 Total from investmentoperations Lessdistributions From net investmentincome — — (0.04) Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 10.79 7 18.63 15.46 7 Expenses net of feewaivers 1.04 7 1.04 1.04 7 Net investmentincome 0.11 7 0.11 0.55 7 Portfolio turnover (%) 42 97 133 8 1 Six months ended 9-30-13.Unaudited. 2 Period from 9-1-11 (inception date) to 3-31-12. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. See notes to financial statements Semiannual report | Small Company Fund 23 CLASS ADV SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 3-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.02) (0.04) 0.01 (0.01) (0.01) Net realized and unrealized gain (loss) oninvestments 2.51 3.33 (0.57) 3.60 2.12 Total from investmentoperations Non-recurringreimbursement — — — 0.03 4 — Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $1 — 7 $1 $1 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 4.37 8 4.91 4.34 4.99 2.76 8 Expenses net of feewaivers 1.34 8 1.34 1.34 1.34 1.33 8 Net investment income(loss) (0.19) 8 (0.20) 0.03 (0.07) (0.17) 8 Portfolio turnover (%) 42 97 133 159 42 9 1 Six months ended 9-30-13.Unaudited. 2 Period from 12-14-09 (inception date) to 3-31-10. 3 Based on the average daily sharesoutstanding. 4 Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.03 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 11-1-09 to 3-31-10. 24 Small Company Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Small Company Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek maximum long-term total return. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class ADV shares as available to investors who acquired Class A as a result of the reorganization of the FMA Small Company Portfolio into the fund and are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage, and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P. M . , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities, including exchange-traded funds, held by the fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last quoted bid or evaluated price. Investments by the funds in open-end mutual funds are valued at their respective net asset values each business day. Certain securities traded only in the over-the-counter (OTC) market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Semiannual report | Small Company Fund 25 Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of September 30, 2013, all investments are categorized as Level 1 under the hierarchy described above. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Real estate investment trusts. The fund may invest in real estate investment trusts (REITs). Distributions from REITs may be recorded as income and subsequently characterized by the REIT at the end of the fiscal year as a reduction of cost of investments and/or as a realized gain. As a result, the fund will estimate the components of distributions from these securities. Such estimates are revised when the actual components of the distributions are known. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended September 30, 2013 were $307. For the six months ended September 30, 2013, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. 26 Small Company Fund | Semiannual report Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, the fund had a capital loss carryforward of $14,667,683 available to offset future net realized capital gains as of March 31, 2013 which expires as follows: March 31, 2016 — $3,030,785 and March 31, 2017 — $11,636,898. As of March 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund typically declares and pays dividends and capital gain distributions, if any, at least annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals, net operating losses, litigation proceeds and real estate investment trusts. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Advisor) serves as investment advisor for the Trust. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the Trust. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Semiannual report | Small Company Fund 27 Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.90% of the first $500,000,000 of the fund’s average daily net assets; (b) 0.85% of the next $500,000,000 of the fund’s average daily net assets; and (c) 0.80% of the fund’s average daily net assets in excess of $1,000,000,000. The Advisor has a subadvisory agreement with Fiduciary Management Associates, LLC. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, the Advisor contractually agreed to waive a portion of its management fee for certain portfolios (the participating portfolios) of the Trust, John Hancock Funds, John Hancock Funds II, and John Hancock Variable Insurance Trust. The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each portfolio. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. The advisor has contractually agreed to reduce its management fee or, if necessary, make payment to the fund to the extent necessary to maintain the fund’s total operating expense at 1.50%, 1.14%, 1.80%, 1.55%, 1.70%, 1.30%, 1.10%, 1.04%, and 1.34% for Class A, Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, and Class ADV shares, respectively, excluding certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. The current expense limitation agreement expires on June 30, 2014, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. For the six month ended September 30, 2013, these expense reductions amounted to the following: EXPENSE CLASS REDUCTIONS Class A $2,396 Class I 2,169 Class R1 6,329 Class R2 6,698 Class R3 6,756 Class R4 6,709 Class R5 6,757 Class R6 6,912 Class ADV 7,527 Total The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the six months ended September 30, 2013 were equivalent to a net annual effective rate of 0.84% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended September 30, 2013 amounted to an annual rate of 0.02% of the fund’s average daily net assets. 28 Small Company Fund | Semiannual report Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class R1, Class R2, Class R3, Class R4 and Class ADV shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R1, Class R2, Class R3, Class R4 and Class R5 shares, the fund pays for certain other services. The fund pays up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares: CLASS 12b–1 FEE SERVICE FEE Class A 0.30% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% Class ADV 0.25% — The fund’s distributor has contractually agreed to waive 0.10% of the Rule 12b-1 fees of Class R4 shares. This waiver agreement will remain in effect through June 30, 2014, unless renewed by mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $38 for the six months ended September 30, 2013. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $337,362 for the six months ended September 30, 2013. Of this amount, $56,844 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $276,106 was paid as sales commissions to broker-dealers and $4,412 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended September 30, 2013, CDSCs received by the Distributor amounted to $12 for Class A shares. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended September 30, 2013 were: Semiannual report | Small Company Fund 29 DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE Class A $192,089 $97,734 $9,539 $10,282 Class I — 25,049 8,076 2,688 Class R1 4,008 134 6,682 117 Class R2 337 26 6,902 37 Class R3 557 18 6,683 67 Class R4 133 9 6,683 37 Class R5 115 31 6,683 59 Class R6 — 17 6,822 101 Class ADV 622 380 7,181 187 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to the fund based on its net assets relative to other funds within the John Hancock funds complex. Note 5 — Fund share transactions Transactions in fund shares for the six months ended September 30, 2013 and for the year ended March 31, 2013 were as follows: Six months ended 9-30-13 Year ended 3-31-13 Shares Amount Shares Amount Class A shares Sold 720,053 $17,994,293 648,171 $13,996,105 Repurchased (412,189) (10,249,750) (1,849,095) (38,523,453) Net increase (decrease) Class I shares Sold 102,642 $2,603,974 363,132 $7,645,212 Repurchased (387,073) (9,949,698) (1,604,409) (33,154,811) Net decrease Class R1 shares Sold 20,063 $475,152 47,491 $991,428 Repurchased (12,568) (309,899) (15,819) (322,300) Net increase Class R2 shares Sold 5,721 $144,257 — — Net increase — — Class R3 shares Sold 1,662 $40,921 4,475 $92,681 Repurchased (15,575) (365,877) (7,140) (146,770) Net decrease Class R4 shares Sold 111 $2,788 1,685 $34,269 Repurchased (589) (13,720) (799) (18,743) Net increase (decrease) Class R5 shares 30 Small Company Fund | Semiannual report Six months ended 9-30-13 Year ended 3-31-13 Shares Amount Shares Amount Sold 1,979 $50,741 2,226 $47,492 Repurchased (1,619) (41,009) (871) (18,207) Net increase Class R6 shares Sold 98 $2,454 99 $2,224 Repurchased (120) (3,208) (46) (919) Net increase (decrease) 53 Class ADV shares Sold — — 119 $2,527 Repurchased (20) ($469) (4,396) (96,756) Net decrease Total net increase (decrease) Affiliates of the fund owned 48%, 43% and 97% of shares of beneficial interest of Class R2, Class R4 and Class R6, respectively, on September 30, 2013. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $73,892,259 and $74,837,404, respectively, for the six months ended September 30, 2013. Semiannual report | Small Company Fund 31 Continuation of Investment Advisory and Subadvisory Agreements Evaluation of Advisory and Subadvisory Agreements by the Board of Trustees This section describes the evaluation by the Board of Trustees (the Board) of John Hancock Funds III (the Trust) of the Advisory Agreement (the Advisory Agreement) with John Hancock Investment Management Services, LLC (the Advisor) and the Subadvisory Agreement (the Subadvisory Agreement) with Fiduciary Management Associates, LLC (the Subadvisor) for John Hancock Small Company Fund (the fund). The Advisory Agreement and Subadvisory Agreement are collectively referred to as the Agreements. Approval of Advisory and Subadvisory Agreements At in-person meetings held on May 16–17, 2013, the Board, including the Trustees who are not considered to be interested persons of the Trust under the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), reapproved for an annual period the continuation of the Advisory Agreement between the Trust and the Advisor and the Subadvisory Agreement between the Advisor and the Subadvisor with respect to the fund. In considering the Advisory Agreement and the Subadvisory Agreement, the Board received in advance of the meeting a variety of materials relating to the fund, the Advisor, and the Subadvisor, including comparative performance, fee and expense information for peer groups of similar mutual funds prepared by an independent third-party provider of mutual fund data; performance information for the fund’s benchmark index; and, with respect to the Subadvisor, comparative performance information for comparably managed accounts, as applicable; and other information provided by the Advisor and the Subadvisor regarding the nature, extent, and quality of services provided by the Advisor and the Subadvisor under their respective Agreements, as well as information regarding the Advisor’s revenues and costs of providing services to the fund and any compensation paid to affiliates of the Advisor. At the meeting at which the renewal of the Advisory Agreement and Subadvisory Agreement is considered, particular focus is given to information concerning fund performance, comparability of fees and total expenses, and profitability. However, the Board notes that the evaluation process with respect to the Advisor and the Subadvisor is an ongoing one. In this regard, the Board also took into account discussions with management and information provided to the Board at prior meetings with respect to the services provided by the Advisor and the Subadvisor to the fund, including quarterly performance reports prepared by management containing reviews of investment results and prior presentations from the Subadvisor with respect to the fund. The Board also considered the nature, quality, and extent of non-advisory services, if any, to be provided to the fund by the Advisor’s affiliates, including distribution services. Throughout the process, the Board asked questions of and requested additional information from management. The Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel throughout the process. The Independent Trustees also received a memorandum from their independent counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement In approving the Advisory Agreement with respect to the fund, the Board, including the Independent Trustees, considered a variety of factors, including those discussed below. The Board also considered other factors (including conditions and trends prevailing generally in the economy, the securities markets, and the industry) and does not treat any single factor as determinative and each Trustee may attribute different weights to different factors. The Board’s conclusions may be 32 Small Company Fund | Semiannual report based in part on its consideration of the advisory and subadvisory arrangements in prior years and on the Board’s ongoing regular review of fund performance and operations throughout the year. Nature, extent, and quality of services. Among the information received by the Board from the Advisor relating to the nature, extent, and quality of services provided to the fund, the Board reviewed information provided by the Advisor relating to its operations and personnel, descriptions of its organizational and management structure, and information regarding the Advisor’s compliance and regulatory history, including its Form ADV. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (CCO) regarding the fund’s compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considered the Advisor’s risk management processes. The Board considered that the Advisor is responsible for the management of the day-to-day operations of the fund, including, but not limited to, general supervision of and coordination of the services provided by the Subadvisor, and is also responsible for monitoring and reviewing the activities of the Subadvisor and other third-party service providers. In considering the nature, extent, and quality of the services provided by the Advisor, the Trustees also took into account their knowledge of the Advisor’s management and the quality of the performance of the Advisor’s duties through Board meetings, discussions, and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of the other trusts in the complex. In the course of their deliberations regarding the Advisory Agreement, the Board considered, among other things: (a) the skills and competency with which the Advisor has in the past managed the Trust’s affairs and its subadvisory relationship, the Advisor’s oversight and monitoring of the Subadvisor’s investment performance and compliance programs, such as the Subadvisor’s compliance with fund policies and objective; review of brokerage matters, including with respect to trade allocation and best execution; and the Advisor’s timeliness in responding to performance issues; (b) the background, qualifications and skills of the Advisor’s personnel; (c) the Advisor’s compliance policies and procedures and its responsiveness to regulatory changes and mutual fund industry developments; (d) the Advisor’s administrative capabilities, including its ability to supervise the other service providers for the fund; (e) the financial condition of the Advisor and whether it has the financial wherewithal to provide a high level and quality of services to the fund; and (f) the Advisor’s reputation and experience in serving as an investment adviser to the Trust and the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that the Advisor may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the fund. Investment performance. In considering the fund’s performance, the Board noted that it reviews at its regularly scheduled meetings information about the fund’s performance results. In connection with the consideration of the Advisory Agreement, the Board: Semiannual report | Small Company Fund 33 (a) reviewed information prepared by management regarding the fund’s performance; (b) considered the comparative performance of the fund’s benchmark; (c) considered the performance of comparable funds, if any, as included in the report prepared by an independent third-party provider of mutual fund data. Such report included the fund’s ranking within a smaller group of peer funds and the fund’s ranking within broader groups of funds; and (d) took into account the Advisor’s analysis of the fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally. The Board noted that the fund underperformed its benchmark index and peer group average for the one-, three- and five-year periods ended December 31, 2012. The Board noted that the fund’s performance is being closely monitored. The Board took into account management’s discussion of the fund’s performance and potential options with respect to the future of the fund. The Board concluded that the fund’s performance is being monitored and reasonably addressed. Fees and expenses. The Board reviewed comparative information prepared by an independent third-party provider of mutual fund data, including, among other data, the fund’s contractual and net management fees and total expenses as compared to similarly situated investment companies deemed to be comparable to the fund. The Board considered the fund’s ranking within a smaller group of peer funds chosen by the independent third-party provider, as well as the fund’s ranking within a broader group of funds. In comparing the fund’s contractual and net management fees to those of comparable funds, the Board noted that such fees include both advisory and administrative costs. The Board noted that net management fees for this fund are lower than the peer group median and that total expenses for this fund are higher than the peer group median. The Board took into account management’s discussion of the fund’s expenses. The Board also noted that the fund’s distributor, an affiliate of the Advisor, waived a portion of its Rule 12b-1 fee for one of the share classes of the fund. The Board took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Advisor after payment of the subadvisory fee. The Board also took into account that management had agreed to implement an overall fee waiver across a number of funds in the complex, including the fund, which is discussed further below. The Board also noted that the Advisor has agreed to fee waivers and/or expense reimbursements with respect to total operating expenses for each share class of the fund. The Board also noted that the Advisor pays the subadvisory fees of the fund, and that such fees are negotiated at arm’s length with respect to the Subadvisor. The Board also noted management’s discussion of the fund’s expenses, as well as certain actions taken over the past several years to reduce the fund’s operating expenses. The Board reviewed information provided by the Advisor concerning investment advisory fees charged to other clients (including other funds in the complex) having similar investment mandates, if any. The Board considered any differences between the Advisor’s and Subadvisor’s services to the fund and the services they provide to other comparable clients or funds. The Board concluded that the advisory fee paid with respect to the fund is reasonable. Profitability/indirect benefits. In considering the costs of the services to be provided and the profits to be realized by the Advisor and its affiliates from the Advisor’s relationship with the Trust, the Board: 34 Small Company Fund | Semiannual report (a) reviewed financial information of the Advisor; (b) reviewed and considered an analysis presented by the Advisor regarding the net profitability to the Advisor and its affiliates with respect to the fund; (c) received and reviewed profitability information with respect to the John Hancock fund complex as a whole; (d) received information with respect to the Advisor’s allocation methodologies used in preparing the profitability data; (e) considered that the Advisor also provides administrative services to the fund on a cost basis pursuant to an administrative services agreement; (f) noted that affiliates of the Advisor provide transfer agency services and distribution services to the fund, and that the Trust’s distributor also receives Rule 12b-1 payments to support distribution of the fund; (g) noted that the Advisor also derives reputational and other indirect benefits from providing advisory services to the fund; (h) noted that the subadvisory fees for the fund are paid by the Advisor and are negotiated at arm’s length; and (i) considered that the Advisor should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to the fund and the entrepreneurial risk that it assumes as Advisor. Based upon its review, the Board concluded that the level of profitability, if any, of the Advisor and its affiliates from their relationship with the fund was reasonable and not excessive. Economies of scale. In considering the extent to which economies of scale would be realized as the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders, the Board: (a) considered that the Advisor has agreed, effective June 1, 2013, to waive its management fee for the fund and each of the other open-end funds of John Hancock Funds II, John Hancock Funds III, each other John Hancock fund (except those listed below) (the Participating Portfolios) or otherwise reimburse the expenses of the Participating Portfolios as follows (the Reimbursement): The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $75 billion but is less than or equal to $125 billion, 0.0125% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $125 billion but is less than or equal to $150 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $150 billion. (The funds that are not Participating Portfolios as of the date of this semiannual report are each of the fund of funds, money market funds, index funds and closed-end funds); (b) reviewed the Trust’s advisory fee structure and the incorporation therein of any subadvisory fee breakpoints in the advisory fees charged and concluded that (i) the fund’s fee structure contains breakpoints at the subadvisory fee level and that such breakpoints are reflected as breakpoints in the advisory fees for the fund and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of the fund to benefit Semiannual report | Small Company Fund 35 from economies of scale if the fund grows. The Board also took into account management’s discussion of the fund’s advisory fee structure; and (c) the Board also considered the effect of the fund’s growth in size on its performance and fees. The Board also noted that if the fund’s assets increase over time, the fund may realize other economies of scale. Approval of Subadvisory Agreement In making its determination with respect to approval of the Subadvisory Agreement, the Board reviewed: (1) information relating to the Subadvisor’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of the fund, and comparative performance information relating to the fund’s benchmark and comparable funds; (3) the subadvisory fee for the fund, including breakpoints, and comparative fee information, where available, prepared by an independent third-party provider of mutual fund data; and (4) information relating to the nature and scope of any material relationships and their significance to the Trust’s Advisor and Subadvisor. Nature, extent, and quality of services. With respect to the services provided by the Subadvisor, the Board received information provided to the Board by the Subadvisor, including the Subadvisor’s Form ADV, as well as took into account information presented throughout the past year. The Board considered the Subadvisor’s current level of staffing and its overall resources, as well as received information relating to the Subadvisor’s compensation program. The Board reviewed the Subadvisor’s history and investment experience, as well as information regarding the qualifications, background, and responsibilities of the Subadvisor’s investment and compliance personnel who provide services to the fund. The Board also considered, among other things, the Subadvisor’s compliance program and any disciplinary history. The Board also considered the Subadvisor’s risk assessment and monitoring process. The Board reviewed the Subadvisor’s regulatory history, including whether it was currently involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board noted that the Advisor conducts regular, periodic reviews of the Subadvisor and its operations, including regarding investment processes and organizational and staffing matters. The Board also noted that the Trust’s CCO and his staff conduct regular, periodic compliance reviews with the Subadvisor and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisor and procedures reasonably designed by it to assure compliance with the federal securities laws. The Board also took into account the financial condition of the Subadvisor. The Board considered the Subadvisor’s investment process and philosophy. The Board took into account that the Subadvisor’s responsibilities include the development and maintenance of an investment program for the fund, that is consistent with the fund’s investment objective, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these services. The Board also received information with respect to the Subadvisor’s brokerage policies and practices, including with respect to best execution and soft dollars. Subadvisor compensation. In considering the cost of services to be provided by the Subadvisor and the profitability to the Subadvisor of its relationship with the fund, the Board noted that the fees under the Subadvisory Agreement are paid by the Advisor and not the fund. 36 Small Company Fund | Semiannual report The Board also relied on the ability of the Advisor to negotiate the Subadvisory Agreement with the Subadvisor, which is not affiliated with the Advisor, and the fees thereunder at arm’s length. As a result, the costs of the services to be provided and the profits to be realized by the Subadvisor from its relationship with the Trust were not a material factor in the Board’s consideration of the Subadvisory Agreement. The Board also received information regarding the nature and scope (including their significance to the Advisor and its affiliates and to the Subadvisor) of any material relationships with respect to the Subadvisor, which includes arrangements in which the Subadvisor or its affiliates provide advisory, distribution, or management services in connection with financial products sponsored by the Trust’s Advisor or its affiliates, and may include other registered investment companies, a 529 education savings plan, managed separate account, and exempt group annuity contracts sold to qualified plans. The Board also received information and took into account any other potential conflicts of interest the Advisor might have in connection with the Subadvisory Agreement. In addition, the Board considered other potential indirect benefits that the Subadvisor and its affiliates may receive from the Subadvisor’s relationship with the fund, such as the opportunity to provide advisory services to additional funds in the John Hancock fund complex and reputational benefits. Subadvisory fees. The Board considered that the fund pays an advisory fee to the Advisor and that, in turn, the Advisor pays a subadvisory fee to the Subadvisor. The Board also took into account the subadvisory fees paid by the Advisor to the Subadvisor with respect to the fund to fees charged by the fund’s Subadvisor to manage other subadvised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. Subadvisor performance. As noted above, the Board considered the fund’s performance as compared to the fund’s peer group and benchmark and noted that the Board reviews information about the fund’s performance results at its regularly scheduled meetings. The Board noted the Advisor’s expertise and resources in monitoring the performance, investment style, and risk-adjusted performance of the Subadvisor. The Board was mindful of the Advisor’s focus on the Subadvisor’s performance. The Board also noted the Subadvisor’s long-term performance record for similar accounts, as applicable. The Board’s decision to approve the Subadvisory Agreement was based on a number of determinations, including the following: (1) The Subadvisor has extensive experience and demonstrated skills as a manager; (2) The performance of the fund is being monitored and reasonably addressed; (3) The subadvisory fees are reasonable in relation to the level and quality of services being provided; and (4) Subadvisory fee breakpoints are reflected as breakpoints in the advisory fees for the fund in order to permit shareholders to benefit from economies of scale if the fund grows. * * * Based on the Board’s evaluation of all factors that the Board deemed to be material, including those factors described above, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and the Subadvisory Agreement would be in the best interest of the fund and its shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and Subadvisory Agreement for an additional one-year period. Semiannual report | Small Company Fund 37 More information Trustees Investment advisor James M. Oates, Chairman John Hancock Investment Management Steven R. Pruchansky, Vice Chairman Services, LLC Charles L. Bardelis * James R. Boyle † Subadvisor Craig Bromley † Fiduciary Management Associates, LLC Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 38 Small Company Fund | Semiannual report 800-225-5291 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Small Company Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 348SA 9/13 MF160000 11/13 A look at performance Total returns for the period ended September 30, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 1 23.90 13.66 11.60 5.70 23.90 89.72 199.71 Class C 1 28.47 13.94 11.31 9.86 28.47 92.07 191.97 Class I 30.79 15.21 12.59 11.44 30.79 103.00 227.41 Class R2 30.32 14.65 11.99 11.24 30.32 98.11 210.42 Class R4 30.46 15.03 12.41 11.25 30.06 101.40 222.25 Class R6 30.91 15.30 12.66 11.51 30.91 103.79 229.48 Class ADV 30.43 14.81 12.17 11.25 30.43 99.52 215.28 Index † 27.77 11.86 10.91 7.64 27.77 75.15 181.74 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class C shares. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R2, Class R4, Class R6, and Class ADV shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-14 for Class R2, Class R4, Class R6, and Class ADV shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class C Class I Class R2 Class R4*^ Class R6 Class ADV Net (%) 1.27 2.08 0.93 1.40 1.15 0.89 1.25 Gross (%) 1.27 2.08 0.93 2.36 1.28 0.89 3.74 * Expenses have been estimated for the class’s first full year of operations. ^ The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement will remain in effect through 6-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Russell Midcap Value Index. See the following page for footnotes. 6 Disciplined Value Mid Cap Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class C 3 9-30-03 $29,197 $29,197 $28,174 Class I 2 9-30-03 32,741 32,741 28,174 Class R2 2 9-30-03 31,042 31,042 28,174 Class R4 2 9-30-03 32,225 32,225 28,174 Class R6 2 9-30-03 32,948 32,948 28,174 Class ADV 2 9-30-03 31,528 31,528 28,174 Russell Midcap Value Index is an unmanaged index that measures the performance of those Russell midcap companies with lower price-to-book ratios and lower forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 After the close of business on 7-9-10, holders of Investor Class Shares and Institutional Class Shares of the former Robeco Boston Partners Mid Cap Value Fund (the predecessor fund) became owners of an equal number of full and fractional Class A and Class I shares, respectively, of John Hancock Disciplined Value Mid Cap Fund. Class A, Class I, and Class ADV shares were first offered on 7-12-10. The returns prior to this date for Class A and Class ADV shares are those of the predecessor fund’s Investor Class Shares recalculated to reflect the gross fees and expenses of the fund’s Class A and Class ADV shares. For Class I shares, the returns prior to this date are those of the predecessor fund’s Institutional Class Shares recalculated to reflect the gross fees and expenses of the Fund’s Class I shares. Class C, Class R6, Class R2, and Class R4 shares were first offered on 8-15-11, 9-1-11, 3-1-12, and 7-2-13, respectively; the returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class C, Class R6, Class R2, and Class R4 shares, as applicable. 2 For certain types of investors, as described in the fund’s prospectuses. 3 The contingent deferred sales charge is not applicable. Semiannual report | Disciplined Value Mid Cap Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,112.30 $6.30 Class C 1,000.00 1,108.60 10.31 Class I 1,000.00 1,114.40 4.72 Class R2 1,000.00 1,112.40 6.62 Class R6 1,000.00 1,115.10 4.29 Class ADV 1,000.00 1,112.50 6.62 For the class noted below, the example assumes an account value of $1,000.00 on July 2, 2013, with the same investment held until September 30, 2013. Account value Ending value Expenses paid during on 7-2-13 on9-30-13 period ended 9-30-13 2 Class R4 1,000.00 1,065.30 2.93 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Disciplined Value Mid Cap Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 3 Class A $1,000.00 $1,019.10 $6.02 Class C 1,000.00 1,015.30 9.85 Class I 1,000.00 1,020.60 4.51 Class R2 1,000.00 1,018.80 6.33 Class R4 1,000.00 1,019.30 5.82 Class R6 1,000.00 1,021.00 4.10 Class ADV 1,000.00 1,018.80 6.33 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.19%, 1.95%, 0.89%, 1.25%, 0.81% and 1.25% for Class A, Class C, Class I, Class R2, Class R6 and Class ADV shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 2 Expenses are equal to the fund’s annualized expense ratio of 1.15% for Class R4 shares, multiplied by the average account value over the period, multiplied by 90/365 (to reflect the period). 3 Expenses are equal to the fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Disciplined Value Mid Cap Fund 9 Portfolio summary Top 10 Holdings (16.1% of Net Assets on 9-30-13) Lear Corp. 2.0% CBS Corp., Class B 1.6% Omnicare, Inc. 1.9% Torchmark Corp. 1.5% Towers Watson & Company, Class A 1.7% Marsh & McLennan Companies, Inc. 1.4% TD Ameritrade Holding Corp. 1.6% Crown Holdings, Inc. 1.4% McKesson Corp. 1.6% East West Bancorp, Inc. 1.4% Sector Composition Financials 27.0% Energy 6.3% Industrials 16.5% Materials 6.0% Information Technology 14.3% Utilities 5.1% Consumer Discretionary 10.4% Consumer Staples 2.7% Health Care 8.7% Short-Term Investments & Other 3.0% 1 As a percentage of net assets on 9-30-13. 2 Cash and cash equivalents not included. 3 The prices of medium and small company stocks can change more frequently and dramatically than those of large companies. Value stocks may not increase in price as anticipated or may decline further in value. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the fund’s prospectuses. 10 Disciplined Value Mid Cap Fund | Semiannual report Fund’s investments As of 9-30-13 (unaudited) Shares Value Common Stocks 97.0% (Cost $4,072,617,976) Consumer Discretionary 10.4% Auto Components 3.0% Lear Corp. 1,461,389 104,591,606 TRW Automotive Holdings Corp. (I) 675,025 48,136,033 Household Durables 1.1% Newell Rubbermaid, Inc. 1,956,939 53,815,824 Leisure Equipment & Products 0.8% Brunswick Corp. (L) 1,086,774 43,373,150 Media 2.2% CBS Corp., Class B 1,449,570 79,958,281 Omnicom Group, Inc. 523,395 33,204,179 Multiline Retail 1.6% Macy’s, Inc. 1,237,935 53,565,447 Nordstrom, Inc. (L) 529,795 29,774,479 Specialty Retail 1.7% Foot Locker, Inc. 911,975 30,952,432 Staples, Inc. (L) 1,775,475 26,010,709 Williams-Sonoma, Inc. 494,750 27,804,950 Consumer Staples 2.7% Beverages 1.7% Coca-Cola Enterprises, Inc. 565,915 22,755,442 Constellation Brands, Inc., Class A (I) 843,450 48,414,030 Dr. Pepper Snapple Group, Inc. 401,675 18,003,074 Food Products 0.5% Tyson Foods, Inc., Class A (L) 873,380 24,699,186 Tobacco 0.5% Lorillard, Inc. (L) 584,845 26,189,359 Energy 6.3% Energy Equipment & Services 1.0% Cameron International Corp. (I) 500,525 29,215,644 Ensco PLC, Class A 459,070 24,675,013 Oil, Gas & Consumable Fuels 5.3% Energen Corp. 536,590 40,990,110 EQT Corp. 468,590 41,573,305 See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 11 Shares Value Oil, Gas & Consumable Fuels (continued) Kosmos Energy, Ltd. (I) 1,776,547 $18,262,903 Marathon Oil Corp. 887,831 30,967,545 Marathon Petroleum Corp. 304,455 19,582,546 Noble Energy, Inc. 497,740 33,353,557 Rosetta Resources, Inc. (I) 693,358 37,760,277 SM Energy Company 192,768 14,879,762 Southwestern Energy Company (I) 558,250 20,309,135 Tesoro Corp. 252,510 11,105,390 Financials 27.0% Capital Markets 4.5% Raymond James Financial, Inc. 1,444,945 60,210,858 SEI Investments Company 999,966 30,908,949 State Street Corp. 468,770 30,821,628 TD Ameritrade Holding Corp. 3,167,185 82,916,903 The Charles Schwab Corp. 1,195,380 25,270,333 Commercial Banks 6.2% BB&T Corp. 2,023,845 68,304,769 Comerica, Inc. 990,235 38,926,138 East West Bancorp, Inc. 2,241,500 71,615,925 Fifth Third Bancorp 2,984,850 53,846,694 Huntington Bancshares, Inc. 4,765,435 39,362,493 SunTrust Banks, Inc. 1,413,760 45,834,099 Consumer Finance 1.3% Discover Financial Services 849,225 42,919,832 SLM Corp. 979,935 24,400,382 Diversified Financial Services 0.9% McGraw-Hill Financial, Inc. 373,819 24,518,788 Moody’s Corp. 296,990 20,887,307 Insurance 7.1% Alleghany Corp. (I) 131,643 53,927,555 Arch Capital Group, Ltd. (I) 383,550 20,761,562 Axis Capital Holdings, Ltd. 1,000,665 43,338,801 Loews Corp. 699,330 32,686,684 Marsh & McLennan Companies, Inc. 1,681,620 73,234,551 Reinsurance Group of America, Inc. 639,010 42,807,280 Symetra Financial Corp. 1,123,961 20,028,985 Torchmark Corp. (L) 1,082,419 78,313,015 Real Estate Investment Trusts 7.0% American Assets Trust, Inc. 519,877 15,861,447 Boston Properties, Inc. 561,600 60,035,040 BRE Properties, Inc. 742,810 37,705,036 Equity Residential 1,097,345 58,784,772 Kimco Realty Corp. 1,496,800 30,205,424 Regency Centers Corp. 752,549 36,385,744 SL Green Realty Corp. 441,885 39,257,063 Taubman Centers, Inc. 598,186 40,263,900 Ventas, Inc. 596,855 36,706,583 12 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements Shares Value Health Care 8.7% Health Care Equipment & Supplies 1.2% CareFusion Corp. (I) 1,666,675 61,500,308 Health Care Providers & Services 6.8% AmerisourceBergen Corp. 1,167,115 71,310,727 Chemed Corp. (L) 199,316 14,251,094 Cigna Corp. 849,575 65,298,335 DaVita HealthCare Partners, Inc. (I) 283,115 16,109,244 Humana, Inc. (L) 4,740 442,384 McKesson Corp. 642,315 82,409,015 Omnicare, Inc. (L) 1,786,545 99,153,248 Life Sciences Tools & Services 0.7% ICON PLC (I) 806,662 33,016,676 Industrials 16.5% Aerospace & Defense 2.3% Cubic Corp. 289,095 15,518,620 Curtiss-Wright Corp. 1,007,807 47,326,617 Huntington Ingalls Industries, Inc. 804,697 54,236,578 Building Products 0.6% Masco Corp. 1,488,020 31,665,066 Construction & Engineering 0.9% Fluor Corp. 624,885 44,341,840 Electrical Equipment 0.6% Hubbell, Inc., Class B 297,177 31,126,319 Industrial Conglomerates 0.4% Carlisle Companies, Inc. 276,770 19,454,163 Machinery 5.3% AGCO Corp. (L) 503,160 30,400,927 Dover Corp. 717,199 64,425,986 Flowserve Corp. 953,380 59,481,378 Parker Hannifin Corp. 573,550 62,356,356 Stanley Black & Decker, Inc. 376,270 34,078,774 Timken Company 368,810 22,276,124 Professional Services 5.5% Equifax, Inc. 610,520 36,539,622 FTI Consulting, Inc. (I)(L) 798,958 30,200,612 ManpowerGroup, Inc. 803,030 58,412,402 Robert Half International, Inc. 1,681,211 65,617,665 Towers Watson & Company, Class A 817,706 87,461,834 Trading Companies & Distributors 0.9% WESCO International, Inc. (I)(L) 587,415 44,954,870 Information Technology 14.3% Communications Equipment 1.1% Brocade Communications Systems, Inc. (I) 3,557,975 28,641,699 Harris Corp. 457,305 27,118,187 See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 13 Shares Value Computers & Peripherals 2.5% NetApp, Inc. (L) 522,415 $22,265,327 Seagate Technology PLC 1,029,645 45,036,672 Western Digital Corp. 952,330 60,377,722 Electronic Equipment, Instruments & Components 3.8% Arrow Electronics, Inc. (I) 1,191,787 57,837,423 Avnet, Inc. 1,381,599 57,626,494 Flextronics International, Ltd. (I) 6,122,448 55,653,052 TE Connectivity, Ltd. 442,119 22,892,922 Internet Software & Services 0.7% IAC/InterActiveCorp 624,684 34,151,474 IT Services 1.8% Alliance Data Systems Corp. (I)(L) 88,190 18,649,539 Amdocs, Ltd. 1,263,635 46,299,586 Global Payments, Inc. 132,180 6,751,754 Lender Processing Services, Inc. 708,455 23,570,298 Semiconductors & Semiconductor Equipment 2.7% Analog Devices, Inc. 1,138,445 53,563,837 LSI Corp. 6,656,985 52,057,623 ON Semiconductor Corp. (I) 4,661,714 34,030,512 Software 1.7% Activision Blizzard, Inc. 1,353,240 22,558,511 Symantec Corp. 2,534,325 62,724,544 Materials 6.0% Chemicals 1.2% H.B. Fuller Company 880,615 39,794,992 Minerals Technologies, Inc. 474,677 23,434,803 Containers & Packaging 4.1% Ball Corp. 264,210 11,857,745 Crown Holdings, Inc. (I) 1,713,480 72,445,934 Graphic Packaging Holding Company (I) 7,010,557 60,010,368 Owens-Illinois, Inc. (I) 1,459,545 43,815,541 Rock-Tenn Company, Class A 191,785 19,422,067 Paper & Forest Products 0.7% International Paper Company 781,015 34,989,472 Utilities 5.1% Electric Utilities 3.4% American Electric Power Company, Inc. 854,745 37,053,196 Edison International 1,166,835 53,744,420 Great Plains Energy, Inc. 897,865 19,932,603 NV Energy, Inc. 1,756,225 41,464,472 Westar Energy, Inc. (L) 732,335 22,446,068 Independent Power Producers & Energy Traders 0.4% AES Corp. 1,538,580 20,447,728 Multi-Utilities 1.3% Alliant Energy Corp. 732,464 36,293,591 Ameren Corp. 774,160 26,971,734 14 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements Yield (%) Shares Value Securities Lending Collateral 3.4% (Cost $172,465,137) John Hancock Collateral Investment Trust (W) 0.1739 (Y) 17,235,524 172,496,573 Short-Term Investments 1.5% (Cost $78,586,714) Money Market Funds 1.5% State Street Institutional US Government Money Market Fund 0.0000 (Y) $78,586,714 78,586,714 Total investments (Cost $4,323,669,827) † 101.9% Other assets and liabilities, net (1.9%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (L) A portion of this security is on loan as of 9-30-13. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 9-30-13. † At 9-30-13, the aggregate cost of investment securities for federal income tax purposes was $4,336,215,029. Net unrealized appreciation aggregated $869,138,860, of which $883,599,328 related to appreciated investment securities and $14,460,468 related to depreciated investment securities. See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 15 F I N A N C I A L S T A T E M E N TS Financial statements Statement of assets and liabilities 9-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $4,151,204,690) including $169,188,732 of securitiesloaned $5,032,857,316 Investments in affiliated issuers, at value (Cost $172,465,137) 172,496,573 Total investments, at value (Cost $4,323,669,827) Cash 1,634,949 Receivable for investmentssold 57,112,102 Receivable for fund sharessold 36,785,256 Dividends and interestreceivable 4,635,323 Receivable for securities lendingincome 20,028 Receivable due fromadvisor 228 Other receivables and prepaidexpenses 194,049 Totalassets Liabilities Payable for investmentspurchased 15,192,086 Payable for fund sharesrepurchased 9,860,932 Payable upon return of securitiesloaned 172,476,925 Payable toaffiliates Accounting and legal servicesfees 289,309 Transfer agentfees 452,491 Distribution and servicefees 15,510 Trustees’fees 412 Other liabilities and accruedexpenses 274,600 Totalliabilities Netassets Net assets consistof Paid-incapital $4,131,372,806 Undistributed net investmentincome 12,524,080 Accumulated net realized gain (loss) on investments 81,592,611 Net unrealized appreciation (depreciation) oninvestments 881,684,062 Netassets 16 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N TS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($2,077,154,622 ÷ 128,665,058shares) 1 $16.14 Class C ($187,331,061 ÷ 11,404,984shares) 1 $16.43 Class I ($2,595,676,506 ÷ 155,763,697shares) $16.66 Class R2 ($82,876,267 ÷ 4,986,390shares) $16.62 Class R4 ($501,953 ÷ 30,141shares) $16.65 Class R6 ($162,893,901 ÷ 9,771,145shares) $16.67 Class ADV ($739,249 ÷ 45,859shares) $16.12 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $16.99 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 17 F I N A N C I A L S T A T E M E N TS Statement of operations For the six-month period ended 9-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $30,026,662 Securitieslending 120,334 Interest 1,795 Total investmentincome Expenses Investment managementfees 14,512,243 Distribution and servicefees 2,572,803 Accounting and legal servicesfees 384,546 Transfer agentfees 2,367,971 Trustees’fees 68,500 State registrationfees 100,897 Printing andpostage 136,956 Professionalfees 62,349 Custodianfees 197,469 Registration and filingfees 114,482 Other 28,966 Totalexpenses Less expensereductions (89,060) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 58,021,344 Investments in affiliatedissuers 2,151 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 350,594,148 Investments in affiliatedissuers (13,060) Net realized and unrealizedgain Increase in net assets fromoperations 18 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N TS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 9-30-13 ended (Unaudited) 3-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $9,690,669 $11,243,225 Net realizedgain 58,023,495 30,985,395 Change in net unrealized appreciation(depreciation) 350,581,088 384,304,783 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA — (2,921,623) ClassI — (7,726,525) ClassR2 — (4,135) ClassR6 — (455,223) ClassADV — (2,703) Totaldistributions — From fund sharetransactions Totalincrease Netassets Beginning ofperiod 3,137,027,676 1,488,338,817 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 19 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 2 8-31-10 3 8-31-09 4 8-31-08 4 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 5 0.03 0.05 0.04 0.01 0.01 6 0.07 0.06 Net realized and unrealized gain (loss) oninvestments 1.60 2.09 0.42 3.32 0.60 (0.98) 7 (0.74) Total from investmentoperations Lessdistributions From net investmentincome — (0.04) — (0.01) (0.05) (0.07) (0.04) From net realizedgain — — (0.03) — — — 8 (1.36) Totaldistributions — Net asset value, end ofperiod Total return (%) 11 11 7 Ratios and supplementaldata Net assets, end of period (inmillions) $2,077 $1,169 $517 $171 $75 $14 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.19 12 1.27 1.33 1.35 12 1.56 1.93 1.73 Expenses net of fee waivers andcredits 1.19 12 1.27 1.29 1.25 12 1.25 1.25 1.25 Net investmentincome 0.34 12 0.38 0.32 0.10 12 0.09 1.09 0.55 Portfolio turnover (%) 22 55 41 27 38 58 64 1 Six months ended 9-30-13.Unaudited. 2 For the seven month period ended 3-31-11. The fund changed its fiscal year end from August 31 to March31. 3 After the close of business on 7-9-10, holders of Investor Class Shares of the former Robeco Boston Partners Mid Cap Value Fund (the predecessor fund) became owners of an equal number of full and fractional Class A shares of the John Hancock Disciplined Value Mid Cap Fund. These shares were first offered on 7-12-10. Additionally, the accounting and performance history of the Investor Class Shares of the predecessor fund was redesignated as that of John Hancock Disciplined Value Mid Cap Fund ClassA. 4 Audited by previous independent registered public accountingfirm. 5 Based on the average daily sharesoutstanding. 6 The amount shown for a share outstanding may differ with the distributions from net investment income for the period due to the timing of distributions in relations to fluctuations of shares outstanding during theperiod. 7 In 2009, the investment advisor fully reimbursed the fund for a loss on a transaction not meeting the fund’s investment guidelines, which otherwise would have reduced total return by 0.11% and net realized and unrealized gain/(loss) on investment by $0.01 pershare. 8 Less than $0.01 pershare. 9 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 10 Does not reflect the effect of sales charges, ifany. 11 Notannualized. 12 Annualized. 20 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements CLASS C SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.03) (0.05) (0.02) Net realized and unrealized gain oninvestments 1.64 2.13 2.16 Total from investmentoperations Lessdistributions From net realizedgain — — (0.03) Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $187 $90 $20 Ratios (as a percentage of average net assets): Expenses beforereductions 1.96 7 2.08 2.10 7 Expenses net of fee waivers andcredits 1.95 7 2.08 2.10 7 Net investmentloss (0.41) 7 (0.39) (0.26) 7 Portfolio turnover (%) 22 55 41 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class C shares is 8-15-11. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 21 CLASS I SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 2 8-31-10 3 8-31-09 4 8-31-08 4 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 5 0.05 0.09 0.07 0.03 0.04 6 0.09 0.08 Net realized and unrealized gain (loss) oninvestments 1.66 2.15 0.45 3.41 0.61 (1.01) 7 (0.76) Total from investmentoperations Lessdistributions From net investmentincome — (0.08) (0.03) (0.03) (0.07) (0.09) (0.06) From net realizedgain — — (0.03) — — — 8 (1.36) Totaldistributions — Net asset value, end ofperiod Total return (%) 9 10 10 7 Ratios and supplementaldata Net assets, end of period (inmillions) $2,596 $1,762 $948 $254 $87 $33 $35 Ratios (as a percentage of average net assets): Expenses beforereductions 0.89 11 0.93 0.98 0.99 11 1.28 1.69 1.48 Expenses net of fee waivers andcredits 0.89 11 0.93 0.98 0.99 11 1.00 1.00 1.00 Net investmentincome 0.63 11 0.71 0.63 0.37 11 0.41 1.33 0.80 Portfolio turnover (%) 22 55 41 27 38 58 64 1 Six months ended 9-30-13.Unaudited. 2 For the seven month period ended 3-31-11. The fund changed its fiscal year end from August 31 to March31. 3 After the close of business on 7-9-10, holders of Institutional Class Shares of the former Robeco Boston Partners Mid Cap Value Fund (the predecessor fund) became owners of an equal number of full and fractional Class I shares of the John Hancock Disciplined Value Mid Cap Fund. These shares were first offered on 7-12-10. Additionally, the accounting and performance history of the Institutional Class Shares of the predecessor fund was redesignated as that of John Hancock Disciplined Value Mid Cap Fund ClassI. 4 Audited by previous independent registered public accountingfirm. 5 Based on the average daily sharesoutstanding. 6 The amount shown for a share outstanding may differ with the distributions from net investment income for the period due to the timing of distributions in relations to fluctuations of shares outstanding during theperiod. 7 In 2009, the investment advisor fully reimbursed the fund for a loss on a transaction not meeting the fund’s investment guidelines, which otherwise would have reduced total return by 0.11% and net realized and unrealized gain/(loss) on investment by $0.01 pershare. 8 Less than $0.01 pershare. 9 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 10 Notannualized. 11 Annualized. 22 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements CLASS R2 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.03 0.05 0.01 Net realized and unrealized gain oninvestments 1.65 2.14 0.34 Total from investmentoperations Lessdistributions From net investmentincome — (0.03) — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $83 $15 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.25 7 2.15 16.13 7 Expenses net of fee waivers and credits 1.25 7 1.40 1.45 7 Net investmentincome 0.37 7 0.33 1.00 7 Portfolio turnover (%) 22 55 41 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. CLASS R4 SHARES Periodended 9-30-13 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.02 Net realized and unrealized gain oninvestments 1.00 Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $1 Ratios (as a percentage of average net assets): Expenses beforereductions 7.37 6 Expenses net of fee waivers andcredits 1.15 6 Net investmentincome 0.57 6 Portfolio turnover (%) 22 7 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R4 shares is 7-2-13. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-13 to 9-30-13. See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 23 CLASS R6 SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.06 0.11 0.08 Net realized and unrealized gain oninvestments 1.66 2.14 1.82 Total from investmentoperations Lessdistributions From net investmentincome — (0.09) (0.03) From net realizedgain — — (0.03) Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $163 $100 $2 Ratios (as a percentage of average net assets): Expenses beforereductions 0.81 6 0.89 4.22 6 Expenses including reductions and amountsrecaptured 0.81 6 0.89 0.99 6 Net investmentincome 0.71 6 0.84 1.25 6 Portfolio turnover (%) 22 55 41 7 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. CLASS ADV SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 2 8-31-10 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.02 0.04 0.04 0.01 — 5 Net realized and unrealized gain (loss) oninvestments 1.61 2.10 0.43 3.32 (0.21) Total from investmentoperations Lessdistributions From net investmentincome — (0.05) (0.01) (0.01) — From net realizedgain — — (0.03) — — Totaldistributions — — Net asset value, end ofperiod Total return (%) 6 7 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 $1 — 8 — 8 Ratios (as a percentage of average net assets): Expenses beforereductions 3.56 9 3.74 4.18 5.78 9 1.42 9 Expenses net of fee waivers andcredits 1.25 9 1.25 1.25 1.25 9 1.25 9 Net investment income(loss) 0.24 9 0.35 0.37 0.15 9 (0.37) 9 Portfolio turnover (%) 22 55 41 27 38 10 1 Six months ended 9-30-13.Unaudited. 2 For the seven month period ended 3-31-11. The fund changed its fiscal year end from August 31 to March31. 3 The inception date for Class ADV shares is 7-12-10. 4 Based on the average daily sharesoutstanding. 5 Less than 0.005 pershare. 6 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 7 Notannualized. 8 Less than $500,000. 9 Annualized. 10 Portfolio turnover is shown for the period from 9-1-09 to 8-31-10. 24 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Disciplined Value Mid Cap Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term growth of capital with current income as a secondary objective. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R2 and Class R4 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class ADV shares are available only to investors who acquired Class A shares as a result of the reorganization of the Robeco Boston Partners Mid Cap Value Fund (the predecessor fund) into the fund and is closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P. M . , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last quoted bid or evaluated price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Certain securities traded only in the over-the-counter (OTC) market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Semiannual report | Disciplined Value Mid Cap Fund 25 Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of September 30, 2013, all investments are categorized as Level 1 under the hierarchy described above. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain if amounts are estimable. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Real estate investment trusts. The fund may invest in real estate investment trusts (REITs). Distributions from REITs may be recorded as income and subsequently characterized by the REIT at the end of the fiscal year as a reduction of cost of investments and/or as a realized gain. As a result, the fund will estimate the components of distributions from these securities. Such estimates are revised when the actual components of the distributions are known. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the fund, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering its securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund is shown on the Statements of assets and liabilities as Payable upon return of securities loaned. 26 Disciplined Value Mid Cap Fund | Semiannual report Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended September 30, 2013 were $1,326. For the six months ended September 30, 2013, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. As of March 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals. Semiannual report | Disciplined Value Mid Cap Fund 27 Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Advisor) serves as investment advisor for the Trust. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the Trust. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.800% of the first $500,000,000 of the fund’s average daily net assets; (b) 0.775% of the next $500,000,000 of the fund’s average daily net assets; (c) 0.750% of the next $500,000,000 of the fund’s average daily net assets; (d) 0.725% of the next $1,000,000,000 of the fund’s average daily net assets; and (e) 0.700% of the fund’s average daily net assets in excess of $2,500,000,000. The Advisor has a subadvisory agreement with Robeco Investment Management, Inc. The fund is not responsible for payment of the subadvisory fees. The Advisor has contractually agreed to reduce its management fee or, if necessary, make payment to the fund to the extent necessary to maintain the fund’s total operating expenses at 1.40%, 1.15%, 0.95% and 1.25% for Class R2, Class R4, Class R6 and Class ADV shares, respectively, excluding certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. The current expense limitation agreements expire on June 30, 2014, except Class R6 which expires September 30, 2013, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. Prior to July 1, 2013 the Advisor contractually agreed to reimburse or limit certain expenses for certain share classes of the fund. This agreement excluded certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. The fee waivers and/or expense reimbursements were such that these expenses did not exceed 1.35%, 2.10% and 1.04% for Class A, Class C and Class I shares, respectively. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee for certain portfolios (the participating portfolios) of the Trust, John Hancock Funds, John Hancock Funds II, and John Hancock Variable Insurance Trust. The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. 28 Disciplined Value Mid Cap Fund | Semiannual report For the six months ended September 30, 2013, the expense reductions amounted to the following: EXPENSE CLASS REDUCTIONS Class A $29,051 Class C 2,642 Class I 42,339 Class R2 1,005 Class R4 3,220 Class R6 2,491 Class ADV 8,259 Total The investment management fees, including the impact of the waivers and reimbursements described above, incurred for the six months ended September 30, 2013 were equivalent to a net annual effective rate of 0.73% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These accounting and legal services fees incurred for the six months ended September 30, 2013 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class C, Class R2, Class R4 and Class ADV pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R2 and Class R4 shares, the fund pays for certain other services. The fund pays up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS 12b–1 FEE SERVICE FEE Class A 0.30% — Class C 1.00% — Class R2 0.25% 0.25% Class R4 0.25% 0.10% Class ADV 0.25% — Currently, only 0.25% is charged to Class A shares for 12b-1 fees. The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees of Class R4 shares. This waiver agreement will remain in effect through June 30, 2014, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $53 for the six months ended September 30, 2013. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $3,415,295 for the six months ended September 30, 2013. Of this amount, $512,952 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $2,893,884 was paid as sales commissions to broker-dealers and $8,459 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Semiannual report | Disciplined Value Mid Cap Fund 29 Class A and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended September 30, 2013, CDSCs received by the Distributor amounted to $4,223 and $8,316 for Class A and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended September 30, 2013 were: DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE Class A $1,838,108 $1,119,880 $35,721 $62,137 Class C 648,486 98,709 11,499 5,819 Class I — 1,128,987 25,356 68,185 Class R2 85,183 5,064 8,873 623 Class R4 131 13 3,304 16 Class R6 — 14,772 7,807 — Class ADV 895 547 8,337 176 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to the fund based on its net assets relative to other funds within the John Hancock funds complex. Interfund Lending Program. Pursuant to an Exemptive Order issued by the SEC, the fund, along with other funds advised by the Advisor, may be allowed to participate in an interfund lending program. This program provides an alternative credit facility allowing the funds to borrow from, or lend money to, other participating affiliated funds. At period end, no interfund loans were outstanding. The fund’s activity in this program during the period for which loans were outstanding was as follows: DAYS WEIGHTED AVERAGE WEIGHTED AVERAGE INTEREST BORROWER OR LENDER OUTSTANDING LOAN BALANCE INTEREST RATE INCOME Lender 1 $23,145,620 0.45% $286 30 Disciplined Value Mid Cap Fund | Semiannual report Note 5 — Fund share transactions Transactions in fund shares for the six months ended September 30, 2013 and for the year ended March 31, 2013 were as follows: Six months ended 9-30-13 Year ended 3-31-13 Shares Amount Shares Amount Class A shares Sold 58,232,619 $910,699,421 56,469,128 $711,395,855 Distributions reinvested 64 809 207,363 2,635,578 Repurchased (10,167,113) (155,332,188) (17,712,702) (224,518,358) Net increase Class C shares Sold 5,682,071 $89,904,064 4,948,361 $64,502,527 Repurchased (331,347) (5,236,043) (487,904) (6,303,855) Net increase Class I shares Sold 58,058,721 $924,824,235 78,343,767 $1,035,883,636 Distributions reinvested — — 397,873 5,208,153 Repurchased (20,163,050) (326,233,122) (35,018,145) (451,367,677) Net increase Class R2 shares Sold 4,436,738 $70,808,123 1,158,514 $16,418,697 Distributions reinvested — — 221 2,891 Repurchased (475,548) (7,540,064) (141,580) (2,063,617) Net increase Class R4 shares Sold 30,142 $484,833 — — Repurchased (1) (19) — — Net increase — — Class R6 shares Sold 3,781,480 $60,058,609 6,859,308 $86,493,579 Distributions reinvested — — 34,776 455,223 Repurchased (669,812) (10,558,103) (397,409) (5,208,065) Net increase Class ADV shares Sold 1,177 $18,000 797 $10,312 Distributions reinvested — — 213 2,703 Repurchased (3,108) (47,924) (22,653) (281,917) Net increase Total net increase Affiliates of the fund owned 21% of shares of beneficial interest of Class R4 on September 30, 2013. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $2,404,078,374 and $855,393,321, respectively, for the six months ended September 30, 2013. Semiannual report | Disciplined Value Mid Cap Fund 31 Continuation of Investment Advisory and Subadvisory Agreements Evaluation of Advisory and Subadvisory Agreements by the Board of Trustees This section describes the evaluation by the Board of Trustees (the Board) of John Hancock Funds III (the Trust) of the Advisory Agreement (the Advisory Agreement) with John Hancock Investment Management Services, LLC (the Advisor) and the Subadvisory Agreement (the Subadvisory Agreement) with Robeco Investment Management, Inc. (the Subadvisor) for John Hancock Disciplined Value Mid Cap Fund (the fund). The Advisory Agreement and Subadvisory Agreement are collectively referred to as the Agreements. Approval of Advisory and Subadvisory Agreements At in-person meetings held on May 16-17, 2013, the Board, including the Trustees who are not considered to be interested persons of the Trust under the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), reapproved for an annual period the continuation of the Advisory Agreement between the Trust and the Advisor and the Subadvisory Agreement between the Advisor and the Subadvisor with respect to the fund. In considering the Advisory Agreement and the Subadvisory Agreement, the Board received in advance of the meeting a variety of materials relating to the fund, the Advisor, and the Subadvisor, including comparative performance, fee and expense information for peer groups of similar mutual funds prepared by an independent third-party provider of mutual fund data; performance information for the fund’s benchmark index; and, with respect to the Subadvisor, comparative performance information for comparably managed accounts, as applicable; and other information provided by the Advisor and the Subadvisor regarding the nature, extent, and quality of services provided by the Advisor and the Subadvisor under their respective Agreements, as well as information regarding the Advisor’s revenues and costs of providing services to the fund and any compensation paid to affiliates of the Advisor. At the meeting at which the renewal of the Advisory Agreement and Subadvisory Agreement is considered, particular focus is given to information concerning fund performance, comparability of fees and total expenses, and profitability. However, the Board notes that the evaluation process with respect to the Advisor and the Subadvisor is an ongoing one. In this regard, the Board also took into account discussions with management and information provided to the Board at prior meetings with respect to the services provided by the Advisor and the Subadvisor to the fund, including quarterly performance reports prepared by management containing reviews of investment results and prior presentations from the Subadvisor with respect to the fund. The Board also considered the nature, quality, and extent of non-advisory services, if any, to be provided to the fund by the Advisor’s affiliates, including distribution services. Throughout the process, the Board asked questions of and requested additional information from management. The Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel throughout the process. The Independent Trustees also received a memorandum from their independent counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement In approving the Advisory Agreement with respect to the fund, the Board, including the Independent Trustees, considered a variety of factors, including those discussed below. The Board also considered other factors (including conditions and trends prevailing generally in the economy, the securities markets, and the industry) and does not treat any single factor as determinative and each Trustee may attribute different weights to different factors. The Board’s conclusions may be based in part 32 Disciplined Value Mid Cap Fund | Semiannual report on its consideration of the advisory and subadvisory arrangements in prior years and on the Board’s ongoing regular review of fund performance and operations throughout the year. Nature, extent, and quality of services. Among the information received by the Board from the Advisor relating to the nature, extent, and quality of services provided to the fund, the Board reviewed information provided by the Advisor relating to its operations and personnel, descriptions of its organizational and management structure, and information regarding the Advisor’s compliance and regulatory history, including its Form ADV. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (CCO) regarding the fund’s compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considered the Advisor’s risk management processes. The Board considered that the Advisor is responsible for the management of the day-to-day operations of the fund, including, but not limited to, general supervision of and coordination of the services provided by the Subadvisor, and is also responsible for monitoring and reviewing the activities of the Subadvisor and other third-party service providers. In considering the nature, extent, and quality of the services provided by the Advisor, the Trustees also took into account their knowledge of the Advisor’s management and the quality of the performance of the Advisor’s duties through Board meetings, discussions, and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of the other trusts in the complex. In the course of their deliberations regarding the Advisory Agreement, the Board considered, among other things: (a) the skills and competency with which the Advisor has in the past managed the Trust’s affairs and its subadvisory relationship, the Advisor’s oversight and monitoring of the Subadvisor’s investment performance and compliance programs, such as the Subadvisor’s compliance with fund policies and objectives; review of brokerage matters, including with respect to trade allocation and best execution; and the Advisor’s timeliness in responding to performance issues; (b) the background, qualifications and skills of the Advisor’s personnel; (c) the Advisor’s compliance policies and procedures and its responsiveness to regulatory changes and mutual fund industry developments; (d) the Advisor’s administrative capabilities, including its ability to supervise the other service providers for the fund; (e) the financial condition of the Advisor and whether it has the financial wherewithal to provide a high level and quality of services to the fund; and (f) the Advisor’s reputation and experience in serving as an investment adviser to the Trust and the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that the Advisor may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the fund. Investment performance. In considering the fund’s performance, the Board noted that it reviews at its regularly scheduled meetings information about the fund’s performance results. In connection with the consideration of the Advisory Agreement, the Board: Semiannual report | Disciplined Value Mid Cap Fund 33 (a) reviewed information prepared by management regarding the fund’s performance; (b) considered the comparative performance of the fund’s benchmark; (c) considered the performance of comparable funds, if any, as included in the report prepared by an independent third-party provider of mutual fund data. Such report included the fund’s ranking within a smaller group of peer funds and the fund’s ranking within broader groups of funds; and (d) took into account the Advisor’s analysis of the fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally. The Board noted that the fund underperformed its benchmark index for the one- and three-year periods and outperformed the index for the five-year period ended December 31, 2012. The Board also noted that the fund outperformed its peer group average for the one-, three- and five-year periods ended December 31, 2012. The Board noted the fund’s favorable performance relative to the benchmark index for the five-year period and relative to the peer group for the one-, three- and five-year periods. The Board concluded that the performance of the fund has generally been in line with or outperformed the historical performance of comparable funds. Fees and expenses. The Board reviewed comparative information prepared by an independent third-party provider of mutual fund data, including, among other data, the fund’s contractual and net management fees and total expenses as compared to similarly situated investment companies deemed to be comparable to the fund. The Board considered the fund’s ranking within a smaller group of peer funds chosen by the independent third-party provider, as well as the fund’s ranking within a broader group of funds. In comparing the fund’s contractual and net management fees to those of comparable funds, the Board noted that such fees include both advisory and administrative costs. The Board noted that net management fees and total expenses for this fund are higher than the peer group medians. The Board took into account management’s discussion of the fund’s expenses. The Board took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Advisor after payment of the subadvisory fee. The Board also took into account that management had agreed to implement an overall fee waiver across a number of funds in the complex, including the fund, which is discussed further below. The Board also noted that the Advisor has agreed to fee waivers and/or expense reimbursements with respect to the total operating expenses of certain share classes of the fund. The Board also noted that the Advisor pays the subadvisory fees of the fund, and that such fees are negotiated at arm’s length with respect to the Subadvisor. The Board also noted management’s discussion of the fund’s expenses, as well as certain actions taken over the past several years to reduce the fund’s operating expenses. The Board reviewed information provided by the Advisor concerning investment advisory fees charged to other clients (including other funds in the complex) having similar investment mandates, if any. The Board considered any differences between the Advisor’s and Subadvisor’s services to the fund and the services they provide to other comparable clients or funds. The Board concluded that the advisory fee paid with respect to the fund is reasonable. Profitability/indirect benefits. In considering the costs of the services to be provided and the profits to be realized by the Advisor and its affiliates from the Advisor’s relationship with the Trust, the Board: 34 Disciplined Value Mid Cap Fund | Semiannual report (a) reviewed financial information of the Advisor; (b) reviewed and considered an analysis presented by the Advisor regarding the net profitability to the Advisor and its affiliates with respect to the fund; (c) received and reviewed profitability information with respect to the John Hancock fund complex as a whole; (d) received information with respect to the Advisor’s allocation methodologies used in preparing the profitability data; (e) considered that the Advisor also provides administrative services to the fund on a cost basis pursuant to an administrative services agreement; (f) noted that affiliates of the Advisor provide transfer agency services and distribution services to the fund, and that the Trust’s distributor also receives Rule 12b-1 payments to support distribution of the fund; (g) noted that the Advisor also derives reputational and other indirect benefits from providing advisory services to the fund; (h) noted that the subadvisory fees for the fund are paid by the Advisor and are negotiated at arm’s length; and (i) considered that the Advisor should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to the fund and the entrepreneurial risk that it assumes as Advisor. Based upon its review, the Board concluded that the level of profitability, if any, of the Advisor and its affiliates from their relationship with the fund was reasonable and not excessive. Economies of scale. In considering the extent to which economies of scale would be realized as the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders, the Board: (a) considered that the Advisor has agreed, effective June 1, 2013, to waive its management fee for the fund and each of the other open-end funds of John Hancock Funds II, John Hancock Funds III, each other John Hancock fund (except those listed below) (the Participating Portfolios) or otherwise reimburse the expenses of the Participating Portfolios as follows (the Reimbursement): The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $75 billion but is less than or equal to $125 billion, 0.0125% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $125 billion but is less than or equal to $150 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $150 billion. (The funds that are not Participating Portfolios as of the date of this semiannual report are each of the fund of funds, money market funds, index funds and closed-end funds); (b) reviewed the Trust’s advisory fee structure and the incorporation therein of any subadvisory fee breakpoints in the advisory fees charged and concluded that (i) the fund’s fee structure contains breakpoints at the subadvisory fee level and that such breakpoints are reflected as breakpoints in the advisory fees for the fund and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of the fund to benefit Semiannual report | Disciplined Value Mid Cap Fund 35 from economies of scale if the fund grows. The Board also took into account management’s discussion of the fund’s advisory fee structure; and (c) the Board also considered the effect of the fund’s growth in size on its performance and fees. The Board also noted that if the fund’s assets increase over time, the fund may realize other economies of scale. Approval of Subadvisory Agreement In making its determination with respect to approval of the Subadvisory Agreement, the Board reviewed: (1) information relating to the Subadvisor’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of the fund, and comparative performance information relating to the fund’s benchmark and comparable funds; (3) the subadvisory fee for the fund, including breakpoints, and comparative fee information, where available, prepared by an independent third-party provider of mutual fund data; and (4) information relating to the nature and scope of any material relationships and their significance to the Trust’s Advisor and Subadvisor. Nature, extent, and quality of services. With respect to the services provided by the Subadvisor, the Board received information provided to the Board by the Subadvisor, including the Subadvisor’s Form ADV, as well as took into account information presented throughout the past year. The Board considered the Subadvisor’s current level of staffing and its overall resources, as well as received information relating to the Subadvisor’s compensation program. The Board reviewed the Subadvisor’s history and investment experience, as well as information regarding the qualifica-tions, background, and responsibilities of the Subadvisor’s investment and compliance personnel who provide services to the fund. The Board also considered, among other things, the Subadvisor’s compliance program and any disciplinary history. The Board also considered the Subadvisor’s risk assessment and monitoring process. The Board reviewed the Subadvisor’s regulatory history, including whether it was currently involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board noted that the Advisor conducts regular, periodic reviews of the Subadvisor and its operations, including regarding investment processes and organizational and staffing matters. The Board also noted that the Trust’s CCO and his staff conduct regular, periodic compliance reviews with the Subadvisor and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisor and procedures reasonably designed by it to assure compliance with the federal securities laws. The Board also took into account the financial condition of the Subadvisor. The Board considered the Subadvisor’s investment process and philosophy. The Board took into account that the Subadvisor’s responsibilities include the development and maintenance of an investment program for the fund, that is consistent with the fund’s investment objectives, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these services. The Board also received information with respect to the Subadvisor’s brokerage policies and practices, including with respect to best execution and soft dollars. Subadvisor compensation. In considering the cost of services to be provided by the Subadvisor and the profitability to the Subadvisor of its relationship with the fund, the Board noted that the fees under the Subadvisory Agreement are paid by the Advisor and not the fund. 36 Disciplined Value Mid Cap Fund | Semiannual report The Board also relied on the ability of the Advisor to negotiate the Subadvisory Agreement with the Subadvisor, which is not affiliated with the Advisor, and the fees thereunder at arm’s length. As a result, the costs of the services to be provided and the profits to be realized by the Subadvisor from its relationship with the Trust were not a material factor in the Board’s consideration of the Subadvisory Agreement. The Board also received information regarding the nature and scope (including their significance to the Advisor and its affiliates and to the Subadvisor) of any material relationships with respect to the Subadvisor, which includes arrangements in which the Subadvisor or its affiliates provide advisory, distribution, or management services in connection with financial products sponsored by the Trust’s Advisor or its affiliates, and may include other registered investment companies, a 529 education savings plan, managed separate account, and exempt group annuity contracts sold to qualified plans. The Board also received information and took into account any other potential conflicts of interest the Advisor might have in connection with the Subadvisory Agreement. In addition, the Board considered other potential indirect benefits that the Subadvisor and its affili-ates may receive from the Subadvisor’s relationship with the fund, such as the opportunity to provide advisory services to additional funds in the John Hancock fund complex and reputational benefits. Subadvisory fees. The Board considered that the fund pays an advisory fee to the Advisor and that, in turn, the Advisor pays a subadvisory fee to the Subadvisor. The Board also took into account the subadvisory fees paid by the Advisor to the Subadvisor with respect to the fund to fees charged by the fund’s Subadvisor to manage other subadvised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. Subadvisor performance. As noted above, the Board considered the fund’s performance as compared to the fund’s peer group and benchmark and noted that the Board reviews information about the fund’s performance results at its regularly scheduled meetings. The Board noted the Advisor’s expertise and resources in monitoring the performance, investment style, and risk-adjusted performance of the Subadvisor. The Board was mindful of the Advisor’s focus on the Subadvisor’s performance. The Board also noted the Subadvisor’s long-term performance record for similar accounts, as applicable. The Board’s decision to approve the Subadvisory Agreement was based on a number of determinations, including the following: (1) The Subadvisor has extensive experience and demonstrated skills as a manager; (2) The performance of the fund generally has been in line with or outperformed the historical performance of comparable funds and the fund’s overall performance is satisfactory; (3) The subadvisory fees are reasonable in relation to the level and quality of services being provided; and (4) Subadvisory fee breakpoints are reflected as breakpoints in the advisory fees for the fund in order to permit shareholders to benefit from economies of scale if the fund grows. * * * Based on the Board’s evaluation of all factors that the Board deemed to be material, including those factors described above, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and the Subadvisory Agreement would be in the best interest of the fund and its shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and Subadvisory Agreement for an additional one-year period. Semiannual report | Disciplined Value Mid Cap Fund 37 More information Trustees Investment advisor James M. Oates, Chairman John Hancock Investment Management Steven R. Pruchansky, Vice Chairman Services, LLC Charles L. Bardelis * James R. Boyle † Subadvisor Craig Bromley † Robeco Investment Management, Inc. Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 38 Disciplined Value Mid Cap Fund | Semiannual report 800-225-5291 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Disciplined Value Mid Cap Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 363SA 9/13 MF160001 11/13 A look at performance Total returns for the period ended September 30, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 10.89 5.55 7.05 2.02 10.89 30.98 97.71 Class I 17.17 6.85 7.71 7.62 17.17 39.26 110.17 Class R2 16.80 6.73 7.56 7.47 16.80 38.48 107.33 Class R4 17.02 6.98 7.83 7.54 17.02 40.12 112.43 Class R6 17.36 7.26 8.10 7.72 17.36 41.94 117.88 Class NAV 17.39 7.27 8.12 7.74 17.39 42.01 118.31 Index 1 † 22.00 6.64 8.68 9.83 22.00 37.92 129.92 Index 2 † 23.25 6.66 8.90 11.44 23.25 38.06 134.53 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charge on Class A shares of 5%. Sales charges are not applicable to Class I, Class R2, Class R4, Class R6, or Class NAV shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-14 for Class A, Class I, Class R2, Class R4 and Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class I Class R2* Class R4*ˆ Class R6* Class NAV Net (%) 1.60 1.29 1.68 1.43 1.10 1.08 Gross (%) 1.99 2.08 1.70 1.55 1.20 1.08 * Expenses have been estimated for the classes’ first full year of operations. ˆ The fund’s distributor has contractually agreed to waive 0.10% of 12b-1 fees of Class R4 shares. The current waiver agreement will remain in effect through June 30, 2014. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the MSCI World ex-USA Index; Index 2 is the MSCI World ex-USA Value Index. See the following page for footnotes. 6 International Value Equity Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class I 3 9-30-03 $21,017 $21,017 $22,992 $23,453 Class R2 3 9-30-03 20,733 20,733 22,992 23,453 Class R4 3 9-30-03 21,243 21,243 22,992 23,453 Class R6 3 9-30-03 21,788 21,788 22,992 23,453 Class NAV 3 9-30-03 21,831 21,831 22,992 23,453 MSCI World ex-USA Index (gross of foreign withholding taxes on dividends) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the United States of America. MSCI World ex-USA Value Index (gross of foreign withholding taxes on dividends) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the United States of America, that have higher than average value characteristics. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 After the close of business on 2-11-11, holders of Class A shares of the former Optique International Value Fund (the predecessor fund) became owners of an equal number of full and fractional Class A shares of John Hancock International Value Equity Fund. These shares were first offered on 2-14-11. Additionally, the accounting and performance history of the Class A shares of the predecessor fund was redesignated as that of John Hancock International Value Equity Fund Class A. Class I shares were first offered on 2-14-11; Class NAV shares were first offered on 12-16-11; Class R2, Class R4, and Class R6 shares were first offered on 7-2-13. Performance prior to these dates is that of Class A shares recalculated to reflect the gross fees and expenses of Class I, Class R2, Class R4, Class R6, and Class NAV shares, as applicable. 2 In October 2011, the advisor made a voluntary payment to the fund of $6,950, or approximately $0.018 per share. Without this payment, performance would have been lower. 3 For certain types of investors, as described in the fund’s prospectuses. Semiannual report | International Value Equity Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,073.90 $8.32 Class I 1,000.00 1,076.20 6.71 Class NAV 1,000.00 1,077.40 5.36 For the classes noted below, the example assumes an account value of $1,000.00 on July 2,2013, with the same investment held until September 30, 2013. Account value Ending value Expenses paid during on 7-2-13 on9-30-13 period ended 9-30-13 2 Class R2 1,000.00 1,092.60 4.33 Class R4 1,000.00 1,092.60 3.69 Class R6 1,000.00 1,093.80 2.84 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 International Value Equity Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 3 Class A $1,000.00 $1,017.00 $8.09 Class I 1,000.00 1,018.60 6.53 Class R2 1,000.00 1,016.60 8.49 Class R4 1,000.00 1,017.90 7.23 Class R6 1,000.00 1,019.60 5.57 Class NAV 1,000.00 1,019.90 5.22 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.60%, 1.29% and 1.03% for Class A, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 2 Expenses are equal to the fund’s annualized expense ratio of 1.68%, 1.43% and 1.10% for Class R2, Class R4 and Class R6 shares, respectively, multiplied by the average account value over the period, multiplied by 90/365 (to reflect the one-half year period). 3 Expenses are equal to the fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | International Value Equity Fund 9 Portfolio summary Top 10 Holdings (10.7% of Net Assets on 9-30-13) Novartis AG 1.3% Shire PLC 1.0% Total SA 1.2% Royal Dutch Shell PLC, A Shares 1.0% HSBC Holdings PLC 1.1% Diageo PLC 1.0% Allianz SE 1.1% Credit Suisse Group AG 1.0% Vodafone Group PLC 1.0% Aegon NV 1.0% Sector Composition Financials 22.1% Telecommunication Services 7.7% Industrials 12.4% Materials 6.6% Consumer Discretionary 11.2% Information Technology 3.9% Consumer Staples 9.9% Utilities 3.9% Health Care 9.1% Short-Term Investments & Other 4.2% Energy 9.0% 1 As a percentage of net assets on 9-30-13. 2 Cash and cash equivalents not included. 3 Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Value stocks may not increase in price as anticipated or may decline further in value. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in a significant loss. The prices of medium company stocks can change more frequently and dramatically than those of large company stocks. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the fund’s prospectuses. 10 International Value Equity Fund | Semiannual report Fund’s investments As of 9-30-13 (unaudited) Shares Value Common Stocks 94.9% (Cost $357,684,721) Australia 5.1% AGL Energy, Ltd. 238,636 3,434,417 Australia & New Zealand Banking Group, Ltd. 136,709 3,928,612 BHP Billiton, Ltd. 104,467 3,484,353 Incitec Pivot, Ltd. 837,306 2,104,867 National Australia Bank, Ltd. 122,194 3,915,173 Newcrest Mining, Ltd. 134,742 1,471,993 Santos, Ltd. 287,089 4,053,375 Austria 0.9% Telekom Austria AG 469,179 3,938,980 Canada 7.2% Bank of Montreal 60,919 4,065,998 Barrick Gold Corp. 153,528 2,858,761 Bombardier, Inc. 694,361 3,228,959 Husky Energy, Inc. 131,196 3,772,657 Magna International, Inc. 47,225 3,894,727 Potash Corp. of Saskatchewan, Inc. 66,848 2,090,359 Sun Life Financial, Inc. (L) 105,525 3,370,489 Suncor Energy, Inc. 117,469 4,200,168 The Toronto-Dominion Bank (L) 44,493 4,005,903 China 1.9% China Petroleum & Chemical Corp., H Shares 5,100,800 3,987,979 CNOOC, Ltd. 2,083,000 4,209,767 Denmark 0.8% Danske Bank A/S (I) 157,731 3,395,035 Finland 0.6% Kesko OYJ, B Shares 92,948 2,789,546 France 8.0% Cie de Saint-Gobain 79,333 3,930,389 France Telecom SA 299,860 3,761,364 GDF Suez 155,519 3,908,922 Lafarge SA 49,298 3,433,701 Sanofi 34,102 3,458,236 Societe BIC SA 30,352 3,529,699 Total SA (L) 87,574 5,089,918 See notes to financial statements Semiannual report | International Value Equity Fund 11 Shares Value France (continued) Vinci SA 68,608 $3,989,496 Vivendi SA 163,228 3,756,557 Germany 10.4% Allianz SE 29,252 4,598,524 BASF SE 33,142 3,182,136 Bayerische Motoren Werke AG 39,353 4,230,640 Deutsche Bank AG 79,265 3,639,504 Deutsche Boerse AG 54,221 4,080,056 E.ON AG 184,983 3,290,272 Infineon Technologies AG 359,829 3,599,794 Muenchener Rueckversicherungs AG 18,801 3,677,579 Osram Licht AG (I) 2,983 140,040 Rheinmetall AG 69,284 3,984,135 Rhoen-Klinikum AG 155,091 3,986,072 Siemens AG 29,837 3,597,121 Software AG 93,220 3,320,389 Hong Kong 4.0% China Mobile, Ltd. 359,000 4,043,153 Guangdong Investment, Ltd. 3,870,000 3,324,345 Hang Lung Group, Ltd. 585,000 3,098,164 Swire Pacific, Ltd., Class A 255,500 3,060,174 Yue Yuen Industrial Holdings, Ltd. 1,375,000 3,813,764 Ireland 1.3% C&C Group PLC 234,278 1,267,994 Shire PLC 110,830 4,437,671 Israel 0.8% Teva Pharmaceutical Industries, Ltd. 90,315 3,402,299 Japan 17.9% Aisin Seiki Company, Ltd. 94,200 4,037,431 Bridgestone Corp. 103,700 3,795,941 East Japan Railway Company 42,100 3,628,946 Fujitsu, Ltd. (I) 825,000 3,086,369 Honda Motor Company, Ltd. 97,100 3,710,708 Inpex Corp. 250,800 2,964,707 JGC Corp. 110,000 3,982,069 Kobayashi Pharmaceutical Company, Ltd. 47,000 2,694,185 Komatsu, Ltd. 130,700 3,262,749 Kyocera Corp. 71,200 3,793,511 Mitsubishi Corp. 140,600 2,851,870 Mitsubishi UFJ Financial Group 651,100 4,176,708 Mitsui Fudosan Company, Ltd. 80,000 2,703,941 MS&AD Insurance Group Holdings 90,600 2,374,173 Nidec Corp. (L) 49,100 4,065,912 Nikon Corp. 155,000 2,706,354 Nippon Building Fund, Inc. 133 1,656,444 Nippon Telegraph & Telephone Corp. 67,100 3,482,801 Nissan Motor Company, Ltd. 322,200 3,243,985 12 International Value Equity Fund | Semiannual report See notes to financial statements Shares Value Japan (continued) Sumitomo Chemical Company, Ltd. (L) 889,000 $3,393,739 The Bank of Yokohama, Ltd. 404,000 2,313,364 Tokyo Electron, Ltd. 63,800 3,431,946 Toyo Suisan Kaisha, Ltd. 114,000 3,351,061 Tsuruha Holdings, Inc. 37,600 3,319,335 Netherlands 4.3% Aegon NV 574,143 4,251,336 Heineken Holding NV 62,034 3,924,855 Koninklijke KPN NV (I) 788,660 2,513,689 Royal Dutch Shell PLC, A Shares 132,038 4,355,752 TNT Express NV 390,746 3,562,639 Norway 0.8% DNB ASA 230,102 3,495,071 Singapore 2.4% DBS Group Holdings, Ltd. 283,500 3,713,017 SembCorp Industries, Ltd. 769,000 3,243,207 Singapore Telecommunications, Ltd. 1,243,000 3,717,631 South Africa 0.5% Tiger Brands, Ltd. 76,811 2,287,787 Spain 1.6% Banco Bilbao Vizcaya Argentaria SA 276,651 3,108,038 Telefonica SA (I) 243,409 3,804,258 Sweden 3.2% Meda AB, Series A 259,017 3,116,075 Modern Times Group AB, B Shares 76,154 3,977,707 Saab AB 149,814 2,996,227 Securitas AB, Series B 349,673 3,994,658 Switzerland 5.8% Aryzta AG (I) 60,938 4,073,298 Credit Suisse Group AG (I) 138,843 4,254,601 Glencore Xstrata PLC (I) 663,759 3,620,688 Lonza Group AG (I) 49,034 4,013,600 Nestle SA 56,597 3,964,174 Novartis AG 71,541 5,499,053 United Kingdom 17.4% Anglo American PLC 122,570 3,014,102 AstraZeneca PLC 80,287 4,172,576 Aviva PLC 523,857 3,362,406 Barclays PLC 953,059 4,100,476 British Sky Broadcasting Group PLC 260,712 3,674,655 Debenhams PLC 2,256,292 3,727,868 Diageo PLC 135,771 4,314,345 GlaxoSmithKline PLC 155,136 3,899,024 HSBC Holdings PLC 450,772 4,885,113 Imperial Tobacco Group PLC 108,011 4,001,815 Kingfisher PLC 670,658 4,184,544 See notes to financial statements Semiannual report | International Value Equity Fund 13 Shares Value United Kingdom (continued) National Grid PLC 273,363 $3,233,935 Reed Elsevier PLC 301,281 4,058,147 RSA Insurance Group PLC (L) 1,876,804 3,674,216 Smith & Nephew PLC 291,123 3,634,448 Standard Chartered PLC (I) 161,547 3,874,660 Subsea 7 SA 132,968 2,763,731 Tesco PLC 583,341 3,391,232 Unilever PLC 97,353 3,759,937 Vodafone Group PLC 1,273,150 4,489,416 Preferred Securities 0.9% (Cost $4,335,808) Brazil 0.9% Petroleo Brasileiro SA 477,330 3,954,239 Rights 0.0% (Cost $37,036) Spain 0.0% Banco Bilbao Vizcaya Argentaria SA (I) 276,651 37,801 Yield (%) Shares Value Securities Lending Collateral 5.0% (Cost $21,844,402) John Hancock Collateral Investment Trust (W) 0.1739 (Y) 2,182,654 21,844,436 Par value Value Short-Term Investments 3.4% (Cost $14,816,000) Repurchase Agreement 3.4% Barclays Capital Tri-Party Repurchase Agreement dated 9-30-13 at 0.060% to be repurchased at $14,816,025 on 10-1-13, collateralized by $15,411,000 U.S. Treasury Notes, 0.750% due 2-28-18 (valued at $15,112,359, including interest) $14,816,000 14,816,000 Total investments (Cost $398,717,967) † 104.2% Other assets and liabilities, net (4.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (L) A portion of this security is on loan as of 9-30-13. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 9-30-13. 14 International Value Equity Fund | Semiannual report See notes to financial statements † At 9-30-13, the aggregate cost of investment securities for federal income tax purposes was $398,766,568. Net unrealized appreciation aggregated $56,452,390, of which $65,099,195 related to appreciated investment securities and $8,646,805 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 9-30-13: Financials 22.1% Industrials 12.4% Consumer Discretionary 11.2% Consumer Staples 9.9% Health Care 9.1% Energy 9.0% Telecommunication Services 7.7% Materials 6.6% Information Technology 3.9% Utilities 3.9% Short-Term Investments & Other 4.2% See notes to financial statements Semiannual report | International Value Equity Fund 15 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 9-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $376,873,565) including $20,763,434 of securitiesloaned $433,374,522 Investments in affiliated issuers, at value (Cost $21,844,402) 21,844,436 Total investments, at value (Cost $398,717,967) Cash 204,122 Foreign currency, at value (Cost $1,500,931) 1,507,048 Receivable for investmentssold 504,171 Receivable for fund sharessold 76,680 Dividends and interestreceivable 1,256,659 Receivable for securities lendingincome 10,130 Receivable due fromadvisor 636 Other receivables and prepaidexpenses 69,027 Totalassets Liabilities Payable for investmentspurchased 37,607 Payable for fund sharesrepurchased 12,905 Payable upon return of securitiesloaned 21,843,351 Payable toaffiliates Accounting and legal servicesfees 35,175 Transfer agentfees 2,230 Trustees’fees 479 Other liabilities and accruedexpenses 195,147 Totalliabilities Netassets Net assets consistof Paid-incapital $358,611,671 Undistributed net investmentincome 5,758,222 Accumulated net realized gain (loss) on investments and foreign currencytransactions 15,831,450 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 56,519,194 Netassets 16 International Value Equity Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($14,047,945 ÷ 1,510,034shares) 1 $9.30 Class I ($6,847,354 ÷ 734,726shares) $9.32 Class R2 ($109,220 ÷ 11,723shares) $9.32 Class R4 ($109,287 ÷ 11,723shares) $9.32 Class R6 ($109,376 ÷ 11,723shares) $9.33 Class NAV ($415,497,355 ÷ 44,514,958shares) $9.33 Maximum offering price per share Class A (net asset value per share ÷ 95%) 2 $9.79 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | International Value Equity Fund 17 FINANCIAL STATEMENTS Statement of operations For the six-month period ended 9-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $7,350,399 Securitieslending 275,436 Interest 3,086 Less foreign taxeswithheld (666,295) Total investmentincome Expenses Investment managementfees 1,674,645 Distribution and servicefees 13,893 Accounting and legal servicesfees 36,161 Transfer agentfees 11,754 Trustees’fees 7,789 State registrationfees 28,009 Printing andpostage 4,747 Professionalfees 29,251 Custodianfees 187,825 Registration and filingfees 26,249 Other 6,084 Totalexpenses Less expensereductions (25,983) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 7,566,400 Investments in affiliatedissuers (1,178) Foreign currencytransactions (183,696) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 19,402,527 Investments in affiliatedissuers (162) Translation of assets and liabilities in foreigncurrencies 11,486 Net realized and unrealizedgain Increase in net assets fromoperations 18 International Value Equity Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 9-30-13 ended (Unaudited) 3-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $4,962,202 $4,618,103 Net realizedgain 7,381,526 12,266,852 Change in net unrealized appreciation(depreciation) 19,413,851 24,913,688 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA — (47,358) ClassI — (63,687) ClassNAV — (4,286,345) From net realizedgain ClassA — (79,058) ClassI — (82,016) ClassNAV — (4,779,603) Totaldistributions — From fund sharetransactions Totalincrease Netassets Beginning ofperiod 320,849,673 117,709,584 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | International Value Equity Fund 19 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 10-31-10 4 10-31-09 4 10-31-08 4 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 5 0.09 0.12 0.14 0.02 0.03 0.07 0.28 Net realized and unrealized gain (loss) oninvestments 0.55 0.54 (0.92) 6 0.79 1.39 7 2.54 7 (7.82) 7 Total from investmentoperations Lessdistributions From net investmentincome — (0.08) (0.06) (0.28) (0.06) (0.68) (0.25) From net realizedgain — (0.14) (0.05) (2.70) — — (2.45) Totaldistributions — Contribution fromadviser — — 0.02 8 — Net asset value, end ofperiod Total return (%) 11 8 11 Ratios and supplementaldata Net assets, end of period (inmillions) $14 $7 $3 $3 $3 $30 $24 Ratios (as a percentage of average net assets): Expenses beforereductions 1.65 12 1.99 3.73 16.05 12 6.71 2.68 1.56 Expenses net of fee waivers andcredits 1.60 12 1.60 1.60 1.77 12 1.85 1.85 1.56 Net investmentincome 2.08 12 1.52 1.68 0.48 12 0.33 0.88 2.09 Portfolio turnover (%) 16 27 21 12 13 80 123 13 1 Six months ended 9-30-13.Unaudited. 2 For the five month period ended 3-31-11. The fund changed its fiscal year end from October 31 to March31. 3 After the close of business on 2-11-11, holders of Class A shares of the former Optique International Value Fund (the predecessor fund) became owners of an equal number of full and fractional Class A shares of the John Hancock International Value Equity Fund. These shares were first offered on 2-14-11. Additionally, the accounting and performance history of the Class A shares of the predecessor fund was redesignated as that of John Hancock International Value Equity Fund ClassA. 4 Audited by previous independent registered public accountingfirm. 5 Based on the average daily sharesoutstanding. 6 The amount shown for a share outstanding does not correspond with the aggregate gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of thefund. 7 Includes redemption fees retained by the fund. Such redemption fees represent less than $0.01 pershare. 8 In October 2011, the advisor made a voluntary payment to the fund of $6,950. Without this payment, performance would have beenlower. 9 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 10 Does not reflect the effect of sales charges, if any. 11 Notannualized. 12 Annualized. 13 Portfolio turnover is shown for the period from 11-1-10 to 3-31-11. 20 International Value Equity Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 9-30-13 1 3-31-13 3-31-12 3-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.11 0.13 0.19 0.02 Net realized and unrealized gain (loss) oninvestments 0.55 0.57 (0.95) 4 0.09 Total from investmentoperations Lessdistributions From net investmentincome — (0.11) (0.09) — From net realizedgain — (0.14) (0.05) — Totaldistributions — — Contribution fromadviser — — 0.02 5 — Net asset value, end ofperiod Total return (%) 6 7 5 7 Ratios and supplementaldata Net assets, end of period (inmillions) $7 $6 $1 — 8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.47 9 2.08 7.59 12.90 9 Expenses net of fee waivers andcredits 1.29 9 1.28 1.18 1.18 9 Net investmentincome 2.54 9 1.52 2.36 1.89 9 Portfolio turnover (%) 16 27 21 12 10 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class I shares is 2-14-11. 3 Based on the average daily sharesoutstanding. 4 The amount shown for a share outstanding does not correspond with the aggregate gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of thefund. 5 In October 2011, the advisor made a voluntary payment to the fund of $6,950. Without this payment, performance would have beenlower. 6 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 7 Notannualized. 8 Less than $500,000. 9 Annualized. 10 Portfolio turnover is shown for the period from 11-1-10 to 3-31-11. CLASS R2 SHARES Periodended 9-30-13 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.01 Net realized and unrealized gain oninvestments 0.78 Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 14.75 7 Expenses net of fee waivers and credits 1.68 7 Net investmentincome 0.59 7 Portfolio turnover (%) 16 8 1 The period ended 9-30-13.Unaudited. 2 The inception date for Class R2 shares is 7-2-13. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-13 to 9-30-13. See notes to financial statements Semiannual report | International Value Equity Fund 21 CLASS R4 SHARES Periodended 9-30-13 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.02 Net realized and unrealized gain oninvestments 0.77 Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 14.75 7 Expenses net of fee waivers andcredits 1.43 7 Net investmentincome 0.84 7 Portfolio turnover (%) 16 8 1 The period ended 9-30-13.Unaudited. 2 The inception date for Class R4 shares is 7-2-13. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-13 to 9-30-13. CLASS R6 SHARES Periodended 9-30-13 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.03 Net realized and unrealized gain oninvestments 0.77 Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 15.52 7 Expenses net of fee waivers and credits 1.10 7 Net investmentincome 1.18 7 Portfolio turnover (%) 16 8 1 The period ended 9-30-13.Unaudited. 2 The inception date for Class R6 shares is 7-2-13. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-13 to 9-30-13. 22 International Value Equity Fund | Semiannual report See notes to financial statements CLASS NAV SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.12 0.15 0.05 Net realized and unrealized gain oninvestments 0.55 0.55 0.96 Total from investmentoperations Lessdistributions From net investmentincome — (0.12) — 4 From net realizedgain — (0.14) — Totaldistributions — — 4 Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $415 $307 $114 Ratios (as a percentage of average net assets): Expenses beforereductions 1.04 7 1.08 1.08 7 Expenses net of fee waivers and credits 1.03 7 1.08 1.08 7 Net investmentincome 2.63 7 1.78 2.21 7 Portfolio turnover (%) 16 27 21 8 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class NAV shares is 12-16-11. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. See notes to financial statements Semiannual report | International Value Equity Fund 23 Notes to financial statements (unaudited) Note 1 — Organization John Hancock International Value Equity Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R2 and Class R4 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last quoted bid or evaluated price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter (OTC) market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. Generally, trading in foreign securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of foreign securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The fund may use a fair valuation model to value foreign securities in order to adjust for events that may occur between the close of foreign exchanges and the close of the NYSE. 24 International Value Equity Fund | Semiannual report The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of September 30, 2013, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 9-30-13 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Australia — $22,392,790 — Austria — 3,938,980 — Canada $31,488,021 — — China — 8,197,746 — Denmark — 3,395,035 — Finland — 2,789,546 — France — 34,858,282 — Germany — 45,326,262 — Hong Kong — 17,339,600 — Ireland — 5,705,665 — Israel — 3,402,299 — Japan — 78,028,249 — Netherlands — 18,608,271 — Norway — 3,495,071 — Singapore — 10,673,855 — South Africa — 2,287,787 — Spain — 6,912,296 — Sweden — 14,084,667 — Switzerland — 25,425,414 — United Kingdom — 76,216,646 — Preferred Securities Brazil 3,954,239 — — Rights Spain 37,801 — — Securities Lending Collateral 21,844,436 — — Short-Term Investments — 14,816,000 — Total Investments in Securities — Semiannual report | International Value Equity Fund 25 Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the fund. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the portfolio for repurchase agreements is disclosed in the Portfolio of investments as part of the caption related to the repurchase agreement. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the fund, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering its securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of Operations. Obligations to repay collateral received by the fund is shown on the Statement of assets and liabilities as Payable upon return of securities loaned. 26 International Value Equity Fund | Semiannual report Foreign currency translation. Assets, including investments and liabilities denominated in foreign currencies, are translated into U.S. dollar values each day at the prevailing exchange rate. Purchases and sales of securities, income and expenses are translated into U.S. dollars at the prevailing exchange rate on the date of the transaction. The effect of changes in foreign currency exchange rates on the value of securities is reflected as a component of the realized and unrealized gains (losses) on investments. Funds that invest internationally generally carry more risk than funds that invest strictly in U.S. securities. These risks are heightened for investments held in emerging markets. Risks can result from differences in economic and political conditions, regulations, market practices (including higher transaction costs), accounting standards and other factors. Foreign investments are also subject to a decline in the value of a foreign currency versus the U.S. dollar, which reduces the dollar value of securities denominated in that currency. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended September 30, 2013 were $362. For the six months ended September 30, 2013, the fund had no significant borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Semiannual report | International Value Equity Fund 27 As of March 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to foreign currency transactions. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Advisor) serves as investment advisor for the Trust. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the Trust. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.900% of the first $100,000,000 of the fund’s average daily net assets; (b) 0.875% of the next $900,000,000 of the fund’s average daily net assets; (c) 0.850% of the next $1,000,000,000 of the fund’s average daily net assets; (d) 0.825% of the next $1,000,000,000 of the fund’s average daily net assets; (e) 0.800% of the next $1,000,000,000 of the fund’s average daily net assets and (f) 0.775% of the fund’s average daily net assets in excess of $4,000,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee for certain portfolios (the participating portfolios) of the Trust, John Hancock Funds, John Hancock Funds II and John Hancock Variable Insurance Trust. The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion up to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion up to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating 28 International Value Equity Fund | Semiannual report portfolios in proportion to the daily net assets of each portfolio. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. The Advisor has contractually agreed to waive all or a portion of its management fee and reimburse or pay operating expenses of the fund to the extent necessary to maintain the fund’s total operating expenses at 1.60%, 1.29%, 1.68%, 1.43% and 1.10% for Class A, Class I, Class R2, Class R4 and Class R6 shares respectively. This agreement excludes certain expenses such as taxes, brokerage commissions, interest expense, litigation, and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. These expense limitations shall remain in effect until June 30, 2014 for Class A, Class I, Class R2, Class R4 and Class R6 shares and thereafter until terminated by the Advisor. Accordingly, these expense reductions amounted to $2,551, $5,809, $3,389, $3,428, $3,740 and $7,040 for Class A, Class I, Class R2, Class R4, Class R6 and Class NAV shares, respectively, for the six months ended September 30, 2013. The investment management fees, including the impact of waivers and reimbursements as described above, incurred for the six months ended September 30, 2013 were equivalent to a net annual effective rate of 0.87% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended September 30, 2013 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class R2 and Class R4 shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R2 and Class R4 shares, the fund pays for certain other services. The fund pays the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b–1 FEE SERVICE FEE Class A 0.30% — Class R2 0.25% 0.25% Class R4 0.25% 0.10% The Distributor has contractually agreed to waive 0.10% of 12b-1 fees on Class R4 shares to 0.15% of the average daily net assets of Class R4 shares, until at least June 30, 2014, unless renewed by mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Accordingly, the fee limitation amounted to $26 for Class R4 shares for the period ended September 30, 2013. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $41,986 for the six months ended September 30, 2013. Of this amount, $6,996 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $34,962 was paid as sales commissions to broker-dealers and $28 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Semiannual report | International Value Equity Fund 29 Class A shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended September 30, 2013, the fund did not pay CDSCs for Class A shares. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended September 30, 2013 were: DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE Class A $13,763 $8,396 $8,847 $2,530 Class I — 3,340 8,460 2,193 Class R2 65 6 3,479 8 Class R4 65 6 3,479 8 Class R6 — 6 3,744 8 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to the fund based on its net assets relative to other funds within the John Hancock funds complex. Interfund Lending Program. Pursuant to an Exemptive Order issued by the SEC, the fund, along with other funds advised by the Advisor, may be allowed to participate in an interfund lending program. This program provides an alternative credit facility allowing the funds to borrow from, or lend money to, other participating affiliated funds. At period end, no interfund loans were outstanding. The fund’s activity in this program during the period for which loans were outstanding was as follows: WEIGHTED AVERAGE DAYS WEIGHTED AVERAGE INTEREST BORROWER OR LENDER LOAN BALANCE OUTSTANDING INTEREST RATE INCOME Lending $15,626,831 3 0.46% $593 Note 5 — Fund share transactions Transactions in fund shares for the six months ended September 30, 2013 and for the year ended March 31, 2013 were as follows: 30 International Value Equity Fund | Semiannual report Six months ended 9-30-13 Year ended 3-31-13 Shares Amount Shares Amount Class A shares Sold 740,385 $6,478,850 681,430 $5,618,151 Distributions reinvested — — 14,621 122,084 Repurchased (85,147) (742,184) (197,404) (1,628,179) Net increase Class I shares Sold 43,414 $381,458 604,155 $5,156,332 Distributions reinvested — — 17,140 142,946 Repurchased (9,630) (85,582) (10,943) (92,922) Net increase Class R2 shares 1 Sold 11,723 $100,000 — — Net increase — — Class R4 shares 1 Sold 11,723 $100,000 — — Net increase — — Class R6 shares 1 Sold 11,723 $100,000 — — Net increase — — Class NAV shares Sold 9,023,443 $77,784,908 21,601,965 160,986,341 Distributions reinvested — — 1,087,044 9,065,948 Repurchased (478) (4,165) (1,071,284) (8,691,188) Net increase Total net increase 1 The inception date for Class R2, Class R4 and Class R6 shares is 7-2-13. Affiliates of the fund owned 2%, 100%, 100%, 100% and 100% of shares of beneficial interest of Class I, Class R2, Class R4, Class R6 and Class NAV, respectively, on September 30, 2013. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $139,437,524 and $52,761,240, respectively, for the six months ended September 30, 2013. Note 7 — Investment by affiliated funds Certain investors in the fund are affiliated funds that are managed by the Advisor and its affiliates. The affiliated funds do not invest in the fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the fund’s net assets. At September 30, 2013, funds within the John Hancock funds complex held 95.1% of the fund. The following funds had an affiliate ownership of 5% or more of the fund’s net assets: AFFILIATE FUND CONCENTRATION Lifestyle Aggressive Portfolio 14.9% Lifestyle Moderate Portfolio 6.3% Lifestyle Growth Portfolio 35.6% Lifestyle Balanced Portfolio 30.5% Semiannual report | International Value Equity Fund 31 Continuation of Investment Advisory and Subadvisory Agreements Evaluation of Advisory and Subadvisory Agreements by the Board of Trustees This section describes the evaluation by the Board of Trustees (the Board) of John Hancock Funds III (the Trust) of the Advisory Agreement (the Advisory Agreement) with John Hancock Investment Management Services, LLC (the Advisor) and the Subadvisory Agreement (the Subadvisory Agreement) with John Hancock Asset Management a division of Manulife Asset Management (US) LLC (the Subadvisor) for John Hancock International Value Equity Fund (the fund). The Advisory Agreement and Subadvisory Agreement are collectively referred to as the Agreements. Approval of Advisory and Subadvisory Agreements At in-person meetings held on May 16–17, 2013, the Board, including the Trustees who are not considered to be interested persons of the Trust under the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), reapproved for an annual period the continuation of the Advisory Agreement between the Trust and the Advisor and the Subadvisory Agreement between the Advisor and the Subadvisor with respect to the fund. In considering the Advisory Agreement and the Subadvisory Agreement, the Board received in advance of the meeting a variety of materials relating to the fund, the Advisor, and the Subadvisor, including comparative performance, fee and expense information for peer groups of similar mutual funds prepared by an independent third-party provider of mutual fund data; performance information for the fund’s benchmark index; and, with respect to the Subadvisor, comparative performance information for comparably managed accounts, as applicable; and other information provided by the Advisor and the Subadvisor regarding the nature, extent, and quality of services provided by the Advisor and the Subadvisor under their respective Agreements, as well as information regarding the Advisor’s revenues and costs of providing services to the fund and any compensation paid to affiliates of the Advisor. At the meeting at which the renewal of the Advisory Agreement and Subadvisory Agreement is considered, particular focus is given to information concerning fund performance, comparability of fees and total expenses, and profitability. However, the Board notes that the evaluation process with respect to the Advisor and the Subadvisor is an ongoing one. In this regard, the Board also took into account discussions with management and information provided to the Board at prior meetings with respect to the services provided by the Advisor and the Subadvisor to the fund, including quarterly performance reports prepared by management containing reviews of investment results and prior presentations from the Subadvisor with respect to the fund. The Board noted the affiliation of the Subadvisor with the Advisor, noting any potential conflicts of interest. The Board also considered the nature, quality, and extent of non-advisory services, if any, to be provided to the fund by the Advisor’s affiliates, including distribution services. Throughout the process, the Board asked questions of and requested additional information from management. The Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel throughout the process. The Independent Trustees also received a memorandum from their independent counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement In approving the Advisory Agreement with respect to the fund, the Board, including the Independent Trustees, considered a variety of factors, including those discussed below. The Board also considered other factors (including conditions and trends prevailing generally in the economy, the securities markets, and the industry) and does not treat any single factor as determinative and each Trustee may attribute different weights to different factors. The Board’s conclusions may be 32 International Value Equity Fund | Semiannual report based in part on its consideration of the advisory and subadvisory arrangements in prior years and on the Board’s ongoing regular review of fund performance and operations throughout the year. Nature, extent, and quality of services. Among the information received by the Board from the Advisor relating to the nature, extent, and quality of services provided to the fund, the Board reviewed information provided by the Advisor relating to its operations and personnel, descriptions of its organizational and management structure, and information regarding the Advisor’s compliance and regulatory history, including its Form ADV. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (CCO) regarding the fund’s compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considered the Advisor’s risk management processes. The Board considered that the Advisor is responsible for the management of the day-to-day operations of the fund, including, but not limited to, general supervision of and coordination of the services provided by the Subadvisor, and is also responsible for monitoring and reviewing the activities of the Subadvisor and third-party service providers. In considering the nature, extent, and quality of the services provided by the Advisor, the Trustees also took into account their knowledge of the Advisor’s management and the quality of the performance of the Advisor’s duties through Board meetings, discussions, and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of the other trusts in the complex. In the course of their deliberations regarding the Advisory Agreement, the Board considered, among other things: (a) the skills and competency with which the Advisor has in the past managed the Trust’s affairs and its subadvisory relationship, the Advisor’s oversight and monitoring of the Subadvisor’s investment performance and compliance programs, such as the Subadvisor’s compliance with fund policies and objective; review of brokerage matters, including with respect to trade allocation and best execution; and the Advisor’s timeliness in responding to performance issues; (b) the background, qualifications and skills of the Advisor’s personnel; (c) the Advisor’s compliance policies and procedures and its responsiveness to regulatory changes and mutual fund industry developments; (d) the Advisor’s administrative capabilities, including its ability to supervise the other service providers for the fund; (e) the financial condition of the Advisor and whether it has the financial wherewithal to provide a high level and quality of services to the fund; and (f) the Advisor’s reputation and experience in serving as an investment adviser to the Trust and the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that the Advisor may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the fund. Investment performance. In considering the fund’s performance, the Board noted that it reviews at its regularly scheduled meetings information about the fund’s performance results. In connection with the consideration of the Advisory Agreement, the Board: Semiannual report | International Value Equity Fund 33 (a) reviewed information prepared by management regarding the fund’s performance; (b) considered the comparative performance of the fund’s benchmark; (c) considered the performance of comparable funds, if any, as included in the report prepared by an independent third-party provider of mutual fund data. Such report included the fund’s ranking within a smaller group of peer funds and the fund’s ranking within broader groups of funds; and (d) took into account the Advisor’s analysis of the fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally. The Board noted that the fund outperformed its benchmark index and peer group average for the one-year period ended December 31, 2012. The Board took into account management’s discussion of the fund’s performance, noting that the fund commenced operations on February 14, 2011 and has a limited performance history. The Board concluded that the performance of the fund has generally been in line with or outperformed the historical performance of comparable funds and the fund’s benchmark. Fees and expenses. The Board reviewed comparative information prepared by an independent third-party provider of mutual fund data, including, among other data, the fund’s contractual and net management fees and total expenses as compared to similarly situated investment companies deemed to be comparable to the fund. The Board considered the fund’s ranking within a smaller group of peer funds chosen by the independent third-party provider, as well as the fund’s ranking within a broader group of funds. In comparing the fund’s contractual and net management fees to those of comparable funds, the Board noted that such fees include both advisory and administrative costs. The Board noted that net management fees and total expenses for this fund are higher than the peer group medians. The Board took into account management’s discussion of the fund’s expenses. The Board took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Advisor after payment of the sub-advisory fee. The Board also took into account that management had agreed to implement an overall fee waiver across a number of funds in the complex, including the fund, which is discussed further below. The Board also noted that the Advisor has agreed to fee waivers and/or expense reimbursements with respect to total operating expenses of certain share classes of the fund. The Board also noted that the Advisor pays the subadvisory fees of the fund. The Board also noted management’s discussion of the fund’s expenses, as well as certain actions taken over the past several years to reduce the fund’s operating expenses. The Board reviewed information provided by the Advisor concerning investment advisory fees charged to other clients (including other funds in the complex) having similar investment mandates, if any. The Board considered any differences between the Advisor’s and Subadvisor’s services to the fund and the services they provide to other comparable clients or funds. The Board concluded that the advisory fee paid with respect to the fund is reasonable. Profitability/indirect benefits. In considering the costs of the services to be provided and the profits to be realized by the Advisor and its affiliates (including the Subadvisor) from the Advisor’s relationship with the Trust, the Board: (a) reviewed financial information of the Advisor; (b) reviewed and considered an analysis presented by the Advisor regarding the net profitability to the Advisor and its affiliates with respect to the fund; 34 International Value Equity Fund | Semiannual report (c) received and reviewed profitability information with respect to the John Hancock fund complex as a whole; (d) received information with respect to the Advisor’s allocation methodologies used in preparing the profitability data; (e) considered that the Advisor also provides administrative services to the fund on a cost basis pursuant to an administrative services agreement; (f) noted that the fund’s Subadvisor is an affiliate of the Advisor; (g) noted that affiliates of the Advisor provide transfer agency services and distribution services to the fund, and that the Trust’s distributor also receives Rule 12b-1 payments to support distribution of the fund; (h) noted that the Advisor also derives reputational and other indirect benefits from providing advisory services to the fund; (i) noted that the subadvisory fees for the fund are paid by the Advisor; and (j) considered that the Advisor should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to the fund and the entrepreneurial risk that it assumes as Advisor. Based upon its review, the Board concluded that the level of profitability, if any, of the Advisor and its affiliates (including the Subadvisor) from their relationship with the fund was reasonable and not excessive. Economies of scale. In considering the extent to which economies of scale would be realized as the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders, the Board: (a) considered that the Advisor has agreed, effective June 1, 2013, to waive its management fee for the fund and each of the other open-end funds of John Hancock Funds II, John Hancock Funds III, each other John Hancock fund (except those listed below) (the Participating Portfolios) or otherwise reimburse the expenses of the Participating Portfolios as follows (the Reimbursement): The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $75 billion but is less than or equal to $125 billion, 0.0125% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $125 billion but is less than or equal to $150 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $150 billion. (The funds that are not Participating Portfolios as of the date of this semiannual report are each of the fund of funds, money market funds, index funds and closed-end funds); (b) reviewed the Trust’s advisory fee structure and the incorporation therein of any subadvisory fee breakpoints in the advisory fees charged and concluded that (i) the fund’s fee structure contains breakpoints at the subadvisory fee level and that such/certain breakpoints are reflected as breakpoints in the advisory fees for the fund and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of the fund to benefit from economies of scale if the fund grows. The Board also took into account management’s discussion of the fund’s advisory fee structure; and Semiannual report | International Value Equity Fund 35 (c) the Board also considered the effect of the fund’s growth in size on its performance and fees. The Board also noted that if the fund’s assets increase over time, the fund may realize other economies of scale. Approval of Subadvisory Agreement In making its determination with respect to approval of the Subadvisory Agreement, the Board reviewed: (1) information relating to the Subadvisor’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of the fund, and comparative performance information relating to the fund’s benchmark and comparable funds; (3) the subadvisory fee for the fund, including breakpoints, and comparative fee information, where available, prepared by an independent third-party provider of mutual fund data. Nature, extent, and quality of services. With respect to the services provided by the Subadvisor, the Board received information provided to the Board by the Subadvisor, including the Subadvisor’s Form ADV, as well as took into account information presented throughout the past year. The Board considered the Subadvisor’s current level of staffing and its overall resources, as well as received information relating to the Subadvisor’s compensation program. The Board reviewed the Subadvisor’s history and investment experience, as well as information regarding the qualifications, background, and responsibilities of the Subadvisor’s investment and compliance personnel who provide services to the fund. The Board also considered, among other things, the Subadvisor’s compliance program and any disciplinary history. The Board also considered the Subadvisor’s risk assessment and monitoring process. The Board reviewed the Subadvisor’s regulatory history, including whether it was currently involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board noted that the Advisor conducts regular, periodic reviews of the Subadvisor and its operations, including regarding investment processes and organizational and staffing matters. The Board also noted that the Trust’s CCO and his staff conduct regular, periodic compliance reviews with the Subadvisor and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisor and procedures reasonably designed by it to assure compliance with the federal securities laws. The Board also took into account the financial condition of the Subadvisor. The Board considered the Subadvisor’s investment process and philosophy. The Board took into account that the Subadvisor’s responsibilities include the development and maintenance of an investment program for the fund, that is consistent with the fund’s investment objective, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these services. The Board also received information with respect to the Subadvisor’s brokerage policies and practices, including with respect to best execution and soft dollars. Subadvisor compensation. In considering the cost of services to be provided by the Subadvisor and the profitability to the Subadvisor of its relationship with the fund, the Board noted that the fees under the Subadvisory Agreement are paid by the Advisor and not the fund. The Board also received information and took into account any other potential conflicts of interest the Advisor might have in connection with the Subadvisory Agreement. In addition, the Board considered other potential indirect benefits that the Subadvisor and its affiliates may receive from the Subadvisor’s relationship with the fund, such as the opportunity to provide advisory services to additional funds in the John Hancock fund complex and reputational benefits. 36 International Value Equity Fund | Semiannual report Subadvisory fees. The Board considered that the fund pays an advisory fee to the Advisor and that, in turn, the Advisor pays a subadvisory fee to the Subadvisor. The Board also took into account the subadvisory fees paid by the Advisor to the Subadvisor with respect to the fund to fees charged by the fund’s Subadvisor to manage other subadvised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. Subadvisor performance. As noted above, the Board considered the fund’s performance as compared to the fund’s peer group and benchmark and noted that the Board reviews information about the fund’s performance results at its regularly scheduled meetings. The Board noted the Advisor’s expertise and resources in monitoring the performance, investment style, and risk-adjusted performance of the Subadvisor. The Board was mindful of the Advisor’s focus on the Subadvisor’s performance. The Board also noted the Subadvisor’s long-term performance record for similar accounts, as applicable. The Board’s decision to approve the Subadvisory Agreement was based on a number of determinations, including the following: (1) The Subadvisor has extensive experience and demonstrated skills as a manager; (2) The performance of the fund generally has been in line with or outperformed the historical performance of comparable funds and the fund’s benchmark and the fund’s overall performance is satisfactory; (3) The subadvisory fees are reasonable in relation to the level and quality of services being provided; and (4) Subadvisory fee breakpoints are reflected as breakpoints in the advisory fees for the fund in order to permit shareholders to benefit from economies of scale if the fund grows. * * * Based on the Board’s evaluation of all factors that the Board deemed to be material, including those factors described above, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and the Subadvisory Agreement would be in the best interest of the fund and its shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and Subadvisory Agreement for an additional one-year period. Semiannual report | International Value Equity Fund 37 More information Trustees Investment advisor James M. Oates, Chairman John Hancock Investment Management Steven R. Pruchansky, Vice Chairman Services, LLC Charles L. Bardelis * James R. Boyle † Subadvisor Craig Bromley † John Hancock Asset Management a division of Peter S. Burgess * Manulife Asset Management (US) LLC William H. Cunningham Grace K. Fey Principal distributor Theron S. Hoffman * John Hancock Funds, LLC Deborah C. Jackson Hassell H. McClellan Custodian Gregory A. Russo State Street Bank and Trust Company Warren A. Thomson † Transfer agent Officers John Hancock Signature Services, Inc. Hugh McHaffie President Legal counsel K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 38 International Value Equity Fund | Semiannual report 800-225-5291 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock International Value Equity Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 366SA 9/13 MF160076 11/13 A look at performance Total returns for the period ended September 30, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year Since inception 1 6-months 1-year 5-year 10-year Since inception 1 Class A 13.77 — — 19.53 8.78 13.77 — — 37.67 Class I 2 20.28 — — 23.49 14.68 20.28 — — 45.93 Class NAV 2 20.37 — — 23.65 14.76 20.37 — — 46.28 Index † 19.27 — — 22.15 10.34 19.27 — — 42.97 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charge on Class A shares of 5%. Sales charges are not applicable to Class I or Class NAV shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least through 6-30-14 for Class A and Class I shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For Class NAV shares, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class I Class NAV Net (%) 1.30 0.94 0.78 Gross (%) 2.01 5.88 0.78 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Russell 1000 Growth Index. See the following page for footnotes. 6 Strategic Growth Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class I 2 12-19-11 $14,593 $14,593 $14,297 Class NAV 2 12-19-11 14,628 14,628 14,297 Russell 1000 Growth Index is an unmanaged index which measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 From 12-19-11. 2 For certain types of investors, as described in the fund’s prospectuses. Semiannual report | Strategic Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,145.00 $6.99 Class I 1,000.00 1,146.80 5.06 Class NAV 1,000.00 1,147.60 3.90 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Strategic Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on April 1, 2013, with the same investment held until September 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 4-1-13 on9-30-13 period ended 9-30-13 1 Class A $1,000.00 $1,018.60 $6.58 Class I 1,000.00 1,020.40 4.76 Class NAV 1,000.00 1,021.40 3.75 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.30%, 0.94% and 0.74% for Class A, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Strategic Growth Fund 9 Portfolio summary Top 10 Holdings (29.2% of Net Assets on 9-30-13) Apple, Inc. 4.6% Visa, Inc., Class A 2.7% Google, Inc., Class A 3.8% Gilead Sciences, Inc. 2.6% Philip Morris International, Inc. 3.2% eBay, Inc. 2.5% Facebook, Inc., Class A 2.8% Biogen Idec, Inc. 2.2% Amazon.com, Inc. 2.8% priceline.com, Inc. 2.0% Sector Composition Information Technology 30.2% Energy 4.7% Consumer Discretionary 19.0% Financials 4.3% Health Care 13.5% Telecommunication Services 3.6% Industrials 12.0% Materials 2.8% Consumer Staples 5.9% Short-Term Investments & Other 4.0% 1 As a percentage of net assets on 9-30-13. 2 Cash and cash equivalents not included. 3 Large company stocks as a group could fall out of favor with the market, causing the fund to underperform. Growth stocks may be subject to greater price fluctuations because their prices tend to place greater emphasis on earning expectations. Foreign investing, especially in emerging markets, has additional risks such as currency and market volatility and political and social instability. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the fund’s prospectus. 10 Strategic Growth Fund | Semiannual report Fund’s investments As of 9-30-13 (unaudited) Shares Value Common Stocks 96.0% (Cost $864,020,575) Consumer Discretionary 19.0% Hotels, Restaurants & Leisure 3.4% Las Vegas Sands Corp. 180,969 12,019,961 Panera Bread Company, Class A (I) 96,030 15,223,636 Starbucks Corp. 141,844 10,917,733 Household Durables 1.2% Mohawk Industries, Inc. (I) 105,628 13,758,047 Internet & Catalog Retail 5.9% Amazon.com, Inc. (I) 98,633 30,836,621 priceline.com, Inc. (I) 21,762 22,000,294 TripAdvisor, Inc. (I)(L) 166,641 12,638,053 Media 3.1% AMC Networks, Inc., Class A (I) 221,049 15,137,436 Comcast Corp., Class A 308,191 13,914,824 Discovery Communications, Inc., Class A (I) 65,636 5,540,991 Specialty Retail 3.8% Lowe’s Companies, Inc. 192,508 9,165,306 The Home Depot, Inc. 282,143 21,400,547 Tractor Supply Company 177,654 11,933,019 Textiles, Apparel & Luxury Goods 1.6% Michael Kors Holdings, Ltd. (I) 235,125 17,521,515 Consumer Staples 5.9% Food & Staples Retailing 2.7% Costco Wholesale Corp. 167,360 19,266,483 Whole Foods Market, Inc. 189,358 11,077,443 Tobacco 3.2% Philip Morris International, Inc. 407,803 35,311,662 Energy 4.7% Energy Equipment & Services 3.2% Halliburton Company 410,612 19,770,968 Schlumberger, Ltd. 176,493 15,594,921 Oil, Gas & Consumable Fuels 1.5% Anadarko Petroleum Corp. 184,498 17,156,469 See notes to financial statements Semiannual report | Strategic Growth Fund 11 Financials 4.3% Commercial Banks 1.6% First Republic Bank 389,934 18,182,622 Diversified Financial Services 2.7% Citigroup, Inc. 346,171 16,792,755 JPMorgan Chase & Company 252,930 13,073,952 Health Care 13.5% Biotechnology 7.5% Alexion Pharmaceuticals, Inc. (I) 169,106 19,643,353 Amgen, Inc. 96,962 10,853,926 Biogen Idec, Inc. (I) 100,555 24,209,622 Gilead Sciences, Inc. (I) 464,251 29,173,533 Health Care Providers & Services 1.2% Express Scripts Holding Company (I) 218,644 13,507,826 Health Care Technology 1.4% Cerner Corp. (I) 175,068 9,199,823 Medidata Solutions, Inc. (I) 64,141 6,345,469 Pharmaceuticals 3.4% AbbVie, Inc. 408,571 18,275,381 Perrigo Company (L) 155,576 19,194,967 Industrials 12.0% Aerospace & Defense 3.5% B/E Aerospace, Inc. (I) 87,779 6,479,846 Precision Castparts Corp. 87,806 19,953,035 United Technologies Corp. 111,000 11,968,020 Building Products 2.6% Fortune Brands Home & Security, Inc. 449,695 18,720,803 USG Corp. (I)(L) 353,068 10,090,683 Electrical Equipment 0.8% Eaton Corp. PLC 133,251 9,172,999 Machinery 3.4% Cummins, Inc. 156,193 20,753,364 WABCO Holdings, Inc. (I) 197,870 16,672,526 Road & Rail 0.8% Union Pacific Corp. 60,280 9,363,895 Trading Companies & Distributors 0.9% United Rentals, Inc. (I) 176,638 10,296,229 Information Technology 30.2% Computers & Peripherals 4.6% Apple, Inc. 106,718 50,877,807 Electronic Equipment, Instruments & Components 1.1% Amphenol Corp., Class A 165,432 12,801,128 12 Strategic Growth Fund | Semiannual report See notes to financial statements Shares Value Internet Software & Services 10.8% Demandware, Inc. (I) 219,502 $10,169,528 eBay, Inc. (I) 496,471 27,698,117 Facebook, Inc., Class A (I) 630,818 31,692,296 Google, Inc., Class A (I) 48,115 42,144,410 LinkedIn Corp., Class A (I) 35,923 8,839,213 IT Services 7.7% Alliance Data Systems Corp. (I)(L) 92,819 19,628,434 FleetCor Technologies, Inc. (I) 153,665 16,927,736 Vantiv, Inc., Class A (I) 685,530 19,153,708 Visa, Inc., Class A 156,849 29,973,844 Semiconductors & Semiconductor Equipment 1.7% Texas Instruments, Inc. 479,283 19,300,726 Software 4.3% Guidewire Software, Inc. (I) 168,305 7,928,849 Microsoft Corp. 308,241 10,267,508 ServiceNow, Inc. (I)(L) 130,650 6,787,268 Splunk, Inc. (I) 107,060 6,427,882 VMware, Inc., Class A (I) 198,825 16,084,943 Materials 2.8% Chemicals 1.9% Monsanto Company 71,885 7,502,637 The Sherwin-Williams Company 75,353 13,727,810 Metals & Mining 0.9% Nucor Corp. 213,161 10,449,152 Telecommunication Services 3.6% Wireless Telecommunication Services 3.6% Crown Castle International Corp. (I) 286,294 20,908,051 SBA Communications Corp., Class A (I) 242,901 19,543,814 Yield (%) Shares Value Securities Lending Collateral 5.4% (Cost $60,648,907) John Hancock Collateral Investment Trust (W) 0.1739% (Y) 6,060,586 60,655,561 See notes to financial statements Semiannual report | Strategic Growth Fund 13 Shares Value Short-Term Investments 1.7% (Cost $19,033,000) Repurchase Agreement 1.7% Repurchase Agreement with State Street Corp. dated 9-30-13 at 0.000% to be repurchased at $19,033,000 on 10-1-13, collateralized by $17,955,000 U.S. Treasury Note. 3.125% due 5-15-21 (valued at $19,413,844, including interest) $19,033,000 19,033,000 Total investments (Cost $943,702,482) † 103.1% Other assets and liabilities, net (3.1%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (L) A portion of this security is on loan as of 9-30-13. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 9-30-13. † At 9-30-13, the aggregate cost of investment securities for federal income tax purposes was $944,713,367. Net unrealized appreciation aggregated $205,920,613, of which $209,382,649 related to appreciated investment securities and $3,462,036 related to depreciated investment securities. 14 Strategic Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 9-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $883,053,575) including $59,543,343 of securitiesloaned $1,089,978,419 Investments in affiliated issuers, at value (Cost $60,648,907) 60,655,561 Total investments, at value (Cost $943,702,482) Cash 23,622,262 Receivable for interfund lending 11,615,970 Receivable for investmentssold 1,583,883 Receivable for fund sharessold 47,159 Dividends and interestreceivable 676,708 Receivable for securities lendingincome 10,060 Receivable due fromadvisor 200 Other receivables and prepaidexpenses 24,741 Totalassets Liabilities Payable for fund sharesrepurchased 11,180,229 Payable upon return of securitiesloaned 60,656,980 Payable toaffiliates Accounting and legal servicesfees 89,841 Transfer agentfees 860 Trustees’fees 2,036 Other liabilities and accruedexpenses 56,035 Totalliabilities Netassets Net assets consistof Paid-incapital $859,958,667 Undistributed net investmentincome 4,721,099 Accumulated net realized gain (loss) oninvestments 44,617,718 Net unrealized appreciation (depreciation) oninvestments 206,931,498 Netassets See notes to financial statements Semiannual report | Strategic Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($6,600,162 ÷ 456,672shares) 1 $14.45 Class I ($920,543 ÷ 63,363shares) $14.53 Class NAV ($1,108,708,277 ÷ 76,241,683shares) $14.54 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $15.21 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Strategic Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 9-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $5,328,251 Securitieslending 45,364 Interest 2,685 Total investmentincome Expenses Investment managementfees 3,826,107 Distribution and servicefees 8,543 Accounting and legal servicesfees 90,086 Transfer agentfees 4,784 Trustees’fees 23,449 State registrationfees 16,083 Printing andpostage 2,430 Professionalfees 33,168 Custodianfees 53,898 Other 8,277 Total expenses beforereductions Net expensereductions (35,141) Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 51,734,853 Investments in affiliatedissuers (4,018) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 95,646,797 Investments in affiliatedissuers 4,930 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Strategic Growth Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 9-30-13 ended (Unaudited) 3-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $1,344,616 $6,098,580 Net realized gain(loss) 51,730,835 (7,090,053) Change in net unrealized appreciation(depreciation) 95,651,727 69,801,172 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassI — (687) ClassNAV — (2,794,360) From net realizedgain ClassA — (11,944) ClassI — (1,468) ClassNAV — (2,610,928) Totaldistributions — From fund sharetransactions Totalincrease Netassets Beginning ofperiod 1,018,912,844 339,210,007 End ofperiod Undistributed net investmentincome 18 Strategic Growth Fund | Semiannual report Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.02) 0.02 (0.01) Net realized and unrealized gain oninvestments 1.85 0.49 2.15 Total from investmentoperations Lessdistributions From net investmentincome — — — 4 From net realizedgain — (0.03) — Totaldistributions — — 4 Net asset value, end ofperiod Total return (%) 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $7 $5 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 1.55 8 2.01 2.05 8 Expenses net of feewaivers 1.30 8 1.30 1.30 8 Net investment income(loss) (0.30) 8 0.18 (0.32) 8 Portfolio turnover (%) 51 100 26 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class A shares is 12-19-11. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 7 Notannualized. 8 Annualized. See notes to financial statements Semiannual report | Strategic Growth Fund 19 CLASS I SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 — 4 0.06 — 4 Net realized and unrealized gain oninvestments 1.86 0.50 2.16 Total from investmentoperations Lessdistributions From net investmentincome — (0.02) — 4 From net realizedgain — (0.03) — Totaldistributions — — 4 Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 2.89 8 5.88 11.44 8 Expenses net of feewaivers 0.94 8 0.94 0.94 8 Net investmentincome 0.06 8 0.51 0.14 8 Portfolio turnover (%) 51 100 26 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class I shares is 12-19-11. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. CLASS NAV SHARES Periodended 9-30-13 1 3-31-13 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.02 0.08 — 4 Net realized and unrealized gain oninvestments 1.85 0.50 2.16 Total from investmentoperations Lessdistributions From net investmentincome — (0.04) — 4 From net realizedgain — (0.03) — Totaldistributions — — 4 Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $1,109 $1,013 $336 Ratios (as a percentage of average net assets): Expenses beforereductions 0.75 7 0.78 0.85 7 Expenses net of feewaivers 0.74 7 0.78 0.85 7 Net investmentincome 0.25 7 0.71 0.15 7 Portfolio turnover (%) 51 100 26 1 Six months ended 9-30-13.Unaudited. 2 The inception date for Class NAV shares is 12-19-11. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 20 Strategic Growth Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Strategic Growth Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P. M . , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last quoted bid or evaluated price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Semiannual report | Strategic Growth Fund 21 Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of September 30, 2013, all investments are categorized as Level 1 under the hierarchy described above except repurchase agreements with a value of $19,033,000, which are categorized as Level 2. Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the fund. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Portfolio of investments as part of the caption related to the repurchase agreement. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the fund, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering its securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities 22 Strategic Growth Fund | Semiannual report by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund are shown on the Statement of assets and liabilities as Payable upon return of securities loaned. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended September 30, 2013 were $514. For the six months ended September 30, 2013, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of March 31, 2013, the fund has a long-term capital loss carryforward of $6,102,232 available to offset future net realized capital gains, which do not expire. As of March 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Semiannual report | Strategic Growth Fund 23 Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Advisor) serves as investment advisor for the Trust. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the Trust. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.725% of the first $500,000,000 of the fund’s average daily net assets; (b) 0.700% of the next $500,000,000 of the fund’s average daily net assets; (c) 0.675% of the next $500,000,000 of the fund’s average daily net assets; and (d) 0.650% of the fund’s average daily net assets in excess of $1,500,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee for certain portfolios (the participating portfolios) of the Trust, John Hancock Funds, John Hancock Funds II and John Hancock Variable Insurance Trust. The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion up to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion up to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each portfolio. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. 24 Strategic Growth Fund | Semiannual report The Advisor has contractually agreed to reduce its management fee or, if necessary, make payment to the fund to the extent necessary to maintain the fund’s total operating expenses at 1.30% and 0.94% for Class A and Class I shares, respectively. This agreement excludes certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. For Class A and Class I shares, this expense limitation shall remain in effect through June 30, 2014, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. Accordingly, these expense reductions amounted to $7,091, $8,243 and $19,807 for Class A, Class I and Class NAV shares respectively, for the six months ended September 30, 2013. The investment management fees, including the impact of the waivers and reimbursements described above, incurred for the six months ended September 30, 2013 were equivalent to a net annual effective rate of 0.70% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended September 30, 2013 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund pays 0.30% of distribution and service fees for Class A shares under the arrangement, expressed as an annual percentage of average daily net assets. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $10,939 for the six months ended September 30, 2013. Of this amount, $1,733 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $9,121 was paid as sales commissions to broker-dealers and $85 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended September 30, 2013, there were no CDSCs received by the Distributor for Class A shares. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Semiannual report | Strategic Growth Fund 25 Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended September 30, 2013 were: DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE Class A $8,543 $4,345 $8,038 $1,861 Class I — 439 8,045 569 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to the fund based on its net assets relative to other funds within the John Hancock funds complex. Interfund lending program. Pursuant to an Exemptive Order issued by the SEC, the fund, along with other funds advised by the Advisor, may be allowed to participate in an interfund lending program. This program provides an alternative credit facility allowing the funds to borrow from, or lend money to, other participating affiliated funds. As of September 30, 2013, the fund had a loan outstanding of $11,615,970 to John Hancock Funds II Emerging Markets Fund, at an interest rate of 0.44%, due October 1, 2013. This open loan is presented under the caption Receivable for interfund lending in the fund’s Statement of assets and liabilities. The fund’s activity in this program during the period for which loans were outstanding was as follows: WEIGHTED AVERAGE DAYS WEIGHTED AVERAGE INTEREST BORROWER OR LENDER LOAN BALANCE OUTSTANDING INTEREST RATE INCOME Lender $22,041,339 7 0.45% $1,934 Note 5 — Fund share transactions Transactions in the fund’s shares for the six months ended September 30, 2013 and for the year ended March 31, 2013 were as follows: Six months ended 9-30-13 Year ended 3-31-13 Shares Amount Shares Amount Class A shares Sold 87,732 $1,184,464 202,152 $2,399,453 Distributions reinvested — — 478 5,596 Repurchased (27,591) (373,942) (56,936) (671,858) Net increase Class I shares Sold 1,642 $22,185 38,731 $471,183 Distributions reinvested — — 142 1,672 Repurchased (1,158) (15,329) (12,930) (148,049) Net increase Class NAV shares Sold 485,770 $6,386,154 53,490,022 $627,632,168 Distributions reinvested — — 460,809 5,405,288 Repurchased (4,231,871) (58,614,572) (1,572,659) (18,782,928) Net increase (decrease) Total net increase (decrease) 26 Strategic Growth Fund | Semiannual report Affiliates of the fund owned 42%, 16% and 100% of shares of beneficial interest of Class A, Class I and Class NAV, respectively, for the six months ended September 30, 2013. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $535,954,703 and $621,631,186, respectively, for the six months ended September 30, 2013. Note 7 — Investment by affiliated funds Certain investors in the fund are affiliated funds that are managed by the Advisor and its affiliates. The affiliated funds do not invest in the fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the fund’s net assets. At September 30, 2013, funds within the John Hancock funds complex held 99.3% of the fund. The following funds had an affiliate ownership concentration of 5% or more of the fund’s net assets: AFFILIATED FUND CONCENTRATION John Hancock Lifestyle Aggressive Portfolio 14.6% John Hancock Lifestyle Balanced Portfolio 29.9% John Hancock Lifestyle Growth Portfolio 38.5% John Hancock Lifestyle Moderate Portfolio 6.5% Semiannual report | Strategic Growth Fund 27 Continuation of Investment Advisory and Subadvisory Agreements Evaluation of Advisory and Subadvisory Agreements by the Board of Trustees This section describes the evaluation by the Board of Trustees (the Board) of John Hancock Funds III (the Trust) of the Advisory Agreement (the Advisory Agreement) with John Hancock Investment Management Services, LLC (the Advisor) and the Subadvisory Agreement (the Subadvisory Agreement) with John Hancock Asset Management a division of Manulife Asset Management (US) LLC (the Subadvisor) for John Hancock Strategic Growth Fund (the fund). The Advisory Agreement and Subadvisory Agreement are collectively referred to as the Agreements. Approval of Advisory and Subadvisory Agreements At in-person meetings held on May 16–17, 2013, the Board, including the Trustees who are not considered to be interested persons of the Trust under the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), reapproved for an annual period the continuation of the Advisory Agreement between the Trust and the Advisor and the Subadvisory Agreement between the Advisor and the Subadvisor with respect to the fund. In considering the Advisory Agreement and the Subadvisory Agreement, the Board received in advance of the meeting a variety of materials relating to the fund, the Advisor, and the Subadvisor, including comparative performance, fee and expense information for peer groups of similar mutual funds prepared by an independent third-party provider of mutual fund data; performance information for the fund’s benchmark index; and, with respect to the Subadvisor, comparative performance information for comparably managed accounts, as applicable; and other information provided by the Advisor and the Subadvisor regarding the nature, extent, and quality of services provided by the Advisor and the Subadvisor under their respective Agreements, as well as information regarding the Advisor’s revenues and costs of providing services to the fund and any compensation paid to affiliates of the Advisor. At the meeting at which the renewal of the Advisory Agreement and Subadvisory Agreement is considered, particular focus is given to information concerning fund performance, comparability of fees and total expenses, and profitability. However, the Board notes that the evaluation process with respect to the Advisor and the Subadvisor is an ongoing one. In this regard, the Board also took into account discussions with management and information provided to the Board at prior meetings with respect to the services provided by the Advisor and the Subadvisor to the fund, including quarterly performance reports prepared by management containing reviews of investment results and prior presentations from the Subadvisor with respect to the fund. The Board noted the affiliation of the Subadvisor with the Advisor, noting any potential conflicts of interest. The Board also considered the nature, quality, and extent of non-advisory services, if any, to be provided to the fund by the Advisor’s affiliates, including distribution services. Throughout the process, the Board asked questions of and requested additional information from management. The Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel throughout the process. The Independent Trustees also received a memorandum from their independent counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement In approving the Advisory Agreement with respect to the fund, the Board, including the Independent Trustees, considered a variety of factors, including those discussed below. The Board also considered other factors (including conditions and trends prevailing generally in the economy, the securities markets, and the industry) and does not treat any single factor as determinative and each Trustee may attribute different weights to different factors. The Board’s conclusions may be based in part 28 Strategic Growth Fund | Semiannual report on its consideration of the advisory and subadvisory arrangements in prior years and on the Board’s ongoing regular review of fund performance and operations throughout the year. Nature, extent, and quality of services. Among the information received by the Board from the Advisor relating to the nature, extent, and quality of services provided to the fund, the Board reviewed information provided by the Advisor relating to its operations and personnel, descriptions of its organizational and management structure, and information regarding the Advisor’s compliance and regulatory history, including its Form ADV. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (CCO) regarding the fund’s compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considered the Advisor’s risk management processes. The Board considered that the Advisor is responsible for the management of the day-to-day operations of the fund, including, but not limited to, general supervision of and coordination of the services provided by the Subadvisor, and is also responsible for monitoring and reviewing the activities of the Subadvisor and third-party service providers. In considering the nature, extent, and quality of the services provided by the Advisor, the Trustees also took into account their knowledge of the Advisor’s management and the quality of the performance of the Advisor’s duties through Board meetings, discussions, and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of the other trusts in the complex. In the course of their deliberations regarding the Advisory Agreement, the Board considered, among other things: (a) the skills and competency with which the Advisor has in the past managed the Trust’s affairs and its subadvisory relationship, the Advisor’s oversight and monitoring of the Subadvisor’s investment performance and compliance programs, such as the Subadvisor’s compliance with fund policies and objective; review of brokerage matters, including with respect to trade allocation and best execution; and the Advisor’s timeliness in responding to performance issues; (b) the background, qualifications and skills of the Advisor’s personnel; (c) the Advisor’s compliance policies and procedures and its responsiveness to regulatory changes and mutual fund industry developments; (d) the Advisor’s administrative capabilities, including its ability to supervise the other service providers for the fund; (e) the financial condition of the Advisor and whether it has the financial wherewithal to provide a high level and quality of services to the fund; and (f) the Advisor’s reputation and experience in serving as an investment adviser to the Trust and the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that the Advisor may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the fund. Investment performance. In considering the fund’s performance, the Board noted that it reviews at its regularly scheduled meetings information about the fund’s performance results. In connection with the consideration of the Advisory Agreement, the Board: (a) reviewed information prepared by management regarding the fund’s performance; Semiannual report | Strategic Growth Fund 29 (b) considered the comparative performance of the fund’s benchmark; (c) considered the performance of comparable funds, if any, as included in the report prepared by an independent third-party provider of mutual fund data. Such report included the fund’s ranking within a smaller group of peer funds and the fund’s ranking within broader groups of funds; and (d) took into account the Advisor’s analysis of the fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally. The Board noted that the fund outperformed its benchmark index and peer group average for the one-period ended December 31, 2012. The Board took into account management’s discussion of the fund’s performance, noting that the fund commenced operations on December 16, 2011 and has a limited performance history. The Board concluded that the performance of the fund has generally been in line with or outperformed the historical performance of comparable funds and the fund’s benchmark. Fees and expenses. The Board reviewed comparative information prepared by an independent third-party provider of mutual fund data, including, among other data, the fund’s contractual and net management fees and total expenses as compared to similarly situated investment companies deemed to be comparable to the fund. The Board considered the fund’s ranking within a smaller group of peer funds chosen by the independent third-party provider, as well as the fund’s ranking within a broader group of funds. In comparing the fund’s contractual and net management fees to those of comparable funds, the Board noted that such fees include both advisory and administrative costs. The Board noted that net management fees for this fund are higher than the peer group median and that total expenses for this fund are lower than the peer group median. The Board took into account management’s discussion of the fund’s expenses. The Board took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Advisor after payment of the subadvisory fee. The Board also took into account that management had agreed to implement an overall fee waiver across a number of funds in the complex, including the fund, which is discussed further below. The Board also noted that the Advisor has agreed to fee waivers and/or expense reimbursements with respect to total operating expenses for each share class of the fund. The Board also noted management’s discussion of the fund’s expenses, as well as certain actions taken over the past several years to reduce the fund’s operating expenses. The Board reviewed information provided by the Advisor concerning investment advisory fees charged to other clients (including other funds in the complex) having similar investment mandates, if any. The Board considered any differences between the Advisor’s and Subadvisor’s services to the fund and the services they provide to other comparable clients or funds. The Board concluded that the advisory fee paid with respect to the fund is reasonable. Profitability/indirect benefits. In considering the costs of the services to be provided and the profits to be realized by the Advisor and its affiliates (including the Subadvisor) from the Advisor’s relationship with the Trust, the Board: (a) reviewed financial information of the Advisor; (b) reviewed and considered an analysis presented by the Advisor regarding the net profitability to the Advisor and its affiliates with respect to the fund; (c) received and reviewed profitability information with respect to the John Hancock fund complex as a whole; 30 Strategic Growth Fund | Semiannual report (d) received information with respect to the Advisor’s allocation methodologies used in preparing the profitability data; (e) considered that the Advisor also provides administrative services to the fund on a cost basis pursuant to an administrative services agreement; (f) noted that the fund’s Subadvisor is an affiliate of the Advisor; (g) noted that affiliates of the Advisor provide transfer agency services and distribution services to the fund, and that the Trust’s distributor also receives Rule 12b-1 payments to support distribution of the fund; (h) noted that the Advisor also derives reputational and other indirect benefits from providing advisory services to the fund; (i) noted that the subadvisory fees for the fund are paid by the Advisor; and (j) considered that the Advisor should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to the fund and the entrepreneurial risk that it assumes as Advisor. Based upon its review, the Board concluded that the level of profitability, if any, of the Advisor and its affiliates (including the Subadvisor) from their relationship with the fund was reasonable and not excessive. Economies of scale. In considering the extent to which economies of scale would be realized as the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders, the Board: (a) considered that the Advisor has agreed, effective June 1, 2013, to waive its management fee for the fund and each of the other open-end funds of John Hancock Funds II, John Hancock Funds III, each other John Hancock fund (except those listed below) (the Participating Portfolios) or otherwise reimburse the expenses of the Participating Portfolios as follows (the Reimbursement): The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $75 billion but is less than or equal to $125 billion, 0.0125% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $125 billion but is less than or equal to $150 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $150 billion. (The funds that are not Participating Portfolios as of the date of this semiannual report are each of the fund of funds, money market funds, index funds and closed-end funds); (b) reviewed the Trust’s advisory fee structure and the incorporation therein of any subadvisory fee breakpoints in the advisory fees charged and concluded that (i) the fund’s fee structure contains breakpoints at the subadvisory fee level and that such breakpoints are reflected as breakpoints in the advisory fees for the fund and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of the fund to benefit from economies of scale if the fund grows. The Board also took into account management’s discussion of the fund’s advisory fee structure; and (c) the Board also considered the effect of the fund’s growth in size on its performance and fees. The Board also noted that if the fund’s assets increase over time, the fund may realize other economies of scale. Semiannual report | Strategic Growth Fund 31 Approval of Subadvisory Agreement In making its determination with respect to approval of the Subadvisory Agreement, the Board reviewed: (1) information relating to the Subadvisor’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of the fund, and comparative performance information relating to the fund’s benchmark and comparable funds; and (3) the subadvisory fee for the fund, including breakpoints, and comparative fee information, where available, prepared by an independent third-party provider of mutual fund data. Nature, extent, and quality of services. With respect to the services provided by the Subadvisor, the Board received information provided to the Board by the Subadvisor, including the Subadvisor’s Form ADV, as well as took into account information presented throughout the past year. The Board considered the Subadvisor’s current level of staffing and its overall resources, as well as received information relating to the Subadvisor’s compensation program. The Board reviewed the Subadvisor’s history and investment experience, as well as information regarding the qualifications, background, and responsibilities of the Subadvisor’s investment and compliance personnel who provide services to the fund. The Board also considered, among other things, the Subadvisor’s compliance program and any disciplinary history. The Board also considered the Subadvisor’s risk assessment and monitoring process. The Board reviewed the Subadvisor’s regulatory history, including whether it was currently involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board noted that the Advisor conducts regular, periodic reviews of the Subadvisor and its operations, including regarding investment processes and organizational and staffing matters. The Board also noted that the Trust’s CCO and his staff conduct regular, periodic compliance reviews with the Subadvisor and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisor and procedures reasonably designed by it to assure compliance with the federal securities laws. The Board also took into account the financial condition of the Subadvisor. The Board considered the Subadvisor’s investment process and philosophy. The Board took into account that the Subadvisor’s responsibilities include the development and maintenance of an investment program for the fund, that is consistent with the fund’s investment objective, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these services. The Board also received information with respect to the Subadvisor’s brokerage policies and practices, including with respect to best execution and soft dollars. Subadvisor compensation. In considering the cost of services to be provided by the Subadvisor and the profitability to the Subadvisor of its relationship with the fund, the Board noted that the fees under the Subadvisory Agreement are paid by the Advisor and not the fund. The Board also received information and took into account any other potential conflicts of interest the Advisor might have in connection with the Subadvisory Agreement. In addition, the Board considered other potential indirect benefits that the Subadvisor and its affiliates may receive from the Subadvisor’s relationship with the fund, such as the opportunity to provide advisory services to additional funds in the John Hancock fund complex and reputational benefits. Subadvisory fees. The Board considered that the fund pays an advisory fee to the Advisor and that, in turn, the Advisor pays a subadvisory fee to the Subadvisor. The Board also took into account the subadvisory fees paid by the Advisor to the Subadvisor with respect to the fund to fees charged 32 Strategic Growth Fund | Semiannual report by the fund’s Subadvisor to manage other subadvised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. Subadvisor performance. As noted above, the Board considered the fund’s performance as compared to the fund’s peer group and benchmark and noted that the Board reviews information about the fund’s performance results at its regularly scheduled meetings. The Board noted the Advisor’s expertise and resources in monitoring the performance, investment style, and risk-adjusted performance of the Subadvisor. The Board was mindful of the Advisor’s focus on the Subadvisor’s performance. The Board also noted the Subadvisor’s long-term performance record for similar accounts, as applicable. The Board’s decision to approve the Subadvisory Agreement was based on a number of determinations, including the following: (1) The Subadvisor has extensive experience and demonstrated skills as a manager; (2) The performance of the fund generally has been in line with or outperformed the historical performance of comparable funds and the fund’s benchmark and the fund’s overall performance is satisfactory; (3) The subadvisory fees are reasonable in relation to the level and quality of services being provided; and (4) Subadvisory fee breakpoints are reflected as breakpoints in the advisory fees for the fund in order to permit shareholders to benefit from economies of scale if the fund grows. * * * Based on the Board’s evaluation of all factors that the Board deemed to be material, including those factors described above, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and the Subadvisory Agreement would be in the best interest of the fund and its shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and Subadvisory Agreement for an additional one-year period. Semiannual report | Strategic Growth Fund 33 More information Trustees Investment advisor James M. Oates, Chairman John Hancock Investment Management Steven R. Pruchansky, Vice Chairman Services, LLC Charles L. Bardelis * James R. Boyle † Subadvisor Craig Bromley † John Hancock Asset Management a division of Peter S. Burgess * Manulife Asset Management (US) LLC William H. Cunningham Grace K. Fey Principal distributor Theron S. Hoffman * John Hancock Funds, LLC Deborah C. Jackson Hassell H. McClellan Custodian Gregory A. Russo State Street Bank and Trust Company Warren A. Thomson † Transfer agent Officers John Hancock Signature Services, Inc. Hugh McHaffie President Legal counsel K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 34 Strategic Growth Fund | Semiannual report 800-225-5291 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Strategic Growth Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 393SA 9/13 MF160002 11/13 ITEM 2. CODE OF ETHICS. Not applicable at this time. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. (a) The registrant has adopted procedures by which shareholders may recommend nominees to the registrant’s Board of Trustees. A copy of the procedures is filed as an exhibit to this Form N-CSR. See attached “John Hancock Funds – Nominating and Governance Committee Charter”. ITEM 11. CONTROLS AND PROCEDURES. (a) EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES. The registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in this Form N-CSR is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. Such disclosure and procedures include controls and procedures designed to ensure that such information is accumulated and communicated to the registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Within 90 days prior to the filing date of this Form N-CSR, the registrant had carried out an evaluation, under the supervision and with the participation of the registrant’s management, including the registrant’s principal executive officer and the registrant’s principal financial officer, of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures relating to information required to be disclosed on Form N-CSR. Based on such evaluation, the registrant’s principal executive officer and principal financial officer concluded that the registrant’s disclosure controls and procedures are operating effectively to ensure that: (i) information required to be disclosed in this Form N-CSR is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission, and (ii) information is accumulated and communicated to the registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b) CHANGE IN REGISTRANT’S INTERNAL CONTROL: Not applicable. ITEM 12. EXHIBITS. (a)(1)(i) CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER. (a)(1)(ii) CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER. (b) CERTIFICATION PURSUANT TO Rule 30a-2(b) OF THE INVESTMENT COMPANY ACT OF 1940. (c)(1) Submission of Matters to a Vote of Security Holders is attached. See attached “John Hancock Funds – Nominating and Governance Committee Charter”. (c)(2) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Funds III By: /s/ Hugh McHaffie Hugh McHaffie President Date: November 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Hugh McHaffie Hugh McHaffie President Date: November 25, 2013 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: November 25, 2013
